



Exhibit 10.1


Publish CUSIP Number: 74839TAF5
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 31, 2018
among
qdelexhibit101logoa01.jpg [qdelexhibit101logoa01.jpg]






QUIDEL CORPORATION
as the Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,
and
The Other Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
BANK OF AMERICA MERRILL LYNCH
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Lead Bookrunners





103167989_7

--------------------------------------------------------------------------------


 


 
 
TABLE OF CONTENTS
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
1


1.01
 
Defined Terms
1


1.02
 
Other Interpretive Provisions
30


1.03
 
Accounting Terms
30


1.04
 
Rounding
31


1.05
 
Times of Day; Rates
31


1.06
 
Letter of Credit Amounts
31


1.07
 
Currency Equivalents Generally
31


ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
32


2.01
 
The Loans
32


2.02
 
Borrowings, Conversions and Continuations of Loans
32


2.03
 
Letters of Credit
33


2.04
 
Swing Line Loans
41


2.05
 
Prepayments
43


2.06
 
Termination or Reduction of Commitments
44


2.07
 
Repayment of Loans
44


2.08
 
Interest
45


2.09
 
Fees
45


2.10
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
46


2.11
 
Evidence of Debt
46


2.12
 
Payments Generally; Administrative Agent’s Clawback
47


2.13
 
Sharing of Payments by Lenders
48


2.14
 
Increase in Commitments
49


2.15
 
Cash Collateral
51


2.16
 
Defaulting Lenders
52


ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
55


3.01
 
Taxes
55


3.02
 
Illegality
59


3.03
 
Inability to Determine Rates
59


3.04
 
Increased Costs; Reserves on Eurodollar Rate Loans
61


3.05
 
Compensation for Losses
63


3.06
 
Mitigation Obligations; Replacement of Lenders
63


3.07
 
Survival
64


ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
64


4.01
 
Conditions of Initial Credit Extension
64


4.02
 
Conditions to All Credit Extensions
66


ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
67


5.01
 
Existence, Qualification and Power
67


5.02
 
Authorization; No Contravention
67


5.03
 
Governmental Authorization; Other Consents
67


5.04
 
Binding Effect
68


5.05
 
Financial Statements; No Material Adverse Effect
68





103167989_7

--------------------------------------------------------------------------------





5.06
 
Litigation
68


5.07
 
No Default
68


5.08
 
Ownership of Property; Liens; Investments
69


5.09
 
Environmental Compliance
69


5.10
 
Insurance
69


5.11
 
Taxes
69


5.12
 
ERISA Compliance
69


5.13
 
Subsidiaries; Equity Interests; Loan Parties
70


5.14
 
Margin Regulations; Investment Company Act
70


5.15
 
Disclosure
70


5.16
 
Compliance with Laws
71


5.17
 
Intellectual Property; Licenses, Etc
71


5.18
 
Rights in Collateral; Priority of Liens
71


5.19
 
Solvency
72


5.20
 
No Medicare/Medicaid Receivables
72


5.21
 
OFAC
72


5.22
 
Anti-Corruption Laws
72


5.23
 
Not an EEA Financial Institution
72


5.24
 
Casualty, Etc
72


5.25
 
Labor Matters
72


5.26
 
Beneficial Ownership
73


ARTICLE VI
 
AFFIRMATIVE COVENANTS
73


6.01
 
Financial Statements
73


6.02
 
Certificates; Other Information
73


6.03
 
Notices
76


6.04
 
Payment of Obligations
76


6.05
 
Preservation of Existence, Etc
76


6.06
 
Maintenance of Properties
77


6.07
 
Maintenance of Insurance
77


6.08
 
Compliance with Laws and Contractual Obligations
77


6.09
 
Books and Records
77


6.10
 
Inspection Rights
77


6.11
 
Use of Proceeds
78


6.12
 
Covenant to Guarantee Obligations and Give Security
78


6.13
 
Collateral Records
79


6.14
 
Cash Management System
79


6.15
 
Compliance with Environmental Laws
80


6.16
 
Further Assurances
80


6.17
 
Medicare/Medicaid Receivables
80


6.18
 
Compliance with Terms of Leaseholds
80


6.19
 
Designation as Senior Debt
80


6.20
 
Anti-Corruption Laws
81


6.21
 
Post-Closing Requirements
81





ii


103167989_7

--------------------------------------------------------------------------------





ARTICLE VII
 
NEGATIVE COVENANTS
81


7.01
 
Liens
81


7.02
 
Indebtedness
83


7.03
 
Investments
84


7.04
 
Fundamental Changes
86


7.05
 
Dispositions
86


7.06
 
Restricted Payments
87


7.07
 
Change in Nature of Business
88


7.08
 
Transactions with Affiliates
88


7.09
 
Burdensome Agreements
88


7.10
 
Use of Proceeds
89


7.11
 
Financial Covenants
89


7.12
 
Sanctions
90


7.13
 
Amendments of Organization Documents
90


7.14
 
Accounting Changes
90


7.15
 
Prepayments, Etc. of Indebtedness
90


7.16
 
Amendment, Etc. of Indebtedness
90


7.17
 
Sale and Leaseback Transactions
90


 
 
Anti-Corruption Laws
90


ARTICLE VIII
 
90
 
EVENTS OF DEFAULT AND REMEDIES
90


8.01
 
Events of Default
90


8.02
 
Remedies upon Event of Default
93


8.03
 
Application of Funds
93


ARTICLE IX
 
ADMINISTRATIVE AGENT
94


9.01
 
Appointment and Authority
94


9.02
 
Rights as a Lender
95


9.03
 
Exculpatory Provisions
95


9.04
 
Reliance by Administrative Agent
96


9.05
 
Delegation of Duties
96


9.06
 
Resignation of Administrative Agent
96


9.07
 
Non-Reliance on Administrative Agent and Other Lenders
98


9.08
 
No Other Duties, Etc
98


9.09
 
Administrative Agent May File Proofs of Claim; Credit Bidding
98


9.10
 
Collateral and Guaranty Matters
99


9.11
 
Secured Cash Management Agreements and Secured Hedge Agreements
100


ARTICLE X
 
MISCELLANEOUS
100


10.01
 
Amendments, Etc
100


10.02
 
Notices; Effectiveness; Electronic Communications
102


10.03
 
No Waiver; Cumulative Remedies; Enforcement
104





iii


103167989_7

--------------------------------------------------------------------------------





10.04
 
Expenses; Indemnity; Damage Waiver
104


10.05
 
Payments Set Aside
106


10.06
 
Successors and Assigns
106


10.07
 
Treatment of Certain Information; Confidentiality
110


10.08
 
Right of Setoff
111


10.09
 
Interest Rate Limitation
112


10.10
 
Counterparts; Integration; Effectiveness
112


10.11
 
Survival of Representations and Warranties
112


10.12
 
Severability
113


10.13
 
Replacement of Lenders
113


10.14
 
Governing Law; Jurisdiction; Etc
113


10.15
 
WAIVER OF JURY TRIAL
114


10.16
 
No Advisory or Fiduciary Responsibility
115


10.17
 
Electronic Execution of Assignments and Certain Other Documents
115


10.18
 
USA PATRIOT Act
115


10.19
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
116


10.20
 
Lender Representations
116


10.21
 
Keepwell
118


10.22
 
California Judicial Reference
118


10.23
 
Amendment and Restatement
118





iv


103167989_7

--------------------------------------------------------------------------------







SCHEDULES
1.01(a)(ii)    Material Leased Real Property
2.01        Commitments and Applicable Percentages
5.06        Litigation Matters
5.09        Environmental Matters
5.13        Subsidiaries and Other Equity Investments; Loan Parties
5.17(a)        IP Rights
5.17(b)        Material Intellectual Property Licenses
6.12(d)        Material Deposit Accounts and Material Securities Accounts
6.21        Post-Closing Requirements
7.01        Existing Liens
7.02        Existing Indebtedness
10.02        Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
Form of
A        Committed Loan Notice
B        Swing Line Loan Notice
C        Note
D        Compliance Certificate
E        Assignment and Assumption
F        Guaranty
G        Security Agreement
H        United States Tax Compliance Certificates
I        Solvency Certificate
J        Opinion






v


103167989_7

--------------------------------------------------------------------------------


 


AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
August 31, 2018, among QUIDEL CORPORATION, a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS:
The Borrower, the Administrative Agent and the lenders party thereto (the
“Existing Lenders”) have entered into that certain Credit Agreement dated as of
October 6, 2017 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”).
The Borrower, the Administrative Agent and the Lenders desire to amend and
restate the terms of the Existing Credit Agreement on the terms and subject to
the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I    
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means, with respect to any Person, any acquisition, whether by
purchase, merger, amalgamation or otherwise, by such Person of (a) Equity
Interests of any other Person if, after giving effect to the acquisition of such
Equity Interests, such other Person would be a Subsidiary of such Person, (b)
all or substantially all of the assets of any other Person or (c) assets
constituting one or more business units of any other Person.
“Act” means USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.


103167989_7

--------------------------------------------------------------------------------





“Alpha” means Angel Sub, Inc., a Delaware corporation and a wholly owned
Subsidiary of Abbott Laboratories, an Illinois corporation.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the Commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth below:
Applicable Rate
Pricing
Level
Consolidated Leverage Ratio
Eurodollar Rate / Letters of Credit
Base Rate
Commitment Fee
1
< 1.0 to 1.0
1.75%
0.75%
0.15%
2
> 1.0 to 1.0 but < 2.0 to 1.0
2.00%
1.00%
0.20%
3
> 2.0 to 1.0 but < 3.0 to 1.0
2.25%
1.25%
0.25%
4
> 3.0 to 1.0
2.50%
1.50%
0.30%



Initially, from the Closing Date to the first Business Day immediately following
the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) for the fiscal quarter ending September 30, 2018,
the Applicable Rate shall be determined based upon Pricing Level 2 pursuant to
the certification required under Section 4.01(a)(viii)(D). Thereafter, any
increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively (a) Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), and (b) JPMorgan Chase Bank, N.A., each in its capacity as joint
lead arranger and joint bookrunner.


2


103167989_7

--------------------------------------------------------------------------------





“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, (c) the Eurodollar Rate plus 1.00%, and (d) 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.
“Beach Acquisition” means the acquisition by the Borrower or any Subsidiary
thereof of certain assets of the Target (such assets, the “Beach Assets”)
pursuant to the Beach Acquisition Agreement.
“Beach Acquisition Agreement” means the Amended and Restated Purchase Agreement
(including all schedules and exhibits thereto), dated as of September 15, 2017,
by and among the Target, as seller, Quidel Cardiovascular Inc. (fka QTB
Acquisition Corp.), a Delaware corporation, as purchaser, for the purposes of


3


103167989_7

--------------------------------------------------------------------------------





Section 11.15 thereof, the Borrower, as purchaser parent, and, for the limited
purposes therein set forth, Abbott Laboratories, an Illinois corporation, with
respect to the Beach Assets.
“Beach Assets” has the meaning set forth in the definition of “Beach
Acquisition”.
“Beach Instalment Payments” means collectively the EEA Instalment Payments (as
defined in Section 1(a) of Schedule 2.05 to the Beach Acquisition Agreement) and
the ROW Instalment Payments (as defined in the Section 1(b) of Schedule 2.05 to
the Beach Acquisition Agreement).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to customary
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):


4


103167989_7

--------------------------------------------------------------------------------





(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than one year from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 365 days from the date of
acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that either (a) at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender or (b)
is a party to a Cash Management Agreement at the time it (or its applicable
Affiliate) becomes a Lender (either on the Closing Date or thereafter as an
Eligible Assignee), in each case in its capacity as a party to such Cash
Management Agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means, with respect to any Person, an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the


5


103167989_7

--------------------------------------------------------------------------------





“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of such Person entitled to vote for members of
the board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, each of the collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to Section
6.12, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means for any Measurement Period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis (in each case, without
duplication) equal to: (a) Consolidated Net Income, (b) plus income taxes, (c)
plus interest expense and debt issuance costs and commissions, discounts and
other fees and charges associated with initial incurrence of any Indebtedness,
(d) plus non-cash stock compensation expenses, (e) plus depreciation, (f) plus
amortization (including


6


103167989_7

--------------------------------------------------------------------------------





amortization of inventory write-ups and deferred revenue adjustments), (g) plus
transaction expenses or other initial non cash or fair value adjustments related
to any merger, Acquisition or joint venture, and non-recurring and non-cash
charges associated with any impairment analysis required under Financial
Accounting Standards No. 142 and 144, (h) plus pro forma “run rate” cost
savings, operating expense reductions and synergies related to Acquisitions
(including the Existing Closing Date Acquisitions), Dispositions,
restructurings, cost savings initiatives and other initiatives that are
reasonably identifiable, factually supportable and projected by the Borrower in
good faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within eighteen months after any Acquisition,
Disposition, restructuring, cost savings initiative or other initiative and (i)
minus the Beach Instalment Payments actually paid by the Borrower or any
Subsidiary in connection with the Beach Acquisition; provided that (i) the
amount added-back to Consolidated EBITDA pursuant to clause (h) shall not, in
the aggregate, exceed $10,000,000 for such period, (ii) Consolidated EBITDA
shall be determined after giving effect on a pro forma basis to any Permitted
Acquisitions that have been consummated to the extent the Administrative Agent
has approved the financial statements of the applicable acquired Persons or
assets or such financial statements are audited by a national accounting firm
reasonably acceptable to the Administrative Agent (and in either case giving
effect to pro forma adjustments as determined by a Responsible Officer of the
Borrower in good faith and approved by the Administrative Agent, such approval
not to be unreasonably withheld) and (iii) prior to the making of the initial
Beach Instalment Payment, such Beach Instalment Payment shall be deemed to have
been made and Consolidated EBITDA shall be reduced by the amount of such payment
in the period prior to the period in which such initial Beach Instalment Payment
is made.
“Consolidated EBITDAR” means, at any date of determination, an amount equal to
the sum of (a) Consolidated EBITDA for the most recently completed Measurement
Period plus (b) Consolidated Rental Payments during such Measurement Period.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDAR less (ii) the aggregate amount of all
unfinanced Capital Expenditures less (iii) the aggregate amount of Federal,
state, local and foreign income taxes paid in cash to (b) the sum of
(i) Consolidated Interest Charges, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding debt for borrowed money (without adjustment for
optional or mandatory prepayments), but excluding any such payments to the
extent refinanced through the incurrence of additional Indebtedness otherwise
expressly permitted under Section 7.02, (iii) Consolidated Rental Payments
during such Measurement Period and (iv) the aggregate amount of all Restricted
Payments, in each case, of or by the Borrower and its Subsidiaries for the most
recently completed Measurement Period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, all outstanding
Indebtedness for borrowed money and other interest-bearing Indebtedness,
including current and long term Indebtedness. For the avoidance of doubt, the
Beach Instalment Payments shall not be included as a component of Consolidated
Funded Indebtedness.
“Consolidated Interest Charges” means, for any Measurement Period, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium, debt discount, fees, charges and related expenses of the
Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.


7


103167989_7

--------------------------------------------------------------------------------





“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income of
the Borrower and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period (excluding extraordinary gains and extraordinary
losses).
“Consolidated Rental Payments” means, for the relevant Measurement Period, the
aggregate amount of rental payments made in cash with respect to Leases by the
Borrower and its Subsidiaries on a consolidated basis during such Measurement
Period.
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness that, as of
such date, is secured equally and ratably with the Obligations by a Lien on any
property of the Borrower and its Subsidiaries to (b) Consolidated EBITDA of the
Borrower and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.
“Consolidated Total Assets” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of the total
assets held by the Borrower and its Subsidiaries on that date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means an agreement, satisfactory in form and substance to
the Administrative Agent and executed by the financial institution or securities
intermediary at which a Material Deposit Account or Material Securities Account,
as the case may be, is maintained, pursuant to which such financial institution
or securities intermediary confirms and acknowledges the Administrative Agent’s
security interest in such account and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions
originated by the Administrative Agent as to disposition of funds in such
account, without further consent by the Borrower or the applicable Subsidiary,
as the case may be.
“Convertible Senior Notes” means the Borrower’s 3.25% Convertible Senior Notes
due 2020.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


8


103167989_7

--------------------------------------------------------------------------------





“Default Rate” means (a) when used with respect to Obligations, other than
Letter of Credit Fees, Secured Hedge Agreements and Secured Cash Management
Agreements, an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum, in all cases to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


9


103167989_7

--------------------------------------------------------------------------------





“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized or existing under
the laws of the United States, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person


10


103167989_7

--------------------------------------------------------------------------------





(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the LIBOR
Screen Rate at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.


11


103167989_7

--------------------------------------------------------------------------------





“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.21 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Sections 3.01(a)(ii) or (c)
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e); and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Closing Date Acquisitions” means, collectively, (a) the Tango
Acquisition and (b) the Beach Acquisition.
“Existing Closing Date Acquisition Agreements” means, collectively, (a) the
Tango Acquisition Agreement and (b) the Beach Acquisition Agreement.
“Existing Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.
“Existing Lender” has the meaning specified in the introductory paragraphs
hereto.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply


12


103167989_7

--------------------------------------------------------------------------------





with) and any current or future regulations or official interpretations thereof
and any agreements entered into pursuant to Section 1471(b)(1).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Fee Letter” means the letter agreement, dated June 19, 2018, among the
Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


13


103167989_7

--------------------------------------------------------------------------------





“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or the payment of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The
amount of any Guarantee pursuant to clause (b) above shall not exceed the value
of the assets subject to such Lien. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (a) all direct and indirect Material Domestic
Subsidiaries of the Borrower and Material Foreign Subsidiaries of the Borrower
that Guarantee other Indebtedness of the Borrower that is covered by clause (a)
of the definition of Indebtedness herein, and any other Subsidiary of the
Borrower that executes and delivers a Guaranty Joinder Agreement from time to
time after the Closing Date pursuant to Section 6.12 and (b) with respect to (i)
Obligations owing by any Loan Party or any Subsidiary of a Loan Party (other
than the Borrower) under any Secured Hedge Agreement or any Secured Cash
Management Agreement and (ii) the payment and performance by each Specified Loan
Party of its obligations under its Guaranty with respect to all Swap
Obligations, the Borrower.
“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F.
“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).
“Increase Effective Date” has the meaning assigned to such term in Section
2.14(a).


14


103167989_7

--------------------------------------------------------------------------------





“Increase Joinder” has the meaning assigned to such term in Section 2.14(c).
“Incremental Commitments” means Incremental Revolving Commitments and/or the
Incremental Term Commitments.
“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.14(a).
“Incremental Term Commitments” has the meaning assigned to such term in Section
2.14(a).
“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.14(c).
“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was invoiced) including any purchase price
adjustments with respect to any Permitted Acquisition and any earn-out
obligations when and upon the time at which the earn-out becomes certain and
non-contingent as to payment obligation;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; provided that this clause (g) shall not include obligations of
the Borrower to purchase, redeem, retire, defease or otherwise acquire for value
Equity Interests upon the exercise of any stock options or the vesting of
restricted stock, restricted units or performance share or unit awards of the
Borrower to the extent (and only to the extent) that such purchase, redemption
or acquisition for value would be permitted under Section 7.06(d)(ii); and
(h)    all Guarantees of such Person in respect of any of the foregoing.


15


103167989_7

--------------------------------------------------------------------------------





For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(iv).
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrower and consented to by all the Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the preceding Business
Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the Person Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or


16


103167989_7

--------------------------------------------------------------------------------





decreases in the value of such Investment. Without limiting the generality of
the foregoing, the term “Investment” shall include, without limitation, any
Acquisition.
“IP Collateral” means, collectively, the IP Rights that constitute Collateral
under the Security Agreement.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Landlord Waiver” means any landlord waiver, mortgagee waiver, bailee letter or
any similar acknowledgement agreement of any landlord in respect of any real
property other location where any Collateral is located, in each case in form
and substance reasonably satisfactory to the Administrative Agent.
“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Credit Loans and any Incremental Term Loan Maturity Date applicable to existing
Incremental Term Loans, as of any date of determination.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, in
each case, with the commitments of each L/C Issuer as set forth in Schedule
2.01.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes


17


103167989_7

--------------------------------------------------------------------------------





of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.
“Lease” means each operating or capital lease of real or personal property, or
both, related to a location or operation of the Borrower or any of its
Subsidiaries, including, but not limited to, those leases set forth on Schedule
1.01(a)(ii).
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and the L/C Issuer.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder. A Letter of
Credit may be a sight draft commercial letter of credit or a standby letter of
credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the customary form from time to
time in use by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
“LIBOR” has the meaning specified in the definition of LIBOR Screen Rate.
“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period (“LIBOR”), as published on the
applicable Bloomberg screen page or other applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning assigned to such term in Section 3.03(b).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR


18


103167989_7

--------------------------------------------------------------------------------





Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.15 of this Agreement, (d) the Guaranty and Guaranty
Joinder Agreements, (e) the Collateral Documents, (f) the Reaffirmation
Agreement, (g) the Fee Letter and (h) each Issuer Document.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Material Contract” means any agreement or arrangement to which any Loan Party
is a party (other than the Loan Documents) with respect to which breach,
termination, nonperformance or failure to renew could reasonably be expected to
result in the loss of 5% or more of revenue for the Borrower and its
Subsidiaries in any twelve month period or could reasonably be expected to have
any other Material Adverse Effect; provided that the term “Material Contract”
shall not include any ordinary course distribution agreement that does not
include material defined purchase requirements.
“Material Deposit Account” means any Deposit Account of a Loan Party that
constitutes Collateral and that has an average daily balance in excess of
$1,000,000 based on the prior twelve month period.
“Material Domestic Subsidiary” means each Domestic Subsidiary of the Borrower
that individually represents greater than or equal to 10% of the Consolidated
Total Assets of the Borrower and its Subsidiaries; provided that in the event
that the Material Domestic Subsidiaries and the Borrower on a combined basis do
not represent at least eighty percent (80%) of the total assets of the Borrower
and its Domestic Subsidiaries on a combined basis (excluding in each case the
value of equity investments in subsidiaries) as of the end of the most recently
ended fiscal year, then in such case the Borrower shall identify additional
wholly-owned Domestic Subsidiaries to constitute Material Domestic Subsidiaries
such that the 80% test is satisfied.
“Material Foreign Subsidiary” means each Foreign Subsidiary of the Borrower that
individually represents greater than or equal to 10% of the Consolidated Total
Assets of the Borrower and its Subsidiaries.


19


103167989_7

--------------------------------------------------------------------------------





“Material Intellectual Property License” means any Material Contract that is a
license relating to intellectual property owned, held or used by any Loan Party
as licensee.
“Material Leased Real Property” means any real property leased by a Loan Party
that is (a) either listed on Schedule 1.01(a)(ii) or is material (as reasonably
determined by the Borrower and the Administrative Agent) to the operations of
the Borrower and its Subsidiaries and (b) owned by a Person other than a Loan
Party.
“Material Securities Account” means any Securities Account of a Loan Party with
an average daily balance in an amount in excess of $1,000,000 based on the prior
twelve month period.
“Maturity Date” means August 31, 2023; provided, however, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.
“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


20


103167989_7

--------------------------------------------------------------------------------





“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit C.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 3.06 or 10.13).
“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.


21


103167989_7

--------------------------------------------------------------------------------





“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means an Acquisition with respect to which all of the
following conditions shall have been satisfied (or the Required Lenders shall
have otherwise approved such Acquisition):
(a)    the Person, division or business being acquired (the “Acquired Business”)
shall be in such lines of business such that the Borrower will be in compliance
with Section 7.07 after giving effect to such Acquisition; provided that this
clause (a) shall not apply to the extent no Person, division or business is
being acquired in connection with such Acquisition;
(b)    the board of directors or other similar governing body of the Person to
be acquired or whose assets or division or other relevant business are to be
acquired) shall have approved such Acquisition;
(c)    the Total Consideration paid or payable with respect to such Acquisition
(excluding consideration paid or payable with Equity Interests of the Borrower)
shall not exceed $150,000,000;
(d)    before and after giving effect to such Acquisition, no Default or Event
of Default shall exist, including with respect to the covenants contained in
Section 7.11, before and after giving effect to such Acquisition, based on the
financial statements most recently delivered to the Administrative Agent
pursuant to Sections 6.01(a) or 6.01(b) as adjusted on a pro forma basis
including the Acquired Business based on reasonable pro forma assumptions of
management;
(e)    to the extent that the Acquired Business has rights to any Medicare or
Medicaid receivables, prior to the closing of such Acquisition, (i) the Borrower
shall have given prior written notice of such to the Administrative Agent and
Lenders and (ii) the Borrower shall have complied with Section 6.17 with respect
to such Acquisition and the Acquired Business; and
(f)    on or prior to the closing date of any Acquisition or series of related
Acquisitions where the Total Consideration is in excess of $20,000,000, the
Borrower shall have delivered to the Administrative Agent and each Lender an
executed officer’s certificate in form and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders certifying that such
Acquisition satisfies all of the conditions set forth in this definition and
attaching thereto a Compliance Certificate.
“Permitted Convertible Indebtedness” means any unsecured Indebtedness issued
under the Convertible Senior Notes, and any refinancings or replacements thereof
that is unsecured Indebtedness issued by the Borrower and/or guaranteed by a
Loan Party; provided that (i) the amount of such Indebtedness is not increased
at the time of such refinancing or replacement except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with


22


103167989_7

--------------------------------------------------------------------------------





such refinancing and by an amount equal to any existing commitments unutilized
thereunder, and (ii) any Indebtedness in connection with a refinancing or a
replacement thereof shall (A) not mature or require any payment of principal
thereof prior to the date that is 91 days past the Maturity Date and (B) have
covenants that are not more restrictive (taken as a whole) than those set forth
herein; provided, further, that the conversion of Permitted Convertible
Indebtedness, including any requirement or decision to pay cash upon any
conversion of Permitted Convertible Indebtedness in lieu of all or any portion
of the Equity Interests of the Borrower due upon conversion of such Permitted
Convertible Indebtedness, and the requirement of the Borrower to repurchase
Permitted Convertible Indebtedness prior to its stated maturity date upon a
fixed date or upon the occurrence of a fundamental change (which would include
customary change of control provisions or a termination of trading of the
Borrower’s common stock on the exchange on which it is then listed), shall not
constitute a maturity or the requirement of any payment of principal of such
Permitted Convertible Indebtedness prior to the date that is 91 days past the
Maturity Date hereunder for purposes of this definition.
“Permitted Stock Repurchase” means the Borrower’s purchase, redemption or other
acquisition of the shares of its common stock or other Equity Interests
(including, but not limited to, securities convertible into or exchangeable for
shares of its capital stock) for solely cash consideration (a “Stock
Repurchase”) with respect to which all of the following conditions shall have
been satisfied:
(a)    both before and after giving effect to such Stock Repurchase, no Default
or Event of Default shall exist or shall be caused thereby;
(b)    the Borrower and its Subsidiaries shall be in actual and pro forma
compliance with the covenants contained in Section 7.11 before and after giving
effect to such Stock Repurchase; and
(c)    after giving pro forma effect to such Stock Repurchase for the most
recently ended Measurement Period (including any incurrence and/or repayment of
Indebtedness in connection therewith), the Consolidated Senior Secured Leverage
Ratio is less than or equal to 1.25 to 1.00.
“Permitted Subsidiary Transaction” means a transaction or series of related
transactions pursuant to which Borrower or its Subsidiaries, including any
Subsidiaries created or acquired after the Closing Date, reorganize the
organizational structure of Borrower’s Subsidiaries or otherwise enter into
transactions or arrangements between or among themselves, including (x)
transactions or arrangements involving (i) Liens securing Indebtedness incurred
as part of the Permitted Subsidiary Transaction or otherwise arising in
connection with the Permitted Subsidiary Transaction, (ii) Dispositions of
property, including Intellectual Property and Collateral, among and between the
Borrower or its Subsidiaries, (iii) Investments by the Borrower or any
Subsidiary in any other Subsidiary and (iv) Indebtedness of the Borrower to any
Subsidiary or of any Subsidiary to the Borrower or any other Subsidiary and (y)
consummation of Deferred Transfer Closings (as defined in the Beach Acquisition
Agreement and the Tango Acquisition Agreement) pursuant to Section 2.08 of the
Beach Acquisition Agreement and the Tango Acquisition Agreement; provided,
however, that pursuant to any such transaction or arrangement or series of
related transactions or arrangements, (a) no entity that is a Guarantor
immediately prior to the Permitted Subsidiary Transaction ceases to be a
Guarantor as a result of, or immediately after, the Permitted Subsidiary
Transaction, except in the case of a Guarantor that merges with another Loan
Party in a transaction otherwise permitted under this Agreement or if the
Subsidiary who receives the Disposition or Investment (or its parent, subject to
consent of the Administrative Agent) is or becomes a Guarantor hereunder, (b)
the aggregate amount of such Liens, Indebtedness, Investments and Dispositions
that are not otherwise permitted pursuant to Sections 7.01, 7.02, 7.03 and 7.05
shall not exceed in the aggregate the Permitted Subsidiary Transaction Amount,


23


103167989_7

--------------------------------------------------------------------------------





and (c) no other element thereof not addressed by clauses (a) and (b) would
reasonably be expected to be materially adverse to any material interests of the
Administrative Agent and the Lenders.
“Permitted Subsidiary Transaction Amount” means at any time and from time to
time, an aggregate permitted amount not to exceed $150,000,000, including (i)
Indebtedness at any time outstanding; and (ii) with respect to Dispositions and
Investments, incurred following the Closing Date, in each case without
duplication; by way of example, if the Borrower makes a Disposition of property
valued at $5,000,000 to “subsidiary x” in return for an Investment in the form
of a promissory note in the amount of $5,000,000, the aggregate amount counted
against the Permitted Subsidiary Transaction Amount is $5,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledged Collateral” has the meaning given such term in the Security Agreement.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Reaffirmation Agreement” means the Reaffirmation Agreement dated as of the
Closing Date by the Borrower and the Guarantors to the Administrative Agent for
the benefit of the Secured Parties.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Related Documents” means the Existing Closing Date Acquisition Agreements and
all material documents, instruments and agreements entered into in connection
with the foregoing.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.


24


103167989_7

--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition) and (b)
aggregate unused Commitments; provided that the amount of any participation in
any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination; and provided, further,
that the unused Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the Borrower so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment by such Person. Notwithstanding the foregoing, the
following shall not constitute a Restricted Payment: (1) the conversion of
(including any cash payment upon conversion), or payment of any principal or
premium on, any Permitted Convertible Indebtedness (including any payment of
cash in lieu of fractional shares), (2) exchanges of Permitted Convertible
Indebtedness for other securities or the repurchase of Permitted Convertible
Indebtedness for cash or other securities, (3) the payment of any interest
(including any “additional interest” pursuant to the terms of the Permitted
Convertible Indebtedness) with respect to any Permitted Convertible
Indebtedness, or (4) any conversion rate adjustments to Permitted Convertible
Indebtedness pursuant to the terms thereof, including, but not limited to, (i)
adjustments resulting from stock or cash dividends on Equity Interests of the
Borrower, (ii) subdivisions or combinations of the Equity Interests of the
Borrower, (iii) payments in respect of tender or exchange offers in respect of
Equity Interests of the Borrower, and (iv) customary make-whole adjustments
relating to Permitted Convertible Indebtedness.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01.


25


103167989_7

--------------------------------------------------------------------------------





“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning assigned to such term in Section
3.03(b).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.
“Security Agreement” means the Security Agreement dated as of October 6, 2017 by
the Borrower and the Guarantors that are Domestic Subsidiaries to the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit G, as supplemented from time to time by the execution and
delivery of Security Joinder Agreements.
“Security Agreement Supplement” means each Security Agreement Supplement,
substantially in the form thereof attached to the Security Agreement executed
and delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.
“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.
“Solvent” with respect to any Person, means that as of the date of determination
both (a)(i) the then fair saleable value of the tangible and intangible property
of such Person, including Equity Interests owned by such Person, is (A) greater
than the total amount of liabilities (including contingent liabilities) of such
Person and (B) not less than the amount that will be required to pay the
probable liabilities on such Person’s


26


103167989_7

--------------------------------------------------------------------------------





then existing debts as they become absolute and due considering all financing
alternatives and potential asset sales reasonably available to such Person; (ii)
such Person’s capital is not unreasonably small in relation to its business or
any contemplated or undertaken transaction; and (iii) such Person does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due; and (b) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


27


103167989_7

--------------------------------------------------------------------------------





“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder, in each case, with the
commitments of each Swing Line Lender as set forth in Schedule 2.01.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tango Acquisition” means the acquisition by the Borrower or any Subsidiary
thereof of certain assets of the Target (such assets, the “Tango Assets”)
pursuant to the Tango Acquisition Agreement.
“Tango Acquisition Agreement” means the Amended and Restated Triage Purchase
Agreement (including all schedules and exhibits thereto), dated as of September
15, 2017, by and among the Target, as seller, Quidel Cardiovascular Inc. (fka
QTB Acquisition Corp.), a Delaware corporation, as purchaser, for the purposes
of Section 6.13 and 12.15 thereof, the Borrower, as purchaser parent, and, for
the limited purposes therein set forth, Abbott Laboratories, an Illinois
corporation, with respect to the Tango Assets.
“Tango Assets” has the meaning set forth in the definition of “Tango
Acquisition”.
“Target” means Alere Inc., a Delaware corporation (as in existence after the
merger thereof with Alpha).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Consideration” means, with respect to any Acquisition, (without
duplication) the sum of (a) the total amount of cash paid in connection with
such Acquisition, (b) all Indebtedness incurred in connection with such
Acquisition, (c) such amount of liabilities assumed in connection with such
Acquisition (excluding normal trade payables, accruals and indemnities), (d) the
amount of Indebtedness payable to the seller in connection with such Acquisition
and (e) the amounts paid or to be paid under any covenant not to compete,
consulting agreements, “earn-up” or “earn-out” agreements and other deferred or
contingent payment obligations in connection with such Acquisition, as
reasonably estimated by the Borrower.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


28


103167989_7

--------------------------------------------------------------------------------





“Transactions” means, collectively, (a) the refinancing of certain Indebtedness
of the Borrower and its Subsidiaries under the Existing Credit Agreement, (b)
the entering into of this Agreement and making of Credit Extensions on the
Closing Date (if any), (c) the payment of fees, commissions, transaction costs
and expenses incurred in connection with each of the foregoing and (d) all
related transactions to occur on or prior to the Closing Date.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending,


29


103167989_7

--------------------------------------------------------------------------------





replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded. For the
avoidance of doubt, and without limitation of the foregoing, Permitted
Convertible Indebtedness shall at all times be valued at the full stated
principal amount thereof and shall not include any reduction or appreciation in
value of the shares deliverable upon conversion thereof.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein but for no other purpose.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


30


103167989_7

--------------------------------------------------------------------------------





1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
1.07    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the
Administrative Agent as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 8:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the Revolving
Credit Exposure shall not exceed such Lender’s Commitment. Within the limits of
each Lender’s Commitment, and subject to the other terms and conditions hereof,
the Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Credit Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans. (a) Each Revolving
Credit Borrowing, each conversion of Revolving Credit Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephone
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 8:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 8:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request


31


103167989_7

--------------------------------------------------------------------------------





and determine whether the requested Interest Period is acceptable to all of
them. Not later than 8:00 a.m., three Business Days before the requested date of
such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Revolving Credit Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Revolving Credit Loans, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). In the case of a Revolving Credit Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 10:00 a.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.


32


103167989_7

--------------------------------------------------------------------------------





(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 10 Interest Periods in effect with respect to Revolving Credit
Loans.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover the portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent, and such Lender.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the Revolving Credit Exposure shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders and the L/C Issuer have
approved such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect


33


103167989_7

--------------------------------------------------------------------------------





to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by


34


103167989_7

--------------------------------------------------------------------------------





personal delivery or by any other means acceptable to the L/C Issuer. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
customary documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or the Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a
standby Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such
standby Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such standby Letter of Credit is issued.
Unless otherwise directed by the L/C Issuer, the Borrower shall not be required
to make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such standby Letter of Credit at any time to an expiry date not later than the
Letter of Credit Expiration Date; provided, however, that the L/C Issuer shall
not permit any such extension if (A) the L/C Issuer has determined that it would
not be permitted, or would have no obligation at such time to issue such standby
Letter of Credit in its revised form (as extended) under the terms


35


103167989_7

--------------------------------------------------------------------------------





hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 1:00 p.m. on the
Business Day after the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing plus accrued interest on the amount of such drawing (which interest
shall accrue from the Honor Date to the time of reimbursements as if the amount
of such drawing were a Base Rate Loan). If the Borrower fails to so reimburse
the L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender (including a Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
10:00 a.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of


36


103167989_7

--------------------------------------------------------------------------------





its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
(iv)    Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
(v)    Each Lender’s obligation to make Revolving Credit Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances


37


103167989_7

--------------------------------------------------------------------------------





described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.


38


103167989_7

--------------------------------------------------------------------------------





The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.


39


103167989_7

--------------------------------------------------------------------------------





(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
2.04    Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (x)(i) the Total Outstandings shall not exceed
the Aggregate Commitments at such time, and (ii) the Revolving Credit Exposure
of any Lender shall not exceed such Lender’s Commitment, (y) the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan, and (z) the Swing Line


40


103167989_7

--------------------------------------------------------------------------------





Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest only at a rate based on the Base Rate. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 1:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 2:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 10:00 a.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.


41


103167989_7

--------------------------------------------------------------------------------





(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(iv)    Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


42


103167989_7

--------------------------------------------------------------------------------





(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    Subject to the last sentence of this Section 2.05(a), the Borrower may,
upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Credit Loans in whole or in part without premium or
penalty; provided that (i) such notice must be in a form acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
8:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid to but not
including the date of the repayment, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.16, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.
(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments at such time, the Borrower shall immediately prepay Revolving Credit
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess.
2.06    Termination or Reduction of Commitments. (a) Optional. The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit, or from time to time
permanently reduce the Aggregate Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit; provided that (i) any such notice shall be received by
the Administrative Agent not later than 8:00 a.m. five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of


43


103167989_7

--------------------------------------------------------------------------------





$1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce (A) the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments as proposed to be reduced, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit as proposed to be reduced, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit as
proposed to be reduced.
(b)    Mandatory.  If after giving effect to any reduction or termination of
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Aggregate Commitments at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate Commitment under
this Section 2.06. Upon any reduction of the Aggregate Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.
2.07    Repayment of Loans.
(a)    Revolving Credit Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.
(b)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.
2.08    Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in Sections 2.08(b)(i) and (b)(ii) above), the
Borrower shall pay interest, if any, on


44


103167989_7

--------------------------------------------------------------------------------





the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
Commitment Fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b)    Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of the financial statements of the
Borrower or for any other reason, the Borrower or the Lenders determine that (i)
the Consolidated Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage


45


103167989_7

--------------------------------------------------------------------------------





Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive for the two year period immediately following the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
11:00 a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 9:00 a.m. on the


46


103167989_7

--------------------------------------------------------------------------------





date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve


47


103167989_7

--------------------------------------------------------------------------------





any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).


48


103167989_7

--------------------------------------------------------------------------------





The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14    Increase in Commitments.
(a)    Borrower Request. The Borrower may from time to time by written notice to
the Administrative Agent elect to request (x) prior to the Maturity Date, an
increase to the existing Commitments (each, an “Incremental Revolving
Commitment”) and/or (y) the establishment of one or more new term loan
commitments (each, an “Incremental Term Commitment”). The aggregate principal
amount of such increased Commitments may not be in excess of an amount that
would cause the Consolidated Leverage Ratio as of the four (4) consecutive
fiscal quarter period most recently ended prior to the incurrence of such
Incremental Commitment, on a pro forma basis giving effect to the incurrence
thereof (with the Commitments and any Incremental Commitments being deemed to be
fully funded on the date of such determination) and any Permitted Acquisition
consummated or to be consummated in connection therewith, to exceed the maximum
Consolidated Leverage Ratio then permitted pursuant to Section 7.11(a) (giving
pro forma effect to any potential increase to the Consolidated Leverage Ratio
for Permitted Acquisitions pursuant to such Section). Each such notice shall
specify (i) the date (each, an “Increase Effective Date”) on which the Borrower
proposes that the Incremental Commitments shall be effective, which shall be a
date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Eligible
Assignee to whom the Borrower proposes any portion of such Incremental
Commitments be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Commitment. Notwithstanding the above, each Incremental Commitment
shall be in an aggregate amount of at least $10,000,000.
(b)    Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:
(i)    each of the conditions set forth in Section 4.02 shall be satisfied;
(ii)    the Borrower shall deliver to the Administrative Agent and the Lenders
such information as may be requested pursuant to Section 4.01(b);
(iii)    no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date;
(iv)    the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.14(b), the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01;
(v)    on a pro forma basis (assuming, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn on the
date of such determination),


49


103167989_7

--------------------------------------------------------------------------------





the Borrower shall be in compliance with the covenant set forth in Section
7.11(b), as of the end of the latest fiscal quarter for which internal financial
statements are available;
(vi)    the Borrower shall make any breakage payments in connection with any
adjustment of Revolving Credit Loans pursuant to Section 2.14(d); and
(vii)    the Borrower shall deliver or cause to be delivered officer’s
certificates and legal opinions of the type delivered on the Closing Date to the
extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.
(c)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to Incremental Commitments shall be as follows:
(i)    the weighted average life to maturity and other terms and provisions of
Incremental Term Loans (including with respect to prepayments, amortization and
pricing) shall be reasonably satisfactory to the Administrative Agent; provided
that in any event the Incremental Term Loans must comply with clauses (iii) and
(iv) below;
(ii)    the terms and provisions of Revolving Credit Loans made pursuant to new
Commitments shall be identical to the Revolving Credit Loans;
(iii)    the Incremental Term Loans shall not contain additional or different
covenants or financial covenants which are more restrictive in any material
respect than the covenants in the Loan Documents at the time of the incurrence
of such Incremental Term Loans unless (x) such covenants benefit all of the
Lenders or are otherwise consented to by the Required Lenders or (y) such
covenants apply only after the Maturity Date; and
(iv)    the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the then Latest Maturity Date;
The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Revolving Credit Loans
shall be deemed, unless the context otherwise requires, to include references to
Revolving Credit Loans made pursuant to Incremental Revolving Commitments.
(d)    Adjustment of Revolving Credit Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Commitments, then each Lender that is acquiring an Incremental Revolving
Commitment on the Increase Effective Date shall make a Revolving Credit Loan,
the proceeds of which will be used to prepay the Revolving Credit Loans of the
other Lenders immediately prior to such Increase Effective Date, so that, after
giving effect thereto, the Revolving Credit Loans outstanding are held by the
Lenders pro rata based on their Commitments after giving effect to such Increase
Effective Date. If there is a new borrowing of Revolving Credit Loans on such
Increase Effective Date, the Lenders after giving effect to such Increase
Effective Date shall make such Revolving Credit Loans in accordance with Section
2.01.


50


103167989_7

--------------------------------------------------------------------------------





(e)    Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Incremental Term Loans are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such new
Commitment shall make an Incremental Term Loan to the Borrower in an amount
equal to its new Commitment.
(f)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to Section 2.14 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent set forth in the Increase Joinder. The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Collateral
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such class of Incremental Term Loans or any
such new Commitments.
(g)    Conflicting Provisions. This Section 2.14 shall supersede any provisions
in Section 2.13 or 10.01 to the contrary. No increase pursuant to Section 2.14
shall increase the Letter of Credit Sublimit or the Swing Line Sublimit without
the written consent of the L/C Issuer or the Swing Line Lender, as applicable.
2.15    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases),
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, promptly upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer. Additionally, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so


51


103167989_7

--------------------------------------------------------------------------------





provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly to the Person providing the Cash Collateral following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however, (x)
any such release to the Person providing the Cash Collateral shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lenders”.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such


52


103167989_7

--------------------------------------------------------------------------------





Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.15; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be


53


103167989_7

--------------------------------------------------------------------------------





reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 10.19, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes. (A) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code (as determined in the good faith discretion of such Person) to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the


54


103167989_7

--------------------------------------------------------------------------------





Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code (as determined in the good faith discretion
of such Person) to withhold or deduct any Taxes from any payment, then (A) such
Loan Party or the Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications.
(i)    The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
Upon making such payment to the Administrative Agent, the Borrower shall be
subrogated to the rights of the Administrative Agent pursuant to Section
3.01(c)(ii) below against the applicable Defaulting Lender or L/C Issuer (other
than the right of set off pursuant to the last sentence of Section 3.01(c)(ii)).
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the


55


103167989_7

--------------------------------------------------------------------------------





extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), (y) the Administrative Agent and the Borrower, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrower, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be, with the Taxes so paid
by the Borrower or by the Administrative Agent to such Governmental Authority to
be deemed to have been made under this Agreement to the affected Lender.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable law other than the Code or the taxing authorities of the
jurisdiction pursuant to such applicable law to comply with the requirements for
exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


56


103167989_7

--------------------------------------------------------------------------------





(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal


57


103167989_7

--------------------------------------------------------------------------------





withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if Tax subject to indemnification and giving rise to such refund
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such tax had never been paid.
This subsection shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


58


103167989_7

--------------------------------------------------------------------------------





3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on such Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates.
(a)    Temporary Inability.
(i)    Except in the case of circumstances described in Section 3.03(b), if in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof, (A)  the Administrative Agent determines that (1) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (2) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a)(i)(A) above, “Impacted Loans”), or
(B) the Administrative Agent or the affected Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the affected
Lenders revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to


59


103167989_7

--------------------------------------------------------------------------------





the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
(ii)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(A) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (A) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i)(A) of this Section, (B) the affected
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (C) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
(b)    Non-Temporary Inability.
(i)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, including Section 3.03(a) above, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Borrower) that the Borrower or
the Required Lenders (as applicable) have determined, that:
(A)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(B)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or
(C)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) on a general basis to incorporate or adopt a new benchmark interest
rate to replace LIBOR;
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar
Dollar-denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment


60


103167989_7

--------------------------------------------------------------------------------





shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.
(ii)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (b)(i)(A) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans in the
affected currency or currencies (to the extent of the affected Eurodollar Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.
(iii)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans. (A) Increased Costs
Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


61


103167989_7

--------------------------------------------------------------------------------





(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate, together with reasonably
detailed calculations, of a Lender or the L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


62


103167989_7

--------------------------------------------------------------------------------





(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:


63


103167989_7

--------------------------------------------------------------------------------





(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    counterparts of this Agreement executed by each Person a party thereto,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    counterparts of the Reaffirmation Agreement, duly executed by each Loan
Party, together with, to the extent not already on file with the Administrative
Agent:
(A)    certificates and instruments representing the Pledged Collateral referred
to therein accompanied by undated stock powers or instruments of transfer
executed in blank;
(B)    proper UCC financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement;
(C)    to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Administrative Agent’s and the
Secured Parties’ security interest in the Collateral; and
(D)    (i) searches of UCC or similar filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Liens permitted by Section 7.01, (ii)
Tax lien, judgment and bankruptcy searches or other evidence reasonably
satisfactory to it that all Taxes, filing fees, recording fees related to the
perfection of the Liens on the Collateral have been paid and (iii) searches of
ownership of intellectual property in the appropriate governmental offices as
requested by the Administrative Agent;
(iv)    to the extent applicable, a Copyright Security Agreement, Patent
Security Agreement and Trademark Security Agreement (as each such term is
defined in Security Agreement and to the extent applicable) (together with each
other intellectual property security agreement delivered pursuant to
Section 6.12, in each case as amended, the “Intellectual Property Security
Agreement”), duly executed by each applicable Loan Party, together with evidence
that all action that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Intellectual Property Security
Agreement has been taken;
(v)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower and each
Guarantor as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof


64


103167989_7

--------------------------------------------------------------------------------





authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Borrower or Guarantor is a party or is to
be a party;
(vi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each Guarantor is duly
organized or formed, and that the Borrower and each Guarantor is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(vii)    favorable opinions of Snell & Wilmer L.L.P. and Vorys, Sater, Seymour
and Pease LLP, counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, substantially in the forms
set forth in Exhibit J;
(viii)    a certificate signed by a Responsible Officer of the Borrower (A)
certifying that the conditions specified in Section 4.02(a) and 4.02(b) have
been satisfied; (B) certifying that since December 31, 2017, there shall not
have occurred any event, condition or contingency that could reasonably expected
to have a Material Adverse Effect; (C) either (1) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by the Borrower and the validity against the Borrower
of the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (2) stating that no such
consents, licenses or approvals are so required; and (D) attaching a calculation
of the Consolidated Leverage Ratio as of the last day of the fiscal quarter of
the Borrower most recently ended prior to the Closing Date;
(ix)    a solvency certificate substantially in the form of Exhibit I signed by
the chief financial officer of the Borrower;
(x)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured or lenders loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral;
(xi)    (A) audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of, and related statements of income and
cash flows of the Borrower and its consolidated Subsidiaries for, the fiscal
year ended December 31, 2017 and (B) unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of, and related
statements of income and cash flows of the Borrower and its consolidated
Subsidiaries for the fiscal quarter of the Borrower and its consolidated
Subsidiaries ended March 31, 2018; and
(xii)    (A) a Request for Credit Extension in accordance with the requirements
hereof (including the notice periods set forth in Section 2.02(a) with respect
to each Type of Loan being requested on the Closing Date, and with a copy to the
L/C Issuer or the Swing Line Lender, if applicable), (B) a Funding Indemnity
Letter (in a form provided by the Administrative Agent) with respect to any
Eurodollar Rate Loans to be made on the Closing Date and (C) a customary flow of
funds statement executed by the Borrower with respect to all Credit Extensions
and other Transactions to occur on the Closing Date.


65


103167989_7

--------------------------------------------------------------------------------





(b)    (i) The Administrative Agent and the Lenders shall have received at least
one Business Day before the Closing Date all documentation and other information
about the Loan Parties and their Subsidiaries that shall have been reasonably
requested by the Administrative Agent or the Lenders in writing at least five
(5) business days prior to the Closing Date that the Administrative Agent and
the Lenders reasonably determine is required by applicable regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Act (provided that such
information shall, to the extent requested at least ten (10) Business Days prior
to the Closing Date, have been provided at least five (5) Business Days prior to
the Closing Date); and (ii) at least five (5) Business Days prior to the Closing
Date, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, then the Borrower shall deliver a Beneficial
Ownership Certification to the Administrative Agent and any Lender requesting
the same.
(c)    (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
(d)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least one Business Day (or such shorter time as the Borrower
may agree) prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively (but if such representation
or warranty is qualified by “material” or “Material Adverse Effect”, such
representation or warranty shall be true and correct in all respects).
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


66


103167989_7

--------------------------------------------------------------------------------





(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the Transactions, and (c) is duly qualified and is licensed and, as applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with in any material
respect or result in any material breach or contravention of, or the creation of
any material Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
applicable to any Loan Party.
5.03    Governmental Authorization; Other Consents. Except for filings necessary
to perfect and maintain Liens granted under the Loan Documents and other
immaterial filings with any Governmental Authority, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles.
5.05    Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present, in all material respects, the financial


67


103167989_7

--------------------------------------------------------------------------------





condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.
(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2018, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
(d)    The consolidated forecasted balance sheets, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith on the basis of assumptions which
the Borrower believed were fair in light of the conditions existing at the time
of delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance (it
being understood that projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that projections will be realized).
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened overtly in writing, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties that (a)
purport to affect or pertain to this Agreement, any other Loan Document or the
consummation of the Transactions, or (b) except as specifically disclosed on
Schedule 5.06, either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that is, either
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect. No Default has occurred and is continuing or is reasonably likely to
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
5.08    Ownership of Property; Liens; Investments. Each of the Loan Party and
each of its Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.
5.09    Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


68


103167989_7

--------------------------------------------------------------------------------





5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured with reputable insurance companies not Affiliates of the Borrower, in
such amounts (after giving effect to any self-insurance compatible with the
following standards), with such deductibles and covering such risks the Borrower
believes as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.
5.11    Taxes. The Borrower and its Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material Taxes (whether or not shown on a tax
return), including in its capacity as a withholding agent, levied or imposed
upon it or its properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect.
5.12    ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Pension Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the knowledge of
the Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iii) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.
(d)    The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.


69


103167989_7

--------------------------------------------------------------------------------





5.13    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, or
such later date as the Borrower has provided an update pursuant to Section
6.02(e), no Loan Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents. No Loan Party has any equity investments or owns any
Equity Interests in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13 (and those not yet required
to be set forth on an update to Schedule 5.13 pursuant to Section 6.02(e)). Set
forth on Part (c) of Schedule 5.13 is a complete and accurate list of all Loan
Parties (other than those not yet required to be set forth on an update to
Schedule 5.13 pursuant to Section 6.02(e)), showing as of the Closing Date (as
to each Loan Party) the jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.
5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, at the time furnished (in
the case of all other reports, financial statements, certificates or other
information), when taken as a whole with other information so furnished and with
the filings made by the Borrower under the Securities Exchange Act of 1934,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, (i) with respect to
projected financial information and other forward-looking information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and (ii) no
representation is made as to information of a general economic or industry
specific nature.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure


70


103167989_7

--------------------------------------------------------------------------------





to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
5.17    Intellectual Property; Licenses, Etc.
(a)    The Borrower and each of its Subsidiaries own, or possess the right to
use, in all material respects, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, and Schedule 5.17(a) sets forth a complete
and accurate list of all such IP Rights owned or used by the Borrower and each
of its Subsidiaries (other than those held or used pursuant to a license and
those not yet required to be set forth on an update to Schedule 5.17 pursuant to
Section 6.02(e)).
(b)    To the knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes in any material respect upon any rights held by any other Person.
(c)    The Borrower has provided to the Administrative Agent documentation
evidencing all Material Intellectual Property Licenses (except those not yet
required to be delivered pursuant to Section 6.02(f)) and each such Material
Intellectual Property License is in full force and effect in all material
respects and no Loan Party is in breach of any such Material Intellectual
Property License or any provision of such documentation in any material respect.
Schedule 5.17(b) sets forth a complete and accurate list of all Material
Intellectual Property Licenses (other than those not yet required to be set
forth on an update to Schedule 5.17 pursuant to Section 6.02(e) or (f)).
5.18    Rights in Collateral; Priority of Liens.
(a)    The Borrower and each other Loan Party own the property (or rights or
interest therein) granted by it as Collateral under the Collateral Documents,
free and clear of any and all Liens in favor of third parties, except for Liens
permitted under Section 7.01. The execution and delivery of the Collateral
Documents by Loan Parties at the time so executed and delivered and the delivery
to the Administrative Agent of the Pledged Collateral (all of which Pledged
Collateral has been so delivered) are effective to create in favor of the
Administrative Agent for the benefit of Lenders, as security for the respective
Obligations (as defined in the applicable Collateral Document in respect of any
Collateral), a valid and perfected first priority Lien on all of the Collateral,
subject to Liens permitted under Section 7.01. Upon the proper filing of UCC
financing statements, and the taking of the other actions required by the
Required Lenders as described in Section 4(b) of the Security Agreement, the
Liens granted pursuant to the Collateral Documents will constitute, subject to
Liens permitted under Section 7.01, valid and enforceable first, prior and
perfected Liens on the Collateral in favor of the Administrative Agent (to the
extent a Lien can be perfected by filing a UCC financing statement), for the
ratable benefit of the Administrative Agent and Lenders.
(b)    No Governmental Authorization is required for either (i) the pledge or
grant by any Loan Party of the Liens purported to be created in favor of the
Administrative Agent pursuant to any of the Collateral Documents, or (ii) the
exercise by the Administrative Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except for
filings or recordings contemplated by Section 5.18(a) and except as may be
required, in connection with the disposition of any Pledged Collateral or other
Collateral, by laws generally affecting the offering and sale of securities and
in connection with the disposition of any government receivables.


71


103167989_7

--------------------------------------------------------------------------------





(c)    All representations and warranties of the Loan Parties set forth in the
Collateral Documents are true and correct in all material respects.
5.19    Solvency. As of the Closing Date, each of the Borrower, individually,
and the Loan Parties, together with their Subsidiaries on a consolidated basis,
are Solvent.
5.20    No Medicare/Medicaid Receivables. As of the Closing Date, neither the
Borrower nor any of its Subsidiaries has rights to any Medicare or Medicaid
receivables. After the Closing Date, neither the Borrower nor any of its
Subsidiaries has rights to any Medicare or Medicaid receivables other than
Medicare or Medicaid receivables not exceeding at any time $5,000,000 in the
aggregate, provided that Loan Parties shall be in compliance with the
requirements of Section 6.17 at any time that any Loan Party has any rights to
any Medicare or Medicaid receivables.
5.21    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.
5.22    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.
5.23    Not an EEA Financial Institution. Neither the Borrower nor any Guarantor
is an EEA Financial Institution.
5.24    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.25    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.
5.26    Beneficial Ownership. As of the Closing Date, the information included
in the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.


72


103167989_7

--------------------------------------------------------------------------------





ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending June 30, 2018), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations and
cash flows, for such fiscal quarter and, as applicable, for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations, and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
(c)    as soon as available, but in any event not more than 30 days after the
end of each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in substantially the form provided at closing, of consolidated balance
sheets and statements of income or operations and cash flows of the Borrower and
its Subsidiaries on a quarterly basis for the immediately following fiscal year.
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default under the financial covenants set forth in
Section 7.11 or, if any such Event of Default shall exist, stating the nature
and status of such event;


73


103167989_7

--------------------------------------------------------------------------------





(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (which Compliance Certificate for the fiscal
quarter ended June 30, 2018 would cover the provisions of this Agreement (and
not the Existing Credit Agreement), and which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
independent accountant’s audit of the accounts or books of any Loan Party or any
of its Subsidiaries, or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(e)    as soon as available after the end of each fiscal year, but in any event
within 30 days after the end of each fiscal year of the Borrower, (i) a report
supplementing Schedule 5.17(a), setting forth (A) a list of registration numbers
for all patents, trademarks, service marks, trade names and copyrights awarded
to the Borrower or any Subsidiary thereof during such fiscal year and (B) a list
of all patent applications, trademark applications, service mark applications,
trade name applications and copyright applications submitted by the Borrower or
any Subsidiary thereof during such fiscal year and the status of each such
application; and (ii) a report supplementing Schedules 5.13 and 6.12(d)
containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Borrower and to be
in a form reasonably satisfactory to the Administrative Agent;
(f)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), documentation evidencing any Material Intellectual
Property License entered into during the period covered by such financial
statements and a report supplementing Schedule 5.17(b) with respect to each such
license;
(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding any Loan Party or any
Subsidiary thereof; excluding, however, routine comment letters from the Staff
of the SEC concerning the filing of a registration statement or the Borrower’s
current and periodic reports filed with the SEC;
(h)    not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to either the Beach Acquisition Agreement or the Tango Acquisition
Agreement and, from time to time upon request by the Administrative Agent, such
information and reports regarding the Related Documents as the Administrative
Agent may reasonably request;


74


103167989_7

--------------------------------------------------------------------------------





(i)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws;
and
(j)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.


75


103167989_7

--------------------------------------------------------------------------------





6.03    Notices. Promptly after any Responsible Officer obtains knowledge or
receives notice thereof, notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b) or as permitted
under Section 7.14;
(e)    any loss or termination of any Material Intellectual Property License;
and
(f)    of any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such certification.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity the Default.
6.04    Payment of Obligations. (a) Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (i) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien) and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (ii) all lawful claims which, if unpaid, would
by law become a Lien upon its property, except for Liens permitted under Section
7.01; and (iii) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except to the extent that (x) such unpaid claims, obligations
and liabilities under clauses (i), (ii) and (iii) do not exceed $500,000
individually or in the aggregate and (y) in the case of such claims under clause
(ii), such claims, if unpaid, would not become a Lien that is not permitted
under Section 7.01; and (b) timely file all material tax returns required to be
filed.
6.05    Preservation of Existence, Etc. (a)  Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Borrower and any Subsidiary
may consummate any merger or consolidation permitted under Section 7.04 or
Disposition permitted by Section 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear


76


103167989_7

--------------------------------------------------------------------------------





and tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.
6.07    Maintenance of Insurance. Maintain with insurance companies with a
Best’s Financial Strength Rating of at least A-VII, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance. Each such insurance policy shall (a) in the case of each such
insurance policy other than each business interruption and casualty insurance
policy, name the Administrative Agent for the benefit of Lenders as an
additional insured thereunder as its interests may appear and (b) in the case of
each business interruption and casualty insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to the Administrative
Agent, that names the Administrative Agent for the benefit of Lenders as the
loss payee thereunder for any covered loss and provides for at least 30 days
prior written notice to the Administrative Agent of any modification or
cancellation of such policy.
6.08    Compliance with Laws and Contractual Obligations.
(a)    Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
(b)    Comply in all material respects with all Contractual Obligations, except
in such instances in which the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.
6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be. The
Borrower shall maintain at all times books and records pertaining to the
Collateral in such detail, form and scope as the Administrative Agent or any
Lender shall reasonably require.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants and to
conduct up to two collateral audits during any twelve month period, all at the
expense of the Borrower and at such reasonable times during normal business
hours, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) on the
Closing Date to finance in part the Transactions and to issue Letters of Credit
(if any), and (b) after the Closing Date to


77


103167989_7

--------------------------------------------------------------------------------





provide ongoing working capital and for other general corporate purposes not in
contravention of any Law or of any Loan Document.
6.12    Covenant to Guarantee Obligations and Give Security.
(a)    Additional Subsidiaries. As soon as practicable (but in any event within
30 days or, in any such case, such longer period as the Administrative Agent may
agree in its sole discretion) after the acquisition, creation or designation of
any Subsidiary (or the date a Subsidiary otherwise qualifies as a Material
Domestic Subsidiary), cause to be delivered to the Administrative Agent each of
the following:
(i)    a Guaranty Joinder Agreement duly executed by each such Subsidiary that
is a Material Domestic Subsidiary and each Subsidiary that is a Material Foreign
Subsidiary of the Borrower that Guarantees other Indebtedness of the Borrower
that is covered by clause (a) of the definition of Indebtedness herein;
(ii)    required Collateral Documents of such Subsidiary that is a Material
Domestic Subsidiary, including a Security Joinder Agreement duly executed by
such Subsidiary to cover any additional Collateral (including, without
limitation, Pledged Collateral and IP Collateral) (with all schedules thereto
appropriately completed) or a Security Agreement Supplement, as applicable, with
all schedules thereto appropriately completed, together with such Uniform
Commercial Code financing statements on Form UCC-1 or otherwise naming such
Subsidiary as “Debtor” and naming the Administrative Agent, for the benefit of
the Secured Parties, as “Secured Party,” to be filed in all Uniform Commercial
Code filing offices in all jurisdictions in which filing is necessary to perfect
in favor of the Administrative Agent for the benefit of the Secured Parties the
Lien on Collateral conferred under such Collateral Document to the extent such
Lien may be perfected by Uniform Commercial Code filing;
(iii)    a Security Joinder Agreement or a Security Agreement Supplement, as
applicable, by the direct owner of the Equity Interests in such Subsidiary,
which Security Joinder Agreement (or amendment or supplement) effects the pledge
of the Equity Interests of such Subsidiary pursuant to the Security Agreement,
together with such Uniform Commercial Code financing statements on Form UCC-1 or
otherwise naming such pledgor as “Debtor” and naming the Administrative Agent,
for the benefit of the Secured Parties, as “Secured Party,” to be filed in all
Uniform Commercial Code filing offices in all jurisdictions in which filing is
necessary or advisable to perfect in favor of the Administrative Agent for the
benefit of the Secured Parties the Lien on such Equity Interests;
(iv)    if requested by the Administrative Agent, an opinion of counsel to the
Subsidiary dated as of the date of delivery of the Guaranty Joinder Agreement
and other Loan Documents provided for in this Section 6.12 and addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent, including opinions, assumptions and
qualifications similar to those contained in the opinions of counsel delivered
pursuant to Section 4.01(a);
(v)    the documents described in Sections 4.01(a), as applicable, with respect
to such Subsidiary; and
(vi)    if requested by the Administrative Agent in its sole discretion and
subject to the commercially reasonable efforts of such Subsidiary to obtain such
Landlord Waivers, Landlord Waivers with respect to any real property leased by
such Subsidiary that is a Material Domestic


78


103167989_7

--------------------------------------------------------------------------------





Subsidiary, which Landlord Waivers are duly executed by the applicable landlords
and in form and substance reasonably satisfactory to the Administrative Agent.
(b)    General Covenant. Along with each other Loan Party, (i) in the exercise
of the Borrower’s commercial reasonable judgment, defend the Collateral against
all claims and demands of all Persons at any time claiming the same or any
interest therein, (ii) comply with the requirements of all state and federal
laws in order to grant to the Administrative Agent and the Lenders valid and
perfected first priority security interests in the Collateral (except for Liens
permitted under Section 7.01), and, in the case of any investment property or
Deposit Account, giving the Administrative Agent control of such investment
property or Deposit Account to the extent required by clause (d) below, and
(iii) do whatever the Administrative Agent may reasonably request, from time to
time, to effect the purposes of this Agreement and the other Loan Documents,
including filing notices of liens, UCC financing statements, fixture filings and
amendments, renewals and continuations thereof; cooperating with the
Administrative Agent’s representatives; keeping stock records; using reasonable
good faith efforts in obtaining waivers from landlords and mortgagees and from
warehousemen and their landlords and mortgagees to the extent required by clause
(c) below; and paying claims which might, if unpaid, become a Lien on the
Collateral. The Administrative Agent is hereby authorized by the Borrower to
file any UCC financing statements covering the Collateral whether or not the
Borrower’s signatures appear thereon.
(c)    Landlord Waivers. Upon the request of the Administrative Agent, the Loan
Parties will use commercially reasonable efforts to deliver a fully executed
customary Landlord Waiver for each Material Leased Real Property.
(d)    Cash Management Documentation. Upon the request of the Administrative
Agent, the Loan Parties will use commercially reasonable efforts to deliver to
the Administrative Agent fully executed Control Agreements with respect to each
Loan Party’s Material Deposit Accounts and Material Securities Accounts (other
than such Material Deposit Accounts maintained with Bank of America), each of
which Material Deposit Accounts and Material Securities Accounts as of the
Closing Date are set forth on Schedule 6.12(d).
6.13    Collateral Records. To execute and deliver promptly, and to cause each
other Loan Party to execute and deliver promptly, to the Administrative Agent,
from time to time, solely for the Administrative Agent’s convenience in
maintaining a record of the Collateral, such written statements and schedules as
the Administrative Agent may reasonably require designating, identifying or
describing the Collateral. The failure by the Borrower or any other Loan Party,
however, to promptly give the Administrative Agent such statements or schedules
shall not affect, diminish, modify or otherwise limit the Liens on the
Collateral granted pursuant to the Collateral Documents.
6.14    Cash Management System. The Borrower shall, and shall cause each of its
Domestic Subsidiaries to, at all times after the Closing Date use commercially
reasonable efforts to maintain all of their respective Deposit Accounts,
Securities Accounts and their respective treasury management arrangements,
depository and other cash management arrangements with Bank of America, N.A. or
other institutions providing a Control Agreement in accordance with the terms
hereof. Except as set forth in Section 6.12(d), the Borrower shall not establish
or maintain, and shall not permit any of its Material Domestic Subsidiaries to
establish or maintain, any Material Deposit Account or Material Securities
Account (other than Material Deposit Accounts maintained at Bank of America,
N.A.) unless the Borrower or such Subsidiary, as the case may be, has complied
with Section 6.12(d) with respect to such Material Deposit Accounts and Material
Securities Accounts.


79


103167989_7

--------------------------------------------------------------------------------





6.15    Compliance with Environmental Laws. Each Loan Party shall at all times
use all commercially reasonable efforts to remain in compliance with all
applicable Environmental Laws. Each Loan Party shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all actions necessary
to (a) cure any violation of applicable Environmental Laws by such Loan Party or
its Subsidiaries that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and (b) make an appropriate response
to any Environmental Liability of such Loan Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
6.16    Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, each Loan Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents.
6.17    Medicare/Medicaid Receivables. Conduct its business so as not to obtain
any rights to any Medicare or Medicaid receivables; provided that Loan Parties
may obtain and hold rights to Medicare or Medicaid receivables not exceeding at
any time $5,000,000 in the aggregate, so long as (a) at least 30 days prior to
obtaining any rights to Medicare or Medicaid receivables, such Loan Party shall
have given prior written notice to the Administrative Agent and the Lenders of
the fact that it is planning to obtain such rights and in such notice describe
the proposed transaction pursuant to which such Loan Party will receive rights
to such receivables (whether pursuant to an Acquisition or otherwise) and (b)
prior to the earlier of such Loan Party obtaining any such rights to Medicare or
Medicaid receivables or the consummation of such transaction, (i) the Borrower
shall have put into place collateral arrangements with respect to such
receivables, including control agreements and segregation of proceeds, as may be
required by the Administrative Agent and, in each case, in form and substance
satisfactory to the Administrative Agent and (ii) any representations,
covenants, defaults and associated definitions related to such receivables and
matters related thereto as may be required by the Administrative Agent shall
have been added to this Agreement pursuant to documentation in form and
substance satisfactory to the Administrative Agent (and the Administrative Agent
and the Lenders shall have received such certificates and opinions of counsel as
may be required by the Administrative Agent in connection therewith). Each
Lender, the Administrative Agent and the Borrower hereby agree that
notwithstanding anything to the contrary in Section 10.01 or any other provision
of the Loan Documents, any such additions to this Agreement may be added by the
Administrative Agent and the Borrower pursuant to such documentation without
obtaining the consent of Required Lenders or any other Lender so long as such
additions do not reduce the obligations of the Borrower under this Agreement.
6.18    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a lessee, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.
6.19    Designation as Senior Debt. To the extent applicable at any time,
designate all Obligations under this Agreement as “Designated Senior
Indebtedness” (or similar term) under, and as defined in, any documentation with
respect to Indebtedness that is subordinated to the Obligations.
6.20    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation


80


103167989_7

--------------------------------------------------------------------------------





in other jurisdictions, and maintain policies and procedures designed to promote
and achieve compliance with such laws.
6.21    Post-Closing Requirements. As promptly as practicable, and in any event
within the time periods after the Closing Date specified on Schedule 6.21 or
such later date as the Administrative Agent agrees to in writing, deliver the
documents or take the actions specified on Schedule 6.21.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property or assets, whether now owned or hereafter acquired, other than the
following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, replacements or extensions thereof, provided that the property covered
thereby is not changed in any material respect and the amount secured or
benefitted thereby is not increased except as contemplated by Section 7.02(b);
(c)    Liens for taxes, assessments, charges or other governmental levies not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(d)    Statutory Liens of carriers, warehousemen, mechanics, materialmen,
repairmen or other like Liens imposed by law and arising in the ordinary course
of business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by any Plan or the PBGC under ERISA;
(f)    pledges or deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness), licenses, statutory obligations, surety
bonds (other than bonds related to judgments or litigation to the extent not
permitted by Section 7.01(h)), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
(g)    easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances and title defects affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;


81


103167989_7

--------------------------------------------------------------------------------





(i)    Liens securing Indebtedness permitted under Section 7.02(e)(i); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, except for replacements, additions and
accessions to the property that are affixed or incorporated into the property
covered by such Lien or financed with the proceeds of such Indebtedness and (ii)
the Indebtedness secured thereby does not exceed on the date of acquisition the
cost or fair market value, whichever is lower, of the property being acquired,
constructed or improved plus the amount of a reasonable premium or other
reasonable amount paid and fees and expenses reasonably incurred in the
extension, renewal or replacement;
(j)    [reserved];
(k)    any Lien existing on any property or asset prior to the Acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary and any renewals, replacements or extensions
thereof pursuant to Indebtedness permitted by Section 7.02(n), provided that (i)
such Lien is not created in contemplation of or in connection with such
Acquisition or such Person becoming a Subsidiary, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations that it secures on the date of such
Acquisition or the date such Person becomes a Subsidiary and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof, except by the amount of a reasonable premium or other reasonable
amount paid and fees and expenses reasonably incurred in the extension, renewal
or replacement;
(l)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights;
(m)    any interest of title of a lessor or licensor, and leases, subleases,
royalties, licenses or sublicenses granted by the Borrower or any Subsidiaries
to others, (i) in each case in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business,
(ii) in connection with a Permitted Subsidiary Transaction or (iii) in
connection with any other transaction between or among the Borrower or any of
its Subsidiaries that is permitted pursuant to Section 7.05;
(n)    (i) customary anti-assignment of obligations provisions in commercial
contracts and collaboration-type agreements and (ii) subject to the approval of
the Administrative Agent (such approval not to be unreasonably withheld), Liens,
including anti-assignment of obligations provisions, in favor of a landlord on
leases and leasehold improvements with respect to leased premises, and Liens on
cash and other assets securing performance thereunder; and
(o)    Liens solely on any cash earnest money deposits or other similar escrow
arrangements made by the Borrower or any of its Subsidiaries in connection with
any actual or proposed Investment, Acquisition, or Disposition, in each case
permitted hereunder, including to secure Indebtedness permitted in Section
7.02(f);
(p)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business permitted by this Agreement;
(q)    Liens arising from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing or discharging Indebtedness issued pursuant
to an indenture, but only if such defeasing or discharging of Indebtedness is
not prohibited under this Agreement; provided that such Lien covers proceeds in
an aggregate amount necessary solely to defease or discharge the principal,
interest, premium, if any, and,


82


103167989_7

--------------------------------------------------------------------------------





if required by the terms of the relevant indenture, fees, costs and expenses due
in connection with the defeasance or discharge of such Indebtedness; and
(r)    Liens on assets of the Borrower and its Subsidiaries not otherwise
permitted above so long as the aggregate principal amount of the Indebtedness
and other obligations subject to such Liens does not at any time exceed
$50,000,000.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder;
(c)    Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary;
(d)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e)    Indebtedness (i) in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets
(including equipment) within the limitations set forth in Section 7.01(i); and
(ii) other Indebtedness owing by the Borrower or any Subsidiary, in an aggregate
principal amount outstanding at any time for transactions subject to clauses (i)
and (ii) of this Section 7.02(e) not to exceed $50,000,000;
(f)    Indebtedness in the form of indemnification, adjustment of purchase
price, earn-out obligation, advance payments or similar obligations incurred by
the Borrower or any of its Subsidiaries arising from agreements in connection
with Permitted Acquisitions or other permitted Investments or permitted
Dispositions of any business, assets or Subsidiary of the Borrower or any of its
Subsidiaries;
(g)    (i) Indebtedness of any Subsidiary that is not a Loan Party to any Loan
Party (so long as the Investment by such non debtor Loan Party is permitted by
Section 7.03), (ii) Indebtedness of any Loan Party to another Loan Party, (iii)
Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party (so
long as the Investment by such Subsidiary is permitted by Section 7.03) or (iv)
Indebtedness of any Subsidiary that is not a Loan Party to any other Subsidiary
that is not a Loan Party (so long as the Investment by such non-debtor Loan
Party is permitted by Section 7.03), so long as, (A) in the case of clauses (i)
and (ii), such Indebtedness is evidenced by promissory notes pledged to the
Administrative Agent under the Collateral Documents and (B) in the case of
clause (iii), such Indebtedness is subordinated to the Obligations of such Loan
Party under the Loan Documents in a manner reasonably satisfactory to the
Administrative Agent;
(h)    [reserved];


83


103167989_7

--------------------------------------------------------------------------------





(i)    [reserved];
(j)    Indebtedness constituting Permitted Convertible Indebtedness;
(k)    Indebtedness representing deferred compensation to employees of the
Borrower and its Subsidiaries in the ordinary course of business;
(l)    Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature, in each case relating to obligations not
constituting Indebtedness for borrowed money (including worker’s compensation
claims, environmental remediation and other environmental matters and
obligations in connection with insurance or similar requirements) provided in
the ordinary course of business;
(m)    Indebtedness in respect of (i) workers’ compensation claims or
self-insurance obligations, in each case incurred in the ordinary course of
business and not in connection with the borrowing of money, (ii) any customary
cash management, cash pooling or netting or setting-off arrangements incurred in
the ordinary course of business and (iii) customer deposits and advance payments
received in the ordinary course of business from customers for goods or services
purchased in the ordinary course of business;
(n)    Indebtedness of any Person existing prior to the Acquisition of such
Indebtedness or of assets that secure such Indebtedness by the Borrower or any
Subsidiary or existing on the date that any Person becomes a Subsidiary after
the date hereof prior to the time such Person becomes a Subsidiary, in any such
case pursuant to (x) a Permitted Acquisition or (y) an Investment permitted by
Section 7.03, in an aggregate amount as to clause (y) not to exceed $50,000,000
at any time outstanding, and any extensions, renewals or replacements thereof
that do not increase the outstanding principal amount thereof except by an
amount of a reasonable premium or other reasonable amount paid and fees and
expenses reasonably incurred in the extension, renewal or replacement; provided
that in the case of clause (x) such Indebtedness is not created in contemplation
of or in connection with such Acquisition or such Person becoming a Subsidiary;
(o)    the Beach Instalment Payments and other amounts representing purchase
price consideration in connection with Acquisitions permitted by Section 7.03
(including any deferred or delayed purchase price payments, indemnification,
adjustment of purchase price, earn-out obligation or similar obligations
incurred by the Borrower or any of its Subsidiaries pursuant to the Beach
Acquisition or the Tango Acquisition); and
(p)    Indebtedness owing by the Borrower or any Subsidiary to the Borrower or
any Subsidiary incurred pursuant to a Permitted Subsidiary Transaction so long
as no Event of Default or Default shall exist or shall result from the
incurrence of such Indebtedness.
7.03    Investments. Make or hold any Investments, except:
(a)    Investments in the form of cash, Cash Equivalents or short-term
marketable debt securities;
(b)    advances to officers, directors and employees of the Borrower and
Guarantors in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    Investments owned by the Borrower as of the Closing Date in the Equity
Interests of any wholly owned Subsidiary as described on Schedule 5.13;


84


103167989_7

--------------------------------------------------------------------------------





(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.02;
(f)    Permitted Acquisitions by the Borrower or any Guarantor;
(g)    Investments consisting of extensions of credit or capital contributions
(i) by any Loan Party in another Loan Party so long as such Investments
consisting of extensions of credit are evidenced by promissory notes pledged to
the Administrative Agent under the Collateral Documents, and (ii) by any
Subsidiary that is not a Loan Party in any other Subsidiary or any Loan Party
(for extensions of credit, to the extent permitted by Section 7.02);
(h)    [reserved];
(i)    Investments (i) in IP Rights in the ordinary course of business,
including with respect to joint and collaborative research and/or development
arrangements and (ii) resulting from development, licensing, commercialization
or distribution arrangements in the ordinary course of business;
(j)    Investments consisting of acquisitions of capital stock or securities
received in settlement of debts created in the ordinary course and owing to the
Borrower or any Subsidiary or in satisfactions of judgment;
(k)    Investments of a Subsidiary that is acquired after the Closing Date or of
a company merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Subsidiary, in each case in accordance with
this Agreement to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger or
consolidation; provided that this clause (l) is intended solely to grandfather
such Investments as are indirectly acquired as a result of an acquisition of
such Person otherwise permitted hereunder and any consideration paid in
connection with such acquisition that may be allocable to such Investments must
be permitted by, and be taken into account in computing compliance with any
basket amounts or limitations applicable to such acquisition hereunder;
(l)    additional Investments not exceeding at any time an aggregate outstanding
amount of $50,000,000;
(m)    [reserved]; and
(n)    Investments by the Borrower or a Subsidiary in the Borrower or another
Subsidiary made pursuant to a Permitted Subsidiary Transaction so long as no
Event of Default or Default shall exist or shall result from the making of such
Investments.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:


85


103167989_7

--------------------------------------------------------------------------------





(a)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any wholly owned Subsidiary is merging
with another Subsidiary, the wholly owned Subsidiary shall be the continuing or
surviving Person, and, provided further that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the surviving Person;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a wholly
owned Subsidiary, then the transferee must either be the Borrower or a wholly
owned Subsidiary and, provided further that if the transferor of such assets is
a Guarantor, the transferee thereof must either be the Borrower or a Guarantor
(or become a Guarantor); and
(c)    the Borrower or any Subsidiary may enter into any merger, consolidation
or other transaction with another Person to effect a Permitted Acquisition or
Disposition permitted under Section 7.05 or Investment permitted under Section
7.03, provided that, (i) in the case of a merger or consolidation involving the
Borrower, the Borrower shall be the continuing or surviving entity and (ii) in
the case of a merger or consolidation involving any Guarantor (other than the
Borrower), a Guarantor shall be the continuing or surviving entity.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete, no longer useful or worn out property
(including IP Rights) or equipment, or immaterial property or equipment no
longer useful or necessary to the business of the Borrower and its Subsidiaries,
whether now owned or hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory and Cash Equivalents in the ordinary course of
business and sales, assignments, transfers or dispositions of accounts in the
ordinary course of business for purposes of collection;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property (i) by a Loan Party to any other Loan Party,
(ii) by a Subsidiary that is not a Loan Party to any Loan Party, (iii) by a
Subsidiary that is not a Loan Party to another Subsidiary that is not a Loan
Party, and (iv) by the Borrower or a Subsidiary to the Borrower or another
Subsidiary pursuant to a Permitted Subsidiary Transaction so long as no Event of
Default or Default shall exist or shall result from such Disposition;
(e)    Dispositions permitted by Section 7.04;
(f)    Dispositions of Cash Equivalents permitted by Section 7.03;
(g)    (i) licenses of IP Rights in the ordinary course of business, including
with respect to joint and collaborative research and/or development arrangements
and (ii) Dispositions resulting from development, licensing, commercialization
or distribution arrangements in the ordinary course of business;
(h)    subleases of, or lease terminations with respect to, leased properties no
longer needed by the Borrower and its Subsidiaries and not material to the
operation of the Borrower and its Subsidiaries;


86


103167989_7

--------------------------------------------------------------------------------





(i)    the abandonment or other Disposition of immaterial intellectual property
(including allowing any registrations or any applications for registration of
any intellectual property to lapse or go abandoned) to the extent the Borrower
determines in its reasonable business judgment that (i) such intellectual
property is not commercially reasonable to maintain under the circumstances and
(ii) such Disposition would not materially and adversely affect the business of
the Borrower and its Subsidiaries;
(j)    any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business;
(k)    the unwinding or settling of any Swap Contract entered into in accordance
with the terms of this Agreement;
(l)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(m)    sales and other assignments, transfers or other dispositions of accounts
receivable in connection with the compromise thereof; and
(n)    Dispositions not otherwise permitted under clauses (a) through (m) above
if (i) at the time of any Disposition, no Event of Default or Default shall
exist or shall result from such Disposition and (ii) the proceeds from
Dispositions under this clause (n) since the Closing Date shall not exceed
$50,000,000 in the aggregate;
provided, however, that any Disposition pursuant to clauses (a) through (n)
(other than clause (d)) shall be for fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:
(a)    each Subsidiary may make Restricted Payments to the Borrower and to the
Guarantors (and, in the case of a Restricted Payment by a non-wholly owned
Subsidiary, to the Borrower and any Subsidiary and to each other owner of
capital stock or other Equity Interests of such Subsidiary on a pro rata basis
based on their relative ownership interests) and any Subsidiary that is not a
Guarantor may make Restricted Payments to any other Subsidiary and to each other
owner of capital stock or other Equity Interests of such Subsidiary on a pro
rata basis based on their relative ownership interests;
(b)    the Borrower and each Guarantor may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;
(c)    the Borrower and each Guarantor may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests;
(d)    the Borrower may (i) repurchase or redeem for value Equity Interests of
the Borrower held by present or former officers, directors or employees (or
their transferees, estates or beneficiaries under their estates) upon their
death, disability, retirement, severance or termination of employment or service
or pursuant


87


103167989_7

--------------------------------------------------------------------------------





to any management equity plan or stock option plan or any other management or
employee benefit plan, agreement or arrangement, provided that the aggregate
amount of all such repurchases or redemptions for value under this clause (i)
shall not exceed $10,000,000 in any one fiscal year and (ii) make repurchases of
Equity Interests deemed to occur upon the exercise of stock options if the
Equity Interests represent a portion of the exercise price thereof or are
withheld to satisfy tax withholding obligations attributable to the exercise or
upon the vesting of restricted stock, restricted stock units or performance
share units to the extent necessary to satisfy tax withholding obligations
attributable to such vesting; and
(e)    the Borrower may make any Permitted Stock Repurchase; provided that,
after giving effect to such Permitted Stock Repurchase, the aggregate amount of
cash paid or payable for all Permitted Stock Repurchases (other than Permitted
Stock Repurchases of Permitted Convertible Indebtedness) made after the Closing
Date shall not exceed $100,000,000 during the term of this Agreement.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (i) transactions between or among any Loan Parties or between and among
Subsidiaries that are not Guarantors, (ii) customary fees, indemnification and
reimbursement of directors, officers and employees of the Borrower and its
Subsidiaries, (iii) Indebtedness permitted by Section 7.02, (iv) Dispositions
permitted by Section 7.05, (v) any Investment permitted by Section 7.03, (vi)
Restricted Payments permitted by Section 7.06, (vii) Liens permitted by Section
7.01(m)(ii), (viii) officer and employee compensation (including bonuses) and
other benefits (including retirement, health, stock option and other benefit
plans) and indemnification and reimbursement arrangements with respect to such
Persons, in each case, in the ordinary course of business, or (ix) sale by or to
the Borrower or any wholly owned Domestic Subsidiary that is a Guarantor to or
from any Foreign Subsidiary of any products or services of the Borrower or such
wholly owned Domestic Subsidiary that is a Guarantor (or, in case of a sale by
such Foreign Subsidiary, certain foreign manufactured products) in the ordinary
course of business at a price not lower than the actual cost of such products to
the Borrower, such wholly owned Domestic Subsidiary or such Foreign Subsidiary,
as applicable.
7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any Guarantor or
to otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that clause (i) and clause (iii)
shall not prohibit (x) any restriction on transfer or negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under Section
7.02(e)(i) (solely to the extent any such restriction on transfer or negative
pledge relates to the property financed by or the subject of such Indebtedness)
or (y) any requirement to maintain a specified net worth or to satisfy specified
financial covenants; or (b) requires the grant of a Lien (other than Liens
permitted under Section 7.01) to secure an obligation of such Person if a Lien
is granted to secure another obligation of such Person; provided, however, that
this Section 7.09 shall not prohibit any such limitations or requirements that
are binding on a Person at the time such Person first became a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any Subsidiary,
so long as all such limitations and requirements were not entered into in


88


103167989_7

--------------------------------------------------------------------------------





contemplation of such Person becoming a Subsidiary of the Borrower or merging
into or consolidating with the Borrower or any Subsidiary, together with any
replacement agreement thereof so long as the terms thereof are not materially
less favorable to the Borrower or such Subsidiary. Notwithstanding the forgoing,
the Borrower and its Subsidiaries may enter into a Contractual Obligation (v)
that has restrictions described in clause (a) above by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business, in each case, relating solely to the assets
subject to such lease or license or assets relating solely to the assets of such
joint venture, (w) that has restrictions described in clause (a)(i) above to the
extent such restriction only restricts assignments of such contracts entered
into in the ordinary course of business, (x) that has restrictions described in
clause (a) above by virtue of customary provisions in asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business permitted under the terms of this Agreement to the extent such
restriction only restricts the transfer of ownership interests in the assets or
stock that is to be sold pursuant thereto, pending the sale of such assets, (y)
that has restrictions described in clause (a) above by virtue of restrictions on
cash or deposits or net worth imposed by customers, suppliers or landlords or
required by insurance, surety or bonding companies under contracts entered into
in the ordinary course of business; and (z) that has restrictions described in
clause (a) above imposed by any Governmental Authority or arising by reason of
applicable Law, rule, regulation or order or the terms of any license,
authorization, concession or permit.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, if any
such action would violate or be inconsistent with the provisions of Regulation U
or X of the FRB.
7.11    Financial Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of each fiscal quarter of the Borrower to be greater than 3.50 to
1.00 for the applicable Measurement Period; provided that the Borrower shall be
permitted to increase the maximum permitted Consolidated Leverage Ratio under
this Section 7.11(a) to 4.50 to 1.00 in connection with any Permitted
Acquisition (or series of Permitted Acquisitions occurring within any
consecutive twelve month period after the Closing Date) having aggregate Total
Consideration equal to or in excess of $150,000,000 (and by not less than five
(5) Business Days’ written notice to the Administrative Agent prior to delivery
of financial statements pursuant to Sections 6.01(a) or (b), as applicable, for
the fiscal quarter ended immediately after the consummation of such
acquisition), which such increase shall be applicable for the fiscal quarter
during which such Permitted Acquisition or series of Permitted Acquisitions is
consummated and the three (3) consecutive fiscal quarters ending thereafter;
provided that there shall be at least one full fiscal quarter following the
cessation of each such increase during which no such increase to the
Consolidated Leverage Ratio shall then be in effect.
(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.25 to 1.00.
7.12    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the


89


103167989_7

--------------------------------------------------------------------------------





transaction, whether as Lender, Arrangers, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.
7.13    Amendments of Organization Documents. Agree, in the case of any Loan
Party, to any amendment, restatement, supplement or other modification to, or
waiver of, any of its Organization Documents after the Closing Date without in
each case obtaining the prior written consent of Required Lenders to such
amendment, restatement, supplement or other modification or waiver, other than
an amendment, restatement, supplement or other modification or waiver that is
not adverse in any material respect to the interests of the Lenders.
7.14    Accounting Changes. (a) Make any material change in accounting policies
or reporting practices, except as permitted by GAAP, or (b) change the fiscal
year of the Borrower.
7.15    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and refinancings and refundings of such
Indebtedness in compliance with Section 7.02(b), (c) any direct or indirect
prepayment, redemption, repurchase, conversion, settlement, amendment,
modification, supplement or adjustment with respect to any Permitted Convertible
Indebtedness, and (d) the required Beach Instalment Payments.
7.16    Amendment, Etc. of Indebtedness. Amend, modify or change in any manner
any term or condition of the Convertible Senior Notes in a way that would be
materially adverse to the Administrative Agent or the Lenders.
7.17    Sale and Leaseback Transactions. Enter into any Sale and Leaseback
Transaction.
7.18    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.  
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05 (as to
its existence), 6.10, 6.11, 6.12, 6.13, 6.19, 6.21 or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in any other subsection of this Article
VIII) contained in any Loan Document on its part to be


90


103167989_7

--------------------------------------------------------------------------------





performed or observed and such failure continues for 30 days after the earlier
of (i) any Responsible Officer becoming aware of such failure or (ii) receipt by
the Borrower or any other Loan Party of notice from the Administrative Agent or
any Lender of such failure; or
(d)    Representations and Warranties. Any representation, warranty, or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made (except to the extent such
representation or warranty is qualified by reference to materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects); or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $20,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (except for
due on sale clauses in Indebtedness related to capital leases permitted under
Section 7.02(b) or 7.02(e)), provided that this clause (B) shall not apply to
any payment, purchase, conversion or settlement with respect to any Permitted
Convertible Indebtedness, in each case pursuant to its terms; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than $20,000,000 and, in the case of clause (B) above, such amount is not paid
within ten days; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part


91


103167989_7

--------------------------------------------------------------------------------





of the property of any such Person and is not released, vacated or fully bonded
within 30 days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) a judgment or order for the payment of money in an aggregate amount
exceeding $20,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not deny coverage), or (ii)
any one or more non-monetary judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount in excess of $2,500,000, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $2,500,000; or
(j)    Invalidity of Loan Documents; Failure of Security. (i) Any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any provision of
any Loan Document or (ii) the Administrative Agent shall not have or shall cease
to have a valid and perfected first priority Lien in any material portion of the
Collateral (other than Liens permitted under Section 7.01 and items of
Collateral deemed immaterial by the Administrative Agent in its sole discretion)
purported to be covered by the Collateral Documents, in each case for any reason
other than failure of the Administrative Agent or any Lender to take any action
within its control; or
(k)    Change of Control. A Change in Control shall have occurred; or
(l)    Loss of ISO 9001 Certifications. The Borrower or any of its Subsidiaries
shall have ceased to have maintained in full force and effect each of their
respective International Organization for Standardization (“ISO”) 9001 and ISO
13485:2003 certifications (other than due to the sale of any such ISO 9001 or
ISO 13485:2003 certification pursuant to a Disposition permitted under this
Agreement and other than due to any voluntary shutdown of plants by any Loan
Party for reasons other than the loss of the applicable ISO 9001 or ISO
13485:2003 certification), where the failure to so maintain such certification
could have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; or
(m)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable


92


103167989_7

--------------------------------------------------------------------------------





subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations; and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer arising under the Loan
Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;


93


103167989_7

--------------------------------------------------------------------------------





Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.
ARTICLE IX    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative


94


103167989_7

--------------------------------------------------------------------------------





Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c)), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents, as if set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.


95


103167989_7

--------------------------------------------------------------------------------





(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such


96


103167989_7

--------------------------------------------------------------------------------





successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
(d)    Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting


97


103167989_7

--------------------------------------------------------------------------------





Lender), (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, Joint Lead Bookrunners or other entities
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.


98


103167989_7

--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to (i) authorize or consent to or accept or adopt on behalf of any Lender or the
L/C Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or (ii)
vote in respect of the claim of any Lender or the L/C Issuer in any such
proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (a) the Administrative Agent shall be authorized to (i) form one or
more acquisition vehicles to make a bid and (ii) adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement, and (b) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10    Collateral and Guaranty Matters. Without limiting the provision of
Section 9.09, the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion:
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document to a Person that is not a Loan Party, (iii) that is
expressly excluded as Collateral under the terms of the Security Agreement, or
(iv) if approved, authorized or ratified in writing in accordance with Section
10.01;


99


103167989_7

--------------------------------------------------------------------------------





(b)    to release any Guarantor from its obligations under the Guaranty and to
release any Lien on any property of such Guarantor granted to or held by the
Administrative Agent under any Loan Document if such Person ceases to be a
Subsidiary, Material Domestic Subsidiary or Material Foreign Subsidiary as a
result of a transaction, event or action permitted under the Loan Documents; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise may be expressly set forth herein or in the Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
ARTICLE X    
MISCELLANEOUS
10.01    Amendments, Etc. Except as otherwise provided in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


100


103167989_7

--------------------------------------------------------------------------------





(a)    waive any condition set forth in Section 4.01 (other than Section
4.01(c)(i) or (d)), without the written consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or
(h)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.


101


103167989_7

--------------------------------------------------------------------------------





Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (1) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (2) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
10.02    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent and the Borrower that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swing Line Lender, the L/C Issuer or the Borrower may
each, in its discretion, agree to accept


102


103167989_7

--------------------------------------------------------------------------------





notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet.
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given


103


103167989_7

--------------------------------------------------------------------------------





by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of (A) one primary counsel for the Administrative Agent, the
Arrangers any Lender or the L/C Issuer, taken together, (B) to the extent
reasonably necessary, one local counsel in each relevant jurisdiction, (C) to
the extent reasonably necessary, one special or regulatory counsel in each
relevant specialty and (D) in the case of any actual or perceived conflict of
interest with


104


103167989_7

--------------------------------------------------------------------------------





respect to any of the counsel identified in clauses (A) through (C) above, one
additional counsel to each group of affected Persons similarly situated, taken
as a whole (which in the case of clause (B) shall allow for up to one additional
counsel in each relevant jurisdiction)), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby other than any Cash Management
Agreement or Hedge Agreement, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from (i) the gross negligence
or willful misconduct of such Indemnitee or (ii) a material breach by such
Indemnitee of its express obligations under the applicable Loan Document or
(y) result from claims of any Indemnitee solely against one or more other
Indemnitees (and not by one or more Indemnitees against the Administrative Agent
or any Arranger in such capacity) that have not resulted from the action,
inaction, participation or contribution of the Borrower or its Subsidiaries or
any of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors. Without limiting the provisions
of Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made


105


103167989_7

--------------------------------------------------------------------------------





severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Person party hereto shall assert, and each such Person hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that this sentence shall not limit any Loan Party’s indemnity
or reimbursement obligation to the extent such special, indirect, consequential
or punitive damages are included in any third party claim in connection with
which an Indemnitee is otherwise entitled to indemnification thereunder. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee, or material
breach of such Indemnitee’s express obligations hereunder, as determined by a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.


106


103167989_7

--------------------------------------------------------------------------------





10.06    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility provided hereunder and any separate revolving
credit or term loan facilities provided pursuant to the penultimate paragraph of
Section 10.01 on a non-pro rata basis.


107


103167989_7

--------------------------------------------------------------------------------





(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not then a Lender,
an Affiliate of such Lender or an Approved Fund with respect to such Lender; and
(C)    the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


108


103167989_7

--------------------------------------------------------------------------------





(vii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section


109


103167989_7

--------------------------------------------------------------------------------





(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and


110


103167989_7

--------------------------------------------------------------------------------





duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders, the L/C Issuer and the Swing Line Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates, its auditors and
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14, and, in
each case, their respective financing sources, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


111


103167989_7

--------------------------------------------------------------------------------





10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender or the
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. Notwithstanding the provisions of this
Section 10.08, if at any time any Lender, the L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of set-off set forth herein.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


112


103167989_7

--------------------------------------------------------------------------------





10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06 or Section 10.01, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


113


103167989_7

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING


114


103167989_7

--------------------------------------------------------------------------------





IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW
10.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, and the Lenders
are arm’s-length commercial transactions between the Borrower and its respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records


115


103167989_7

--------------------------------------------------------------------------------





Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; and provided,
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.  
10.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
10.20    Lender Representations.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


116


103167989_7

--------------------------------------------------------------------------------





(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:
(i)    none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


117


103167989_7

--------------------------------------------------------------------------------





(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
10.21    Keepwell. The Borrower at the time the Guaranty or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering the Borrower’s
obligations and undertakings under this Section 10.21 voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of the Borrower under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. The Borrower intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.
10.22    California Judicial Reference. If any action or proceeding is filed in
a court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact


118


103167989_7

--------------------------------------------------------------------------------





or of law) and to report a statement of decision, provided that at the option of
any party to such proceeding, any such issues pertaining to a “provisional
remedy” as defined in California Code of Civil Procedure Section 1281.8 shall be
heard and determined by the court, and (b) without limiting the generality of
Section 10.04, the Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.
10.23    Amendment and Restatement. This Agreement constitutes an amendment and
restatement of the Existing Credit Agreement, effective from and after the
Closing Date. The execution and delivery of this Agreement shall not constitute
a novation of any indebtedness or other obligations owing to the Lenders or the
Administrative Agent under the Existing Credit Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement. On the Closing Date, the revolving credit facility described in the
Existing Credit Agreement shall be amended, supplemented, modified and restated
in its entirety by the revolving credit facility described herein, and all loans
and other obligations of the Borrower outstanding as of such date under the
Existing Credit Agreement shall be deemed to be loans and obligations
outstanding under the revolving credit facility described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds or other reallocations as are necessary in order that
the outstanding balance of the Loans hereunder reflect the respective
Commitments of the Lenders hereunder. The parties hereto hereby (a) agree that,
as of the Closing Date, the Commitments and Applicable Percentages of each of
the Lenders are as set forth on Schedule 2.01, (b) consent to the transfer of
funds or other reallocations as are necessary in order that the outstanding
balance of the Loans hereunder reflect the respective Commitments of the Lenders
hereunder and (c) waive any requirement for any other document or instrument,
including any Assignment and Assumption (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement or any Assignment and Assumption
hereunder, necessary to give effect to the allocations set forth on Schedule
2.01 or such transfer of funds or other reallocation. In connection therewith,
and any prepayment, repayment or reallocation of Loans on the Closing Date as
provided herein, each Lender party hereto hereby waives any requirement to pay
any additional amounts required pursuant to Section 3.05.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW.]




119


103167989_7

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
QUIDEL CORPORATION, as Borrower
By: /s/ Randall J. Steward
Name: Randall J. Steward
Title: Chief Financial Officer


Quidel Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as
Administrative Agent
By: /s/ Kevin L. Ahart
Name: Kevin L. Ahart
Title: Vice President




Quidel Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By: /s/ Sebastian Lurie
Name: Sebastian Lurie
Title: Senior Vice President




Quidel Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 


JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Ling Li
Name: Ling Li
Title: Executive Director




Quidel Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Lindsey Stuckey
Name: Lindsey Stuckey
Title: Vice President






Quidel Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






SILICON VALLEY BANK, as a Lender
By: /s/ Kristine Rohmer
Name: Kristine Rohmer
Title: Vice President




Quidel Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






MUFG UNION BANK, N.A., as a Lender
By: /s/ Teuta Ghilaga
Name: Teuta Ghilaga
Title: Director




Quidel Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






ZB, N.A. dba CALIFORNIA BANK & TRUST, as a Lender
By: /s/ Chris Sandoval
Name: Chris Sandoval
Title: Vice President


103737502.4

--------------------------------------------------------------------------------





SCHEDULE 1.01(a)(ii)
MATERIAL LEASED REAL PROPERTY


High Bluff Headquarters - Office Lease, dated September 5, 2013, by and between
CLPF – Plaza Del Mar III, L.P., and Quidel Corporation for premises located at
12544 High Bluff Drive, Suite 200, San Diego, California 92130


Summers Ridge – Buildings C, D and Amenity Center Lease Agreement, dated January
5, 2018, by and between ARE-SD Region No. 48 LLC and Quidel Corporation for
premises located at 9965, 9975 and 9985 Summers Ridge Road, San Diego,
California, 92121.


Biomed/Headquarters Facility Lease, dated December 20, 1999, by and between
10165 McKellar Court L.P. and Quidel Corporation for premises located at 10165
McKellar Court, San Diego, California 92121.


DHI – Office Lease Agreement, dated April 25, 2007, by and between East State
Street Development Co., LLC and Diagnostic Hybrids, Inc. for premises located at
1055 East State Street, Suite 100 Athens, Ohio 45701.
 
Quidel Ireland Limited - Office Lease Agreement, dated February 13, 2018, by and
between Mergal Property Limited and Quidel Ireland Limited for premises located
at Second Floor, Merchant’s Square, Merchant’s Road, Galway, Ireland.


103737502.4

--------------------------------------------------------------------------------







SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES




Lender


Commitment
Applicable Percentage
Letter of Credit Sublimit
Swing Line Sublimit
Bank of America, N.A.
$
40,000,000.00


22.857142860
%


$10,000,000.00




$55,000,000.00


JPMorgan Chase Bank, N.A.
$
40,000,000.00


22.857142860
%
 
 
Wells Fargo Bank, National Association
$
25,000,000.00


14.285714290
%
 
 
Silicon Valley Bank
$
25,000,000.00


14.285714290
%
 
 
MUFG Union Bank, N.A.
$
25,000,000.00


14.285714290
%
 
 
ZB, N.A., dba California Bank & Trust
$
20,000,000.00


11.428571430
%
 
 
Total


$175,000,000.00


100.000000000
%


$10,000,000.00




$55,000,000.00





103737502.4

--------------------------------------------------------------------------------







SCHEDULE 5.06


LITIGATION MATTERS
In Beckman Coulter Inc. v. Quidel Corporation, which was filed in the Superior
Court for the County of San Diego, California, on November 27, 2017, Beckman
Coulter (“Beckman”) alleges that a provision of an agreement between Quidel and
Beckman violates state antitrust laws. Our acquisition of the BNP Business
consisted of assets and liabilities relating to a contractual arrangement with
Beckman (the “Beckman Agreement”) for the supply of antibodies and other inputs
related to, and distribution of, the Triage® BNP Test for the Beckman Coulter
Access Family of Immunoassay Systems. The Beckman Agreement further provides
that Beckman, for a specified period, cannot research, develop, manufacture or
sell an assay for use in the diagnosis of cardiac diseases that measures or
detects the presence or absence of BNP or NT-pro-BNP (a related biomarker). In
the lawsuit, Beckman asserts that this provision violates certain state
antitrust laws and is unenforceable. Beckman contends that it has suffered
damages due to this provision and seeks a declaration that this provision is
void. The Company believes the contractual provisions are lawful and Beckman’s
claims are meritless, and intends to vigorously defend against the claims made
in the lawsuit.






103737502.4

--------------------------------------------------------------------------------







SCHEDULE 5.09


ENVIRONMENTAL MATTERS
None.


103737502.4

--------------------------------------------------------------------------------







SCHEDULE 5.13


SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES
(a)
Name of Subsidiary
Ownership
Office Locations
Jurisdiction of Organization


Diagnostic Hybrids, Inc.
Wholly-owned by Quidel Corporation
1055 East State Street, Suite 100 Athens, OH 45701
Ohio Corporation
Quidel Cardiovascular Inc.
Wholly-owned by Quidel Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
Delaware Corporation
BioHelix Corporation
Wholly-owned by Quidel Corporation
500 Cummings Center, Suite 5550
Beverly, MA 01915


Massachusetts Corporation
Immutopics Inc.
Wholly-owned by Diagnostic Hybrids, Inc.
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
California Corporation
Litmus Concepts, Inc.
Wholly-owned by Quidel Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
California Corporation
Metra Biosystems, Inc.
Wholly-owned by Quidel Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
California Corporation
Osteo Sciences Corporation
Wholly-owned by Metra Biosystems, Inc.
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
Oregon Corporation
Pacific Biotech, Inc.
Wholly-owned by Quidel Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
California Corporation
Quidel International, LLC
Wholly-owned by Quidel Ireland Limited
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
Delaware Limited Liability Company
Quidel Germany, GmbH
Wholly-owned by Quidel International, LLC
11, 70806 Kornwestheim, Stuttgart, Germany
Germany
Quidel China, Ltd.
Wholly-owned by Quidel Ireland Limited
Rm 459, No. 473, Fute Xiyi Road, Waigeogia o Free Trade Zone, Shanghai, China
China
Quidel Hong Kong Limited
Wholly-owned by Quidel Corporation
36F Tower 2 Time Square
1 Matheson Causeway Bay, Hong Kong
Hong Kong



103737502.4

--------------------------------------------------------------------------------





Quidel Canada, ULC
Wholly-owned by Quidel International, LLC
11, 70806 Kornwestheim, Stuttgart, Germany
Canada
Quidel Ireland Limited
Wholly-owned by Quidel Corporation
10 Earlsfort Terrace, Dublin 2, D02 T380, Ireland
Ireland
Quidel France SARL
Wholly-owned by Quidel Ireland Limited
3B Rue Taylor,
CS 20004, CEDEX 10, Paris 75481 France


France
Quidel Italy SRL
Wholly-owned by Quidel Ireland Limited
Via Giovanni Spadolini
7 CAP 20141,
Milan Italy
Italy



(b)    None.
(c)
Name of Loan Party
Type of Organization
Principal Place of Business
Jurisdiction of Organization


Taxpayer Identification Number


Quidel Corporation
Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
Delaware Corporation
94-2573850
Diagnostic Hybrids, Inc.
Corporation
1055 East State Street,
Suite 100
Athens, OH
Ohio Corporation
31-1050325
Quidel Cardiovascular Inc.
Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
Delaware Corporation
82-2459835



103737502.4

--------------------------------------------------------------------------------







SCHEDULE 5.17(a)


IP RIGHTS
See Schedules 8, 9 and 10 to the Security Agreement.




103737502.4

--------------------------------------------------------------------------------







SCHEDULE 5.17(b)
MATERIAL INTELLECTUAL PROPERTY LICENSES
BPN Assay Development, Manufacture and Supply Agreement, dated as of June 24,
2003, by and between Biosite Incorporated and Beckman Coulter, Inc.
Semi-Exclusive BNP Diagnostic License Agreement between Biosite Incorporated and
Scios Inc., dated December 30, 1996




103737502.4

--------------------------------------------------------------------------------






SCHEDULE 6.12(d)
DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS
Account Holder
Bank
Type of Account
Description
Address of Depository Bank


Account Number
Quidel Corporation


Bank of America


Checking
Operating Account
450 B Street
San Diego, CA 92101
1459528992









103737502.4

--------------------------------------------------------------------------------








SCHEDULE 6.21
POST-CLOSING REQUIREMENTS
The Borrower shall use commercially reasonable efforts to deliver to
Administrative Agent within thirty (30) days of the Closing Date (or such later
date as reasonably determined by the Administrative Agent in its sole
discretion) a duly completed and executed Landlord Waiver, in form and substance
reasonably satisfactory to the Administrative Agent with respect to 9965, 9975
and 9985 Summers Ridge Road, San Diego, California, 92121.
The Borrower shall deliver to Administrative Agent within thirty (30) days of
the Closing Date (or such later date as reasonably determined by the
Administrative Agent in its sole discretion) insurance endorsements as required
by the Loan Documents.








S-15
103737502.4

--------------------------------------------------------------------------------






SCHEDULE 7.01
EXISTING LIENS
Debtor Name
Jurisdiction
Secured Party
File Date
File Number


Collateral Description


Quidel Corporation (as Tenant)
San Diego County, California


10165 McKellar Court, L.P. (as Landlord)
12/21/09
2009-0701929
Memorandum of Lease for 10165 McKellar Court, L.P.
Quidel Corporation (as Tenant)
San Diego County, California
Biomed Realty, L.P. (as Lender)
12/21/09
2009-0701930
Subordination, Non-Disturbance and Attornment Agreement re Lease for 10165
McKellar Court


Quidel Corporation, Diagnostic Hybrids, Inc., BioHelix Corporation and Quidel
Germany GmBH


Various
CLFP—Plaza Del Mar III, L.P., 10165 McKellar Court L.P., East State Street
Development Co., LLC, Cummings Properties, LLC, and Techmoteum Zentrum für
Mobilität, Technik und Umwelt Kornwestheim GmbH


Various
N/A
Any customary anti-assignment clause constituting a Lien against the tenant’s
ability to encumber or transfer its leasehold interest relating to leases listed
on Schedule 1.01(a)(ii)


Quidel Corporation (as Tenant)
San Diego County, California
ARE-SD Region No. 48 LLC (as Landlord)
1/5/18
2018-0007057
Memorandum of Lease for 9965, 9975 and 9985 Summers Ridge Road, San Diego,
California 92122





S-16
103737502.4

--------------------------------------------------------------------------------








SCHEDULE 7.02
EXISTING INDEBTEDNESS    
Lease Obligation for 10165 McKellar Ct., San Diego CA 92121 in the amount of
$3,919,000 as of June 30, 2018.






S- 21

--------------------------------------------------------------------------------







SCHEDULE 10.02


ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES
QUIDEL CORPORATION:


12544 High Bluff Drive
Suite 200
San Diego, CA 92130
Attention: Randy Steward
Telephone: (858) 552-1100
Facsimile: (858) 552-2101
Electronic Mail: rsteward@quidel.com
Website Address: www.quidel.com
with a copy to:
12544 High Bluff Drive
Suite 200
San Diego, CA 92130
Attention: Legal Department
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rbujarski@guidel.com




ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Building C
Mail Code: TX2-984-03-23
2380 Performance Drive, 3rd Floor
Richardson, TX 75082
Attention:    Angie Hidalgo
Telephone:
469-201-9956

Facsimile:
214-416-0555

Electronic Mail: angie.hidalgo@baml.com


Wiring Instructions:
Bank of America, N.A.
New York, NY
Account No.: 1366072250600
ABA# 026009593
Attn: Wire Clearing Acct for Syn Loans – LIQ
Ref: Quidel Corporation


S- 22

--------------------------------------------------------------------------------





Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Mail Code: CA5-705-04-09
555 California Street
San Francisco, CA 94104
Attention:     Kevin L. Ahart
Telephone:     415-436-2750
Facsimile:     415-503-5000
Electronic Mail:  kevin.ahart@baml.com


L/C ISSUER:
Standby Letters of Credit:
Bank of America, N.A.
Trade Operations-Standby
PA6-580-02-30
1 Fleet Way
Scranton, PA  18507
Attention:     Charles P. Herron
Telephone:     570-496-9564
Facsimile:     800-755-8743
Electronic Mail: Charles.p.herron@baml.com


Commercial Letters of Credit:
Bank of America, N.A.
Trade Operations-Scranton
One Fleet Way, Floor 2
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention:
Lily Guan

Telephone:
570-496-9611

Facsimile:
800-755-8740

Electronic Mail: lily.guan@baml.com
SWING LINE LENDER:
Bank of America, N.A.
Building C
Mail Code: TX2-984-03-23
2380 Performance Drive, 3rd Floor
Richardson, TX 75082
Attention:    Angie Hidalgo
Telephone:
469-201-9956

Facsimile:
214-416-0555

Electronic Mail: angie.hidalgo@baml.com


Wiring Instructions:
Bank of America, N.A.


S- 23

--------------------------------------------------------------------------------






New York, NY
Account No.: 1366072250600
ABA# 026009593
Attn: Wire Clearing Acct for Syn Loans – LIQ
Ref: Quidel Corporation




EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 31, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Quidel Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
The undersigned hereby requests (select one):
£
A Borrowing of Revolving Credit Loans



£
A conversion or continuation of Revolving Credit Loans



1.    On      (a Business Day).
2.    In the amount of $    .
3.    Comprised of         .
        [Type of Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of      months.
The Revolving Credit Borrowing, if any, requested herein complies with the
provisos (i) and (ii) to the first sentence of Section 2.01 of the Agreement, as
applicable.
QUIDEL CORPORATION
By:     
Name:     
Title:     








    




A-1
Form of Committed Loan Notice





--------------------------------------------------------------------------------






EXHIBIT B
FORM OF swing line loan NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 31, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Quidel Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
The undersigned hereby requests a Swing Line Loan:
1.    On      (a Business Day).
2.    In the amount of $    .
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
QUIDEL CORPORATION
By:     
Name:     
Title:     




B-1
Form of Swing Line Loan Notice


103699375_7

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTE
        
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of August 31, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. [Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, a][A]ll payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


C-1
Form of Note


103699375_7

--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
QUIDEL CORPORATION
By:     
Name:     
Title:    


C-2
Form of Note


103699375_7

--------------------------------------------------------------------------------





LoanS AND PAYMENTS with respect thereto


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
 
 
 
 
 
 
 





C-3
Form of Note


103699375_7

--------------------------------------------------------------------------------






EXHIBIT D
form of COMPLIANCE CERTIFICATE
Financial Statement Date: ,
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 31, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Quidel Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.


3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
covenants and conditions under the Loan Documents, and


[select one:]


[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]


--or—


[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]


D-1
Form of Compliance Certificate


103699375_7

--------------------------------------------------------------------------------







4.    The representations and warranties of the Borrower contained in Article V
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.


5.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.


[Include the following paragraph 6 if any Stock Repurchase has been consummated
during the preceding 4 fiscal quarter period]


[6.    At the time of each Stock Repurchase consummated during the preceding
four fiscal quarter period, the conditions set forth in clauses (a), (b) and (c)
of the definition of “Permitted Stock Repurchase” set forth in the Agreement
were satisfied.]


[Include the following paragraph 7 if any Material Intellectual Property License
has been entered into during the preceding 4 fiscal quarter period]


[7.    Attached hereto is documentation evidencing each Material Intellectual
Property License entered into by a Loan Party during the preceding four fiscal
quarter period and a report supplementing Schedule 5.17(b) of the Credit
Agreement with respect to each such license.]


•
Check for distribution to PUBLIC and Private side Lenders.1 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of

            ,         .
QUIDEL CORPORATION
By:     
Name:     
Title:     




 
 

1 If this is not checked, this certificate will only be posted to Private side
Lenders.




D-2
Form of Compliance Certificate


103699375_7

--------------------------------------------------------------------------------





For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 7.11 (a) – Consolidated Leverage Ratio.



A.
Consolidated Funded Indebtedness for the Four Quarter Period ending on above
date (“Subject Period”):     $    



B.
Consolidated EBITDA for Subject Period:

1.
Consolidated Net Income:    $    

2.
plus income taxes:        $    

3.
plus interest expense and debt issuance costs and
commissions, discounts and other fees and charges
associated with initial occurrence of any Indebtedness:    $    

4.
plus non-cash stock compensation expenses:    $    

5.
plus depreciation:        $    

6.
plus amortization (including amortization of inventory
write-ups and deferred revenue adjustments):        $___________

7.
plus transaction expenses or other initial non-cash
or fair value adjustments related to any merger,
Acquisition or joint venture and non-recurring and
non-cash charges associated with any impairment
analysis required under Financing Accounting
Standards No. 142 and 144:2    $___________

8.
plus pro forma “run rate” cost savings, operating expense reductions and
synergies related to Acquisitions (including Existing Closing Date
Acquisitions), Dispositions, restructurings, cost savings initiatives and other
initiatives:    $___________



 
 

2 Amounts added back to Consolidated EBITDA pursuant to Item I.B.8 shall not, in
the aggregate, exceed $10,000,000 for any Subject Period.


D-3
Form of Compliance Certificate


103699375_7

--------------------------------------------------------------------------------







9.
minus the Beach Instalment Payments actually paid by the Borrower or any
Subsidiary in connection with Beach Acquisition:        $___________

10.
Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 – 9):
            $    

C.
Consolidated Leverage Ratio (Line I.A. ¸
Line I.B.10):             to 1.00

Maximum permitted:            3.50 to 1.003 


II.
Section 7.11 (b) – Consolidated Fixed Charge Coverage Ratio.



A.
Consolidated EBITDAR for the Subject Period:

1.
Consolidated EBITDA for Subject Period (Line I.B.10 above):    $    

2.
plus Consolidated Rental Payments:    $    

3.
Consolidated EBITDAR (Lines II.A.1 +2):    $    

B.
The aggregate amount of all unfinanced Capital Expenditures for the Subject
Period:        $    

C.
The aggregate amount of Federal, state, local and foreign income taxes paid in
cash:        $    









 
 

3 The Borrower shall be permitted to increase the maximum permitted Consolidated
Leverage Ratio under Section 7.11(a) to 4.50 to 1.00 in connection with any
Permitted Acquisition (or series of Permitted Acquisitions occurring within any
consecutive twelve month period after the Closing Date) having Total
Consideration equal to or in excess of $150,000,000 (and by not less than five
(5) Business Days’ written notice to the Administrative Agent prior to delivery
of financial statements pursuant to Sections 6.01(a) or (b), as applicable, for
the fiscal quarter ended immediately after the consummation of such
acquisition), which such increase shall be applicable for the fiscal quarter
during which such Permitted Acquisition or series of Permitted Acquisitions is
consummated and the three (3) consecutive fiscal quarters ending thereafter;
provided that there shall be at least one full fiscal quarter following the
cessation of each such increase during which no such increase to the
Consolidated Leverage Ratio shall then be in effect.


D-4
Form of Compliance Certificate


103699375_7

--------------------------------------------------------------------------------







D.
Consolidated Interest Charges for Subject Period:    $    

E.
The aggregate principal amount of all regularly scheduled principal payments or
redemptions or similar acquisitions for value of outstanding debt for borrowed
money, but excluding any such payments to the extent refinanced through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 7.02 of the Credit Agreement:    $    

F.
Consolidated Rental Payments during Subject Period:    $    

G.
The aggregate amount of all Restricted Payments, in each case, of or by the
Borrower and its Subsidiaries for Subject Period:    $    

H.
Consolidated Fixed Charge Coverage Ratio ((Lines II.A.3 – II.B – II.C) ¸ (Lines
II.D + II.E + II.F + II.G)):         to 1.00

Minimum permitted:            1.25 to 1.00






























D-5
Form of Compliance Certificate


103699375_7

--------------------------------------------------------------------------------






EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities8) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]




 
 

4 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
5 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
6 Select as appropriate.
7 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
8 Include all applicable subfacilities.








E-1
Form of Assignment and Assumption


103699375_7

--------------------------------------------------------------------------------





2.
Assignee[s]:    ______________________________

______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrower:    Quidel Corporation


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Amended and Restated Credit Agreement, dated as of August
31, 2018, among Quidel Corporation, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer



6.    Assigned Interest[s]:






Assignor[s]9






Assignee[s]10




Facility
Assigned11
Aggregate
Amount of
Commitment/Loans
for all Lenders12
Amount of
Commitment/ Loans
Assigned
Percentage
Assigned of
Commitment/
Loans13




CUSIP
Number
 
 
 
 
 
 
 
 
 
__________
$_______________
$_________
_________%
 
 
 
__________
$_______________
$_________
_________%
 
 
 
__________
$_______________
$_________
_________%
 



7.
Not an Employee Benefit Plan.  [The][Each] Assignee represents and warrants as
of the Effective Date to the Administrative Agent, [the][each] Assignor and the
respective Affiliates of each, and not, for the avoidance of doubt, for the
benefit of the Borrower, that [the][such] Assignee is not and will not be (1) an
employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); (2) a plan or account subject to
Section 4975 of the Internal Revenue Code of 1986 (the “Code”); (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.

[8.    Trade Date:    __________________]14 


 
 

9 List each Assignor, as appropriate.
10 List each Assignee and, if available, its market entity identifier, as
appropriate.
11 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
“Commitment”).
12 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
13 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
14 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


E-2
Form of Assignment and Assumption


103699375_7

--------------------------------------------------------------------------------





Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]15 
[NAME OF ASSIGNOR]


By: _____________________________
[NAME OF ASSIGNOR]


By: _____________________________
Title:
ASSIGNEE[S]16 
[NAME OF ASSIGNEE]
By: _____________________________
Title:
[NAME OF ASSIGNEE]


By: _____________________________
Title:














 
 

15 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
16 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).


E-3
Form of Assignment and Assumption


103699375_7

--------------------------------------------------------------------------------





[Consented to and]17 Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By: _________________________________
Title:


[Consented to:]18 
By: _________________________________
Title:
















































































 
 

17 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
18 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.


E-4
Form of Assignment and Assumption


103699375_7

--------------------------------------------------------------------------------









E-5
Form of Assignment and Assumption


103699375_7

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vii)
if it is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee and (viii) as of the Effective Date it is
not and will not be (A) an employee benefit plan subject to Title I of ERISA,
(B) a plan or account subject to Section 4975 of the Code; (C) an entity deemed
to hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code; or (D) a “governmental plan” within the meaning of ERISA; provided that
the representation and warranty made in the foregoing clause (viii) is made to
the Administrative Agent, [the][each] Assignor and the respective Affiliates of
each, and not, for the avoidance of doubt, for the benefit of the Borrower or
any other Loan Party; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


E-6
Form of Assignment and Assumption




103699375_7

--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






E-7
Form of Assignment and Assumption




103699375_7

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF GUARANTY


GUARANTY AGREEMENT
This GUARANTY AGREEMENT is entered into as of October 6, 2017 by the undersigned
(each a “Guarantor”, and together with any future Subsidiaries executing this
Guaranty, being collectively referred to herein as the “Guarantors”) in favor of
and for the benefit of BANK OF AMERICA, N.A., as agent for and representative of
(in such capacity herein called “Guarantied Party”) the financial institutions
(“Lenders”) party to the Credit Agreement referred to below, any Hedge Banks (as
hereinafter defined) and any Cash Management Banks (as hereinafter defined), and
in favor of and for the benefit of the other Beneficiaries (as hereinafter
defined).
RECITALS.
A.Quidel Corporation, a Delaware corporation (“Borrower”), has entered into that
certain Credit Agreement dated as of October 6, 2017 with Lenders, and
Guarantied Party, as Administrative Agent for Lenders (said Credit Agreement, as
it may hereafter be amended, restated, extended, supplemented or otherwise
modified in writing from time to time, being the “Credit Agreement;” capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined).
B.Any Loan Party may from time to time enter, or may from time to time have
entered, into one or more Secured Hedge Agreements with one or more Persons that
are Lenders or Affiliates of Lenders at the time such Secured Hedge Agreements
are entered into (in such capacity, collectively, “Hedge Banks”) in accordance
with the terms of the Credit Agreement, and it is desired that the obligations
of Loan Parties under the Secured Hedge Agreements, including without limitation
the obligation of Loan Parties to make payments thereunder in the event of early
termination thereof, together with all obligations of Borrower under the Credit
Agreement and the other Loan Documents, be guarantied hereunder.
C.Any Loan Party may from time to time enter, or may from time to time have
entered, into one or more Secured Cash Management Agreements with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Cash
Management Agreements are entered into (in such capacity, collectively, “Cash
Management Banks”) in accordance with the terms of the Credit Agreement, and it
is desired that the obligations of Loan Parties under the Secured Cash
Management Agreements, together with all obligations of Borrower under the
Credit Agreement and the other Loan Documents, be guarantied hereunder.
D.Guarantied Party, Lenders, each Hedge Bank and each Cash Management Bank for
which Guarantied Party has received the notice required by Section 17(c) hereof
are sometimes referred to herein as “Beneficiaries”.
E.A portion of the proceeds of the Loans may be advanced to other Guarantors
that are Subsidiaries of Borrower, and thus the Guarantied Obligations (as
hereinafter defined) are being incurred for and will inure to the benefit of
Guarantors (which benefits are hereby acknowledged).
F.It is a condition precedent to the making of the initial Loans under the
Credit Agreement that Borrower’s obligations thereunder be guarantied by
Guarantors.


92806623_4

--------------------------------------------------------------------------------





G.Guarantors are willing irrevocably and unconditionally to guaranty such
obligations of Borrower.
NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lenders and Guarantied Party to enter into the Credit
Agreement and to make Loans and other extensions of credit thereunder, to induce
Hedge Banks to enter into Secured Hedge Agreements and to induce Cash Management
Banks to enter into Secured Cash Management Agreements, Guarantors hereby agree
as follows:
Guaranty. (a) Guarantors jointly and severally irrevocably and unconditionally
guaranty, as primary obligors and not merely as sureties, the due and punctual
payment in full of all Guarantied Obligations (as hereinafter defined) when the
same shall become due, whether at stated maturity, by acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code). The term
“Guarantied Obligations” is used herein in its most comprehensive sense and
includes any and all Obligations of the Loan Parties including all obligations
of any Loan Party under Secured Hedge Agreements and Secured Cash Management
Agreements, now or hereafter made, incurred or created, whether absolute or
contingent, liquidated or unliquidated, whether due or not due, and however
arising under or in connection with the Credit Agreement, the Secured Hedge
Agreements, the Secured Cash Management Agreements, this Guaranty and the other
Loan Documents, including those arising under successive borrowing transactions
under the Credit Agreement which shall either continue such obligations of the
Loan Parties or from time to time renew them after they have been satisfied;
provided that the “Guarantied Obligations” of each Guarantor (other than the
Borrower) shall excluded any Excluded Swap Obligations.
Each Guarantor acknowledges that a portion of the Loans may be advanced to it,
that Letters of Credit may be issued for the benefit of its business and that
the Guarantied Obligations are being incurred for and will inure to its benefit.
Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Borrower (or, if interest on any portion of the Guarantied Obligations ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Guarantied
Obligations if said proceeding had not been commenced) shall be included in the
Guarantied Obligations because it is the intention of each Guarantor and
Guarantied Party that the Guarantied Obligations should be determined without
regard to any rule of law or order that may relieve Borrower of any portion of
such Guarantied Obligations.
In the event that all or any portion of the Guarantied Obligations is paid by
Borrower, the obligations of each Guarantor hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) is rescinded or recovered directly or
indirectly from Guarantied Party or any other Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Guarantied Obligations.
Subject to the other provisions of this Section 1, upon the failure of Borrower
to pay any of the Guarantied Obligations when and as the same shall become due,
each Guarantor will upon demand pay, or cause to be paid, in cash, to Guarantied
Party for the ratable benefit of Beneficiaries, an amount equal to the aggregate
of the unpaid Guarantied Obligations.
(b)    Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor (other than the Borrower) under this Guaranty and
the other Loan Documents shall be limited to


9
92806623_4

--------------------------------------------------------------------------------





a maximum aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor in respect of intercompany indebtedness to Borrower or other
affiliates of Borrower to the extent that such indebtedness would be discharged
in an amount equal to the amount paid by such Guarantor hereunder).
(c)    Each Guarantor under this Guaranty, and each guarantor under other
guaranties, if any, relating to the Credit Agreement (the “Related Guaranties”)
that contain a contribution provision similar to that set forth in this Section
1(c), together desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty and the Related Guaranties. Accordingly, in the
event any payment or distribution is made on any date by a Guarantor under this
Guaranty or a guarantor under a Related Guaranty, each such Guarantor or such
other guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the maximum amount permitted by law so as to maximize
the aggregate amount of the Guarantied Obligations paid to Beneficiaries.
2.    Guaranty Absolute; Continuing Guaranty. The obligations of each Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that: (a) this Guaranty is a guaranty of payment
when due and not of collectibility; (b) Guarantied Party may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
under the Credit Agreement or, after payment in full of all Obligations under
the Credit Agreement and the other Loan Documents, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments, the
occurrence of a payment default under any Secured Hedge Agreement or a default
under any Secured Cash Management Agreement, in each case, notwithstanding the
existence of any dispute between any Loan Party and any Beneficiary with respect
to the existence of such event; (c) the obligations of each Guarantor hereunder
are independent of the obligations of Loan Parties under the Loan Documents, the
Secured Hedge Agreements or the Secured Cash Management Agreements and the
obligations of any other guarantor of obligations of Loan Parties and a separate
action or actions may be brought and prosecuted against each Guarantor whether
or not any action is brought against any Loan Party or any of such other
guarantors and whether or not any Loan Party is joined in any such action or
actions; and (d) a payment of a portion, but not all, of the Guarantied
Obligations by one or more Guarantors shall in no way limit, affect, modify or
abridge the liability of such or any other Guarantor for any portion of the
Guarantied Obligations that has not been paid. This Guaranty is a continuing
guaranty and shall be binding upon each Guarantor and its successors and
assigns, and each Guarantor irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guarantied Obligations.
3.    Actions by Beneficiaries. Any Beneficiary may from time to time, without
notice or demand and without affecting the validity or enforceability of this
Guaranty or giving rise to any limitation, impairment or discharge of any
Guarantor’s liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guarantied


10
92806623_4

--------------------------------------------------------------------------------





Obligations, any other guaranties of the Guarantied Obligations, or any other
obligation of any Person with respect to the Guarantied Obligations, (e) enforce
and apply any security now or hereafter held by or for the benefit of any
Beneficiary in respect of this Guaranty or the Guarantied Obligations and direct
the order or manner of sale thereof, or exercise any other right or remedy that
Guarantied Party or the other Beneficiaries, or any of them, may have against
any such security, as Guarantied Party in its discretion may determine
consistent with the Credit Agreement, the Secured Hedge Agreements, the Secured
Cash Management Agreements and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and (f) exercise any other rights available to Guarantied Party or the other
Beneficiaries, or any of them, under the Loan Documents, the Secured Hedge
Agreements or the Secured Cash Management Agreements.
4.    No Discharge. This Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any limitation,
impairment or discharge for any reason (other than payment in full of the
Guarantied Obligations), including without limitation the occurrence of any of
the following, whether or not any Guarantor shall have had notice or knowledge
of any of them: (a) any failure to assert or enforce or agreement not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Guarantied Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guarantied Obligations, (b) any defense to its obligations by
reason of any waiver or modification of, or any consent to departure from, any
of the terms or provisions of the Credit Agreement, any of the other Loan
Documents, the Secured Hedge Agreements, the Secured Cash Management Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guarantied Obligations, (c) the Guarantied
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect, (d) the application of
payments received from any source to the payment of indebtedness other than the
Guarantied Obligations, even though Guarantied Party or the other Beneficiaries,
or any of them, might have elected to apply such payment to any part or all of
the Guarantied Obligations, (e) any failure to perfect or continue perfection of
a security interest in any collateral which secures any of the Guarantied
Obligations, and (f) any other act or thing or omission, or delay to do any
other act or thing, which may or might in any manner or to any extent vary the
risk of a Guarantor as an obligor in respect of the Guarantied Obligations.
5.    Waivers. Each Guarantor waives, for the benefit of Beneficiaries: (a) any
right to require Guarantied Party or the other Beneficiaries, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other Loan Party, any other guarantor of the Guarantied Obligations or any other
Person, (ii) proceed against or exhaust any security held from Borrower, any
other Loan Party, any other guarantor of the Guarantied Obligations or any other
Person, (iii) proceed against or have resort to any balance of any deposit
account or credit on the books of any Beneficiary in favor of Borrower, any
other Loan Party or any other Person, or (iv) pursue any other remedy in the
power of any Beneficiary; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Loan Party including, without limitation, any defense based on or arising out of
the lack of validity or the unenforceability of the Guarantied Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Loan Party from any cause other than
payment in full of the Guarantied Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon Guarantied Party’s or any other
Beneficiary’s errors or omissions in the administration of the Guarantied
Obligations, except behavior that amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, that are or might be in conflict
with the terms of this Guaranty and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii)


11
92806623_4

--------------------------------------------------------------------------------





the benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any Lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
of this Guaranty, notices of default under the Credit Agreement, notices of
default under any Secured Hedge Agreement or Secured Cash Management Agreement
or any agreement or instrument related thereto, notices of early termination
under any Secured Hedge Agreement or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guarantied
Obligations or any agreement related thereto, notices of any extension of credit
to Borrower or any Loan Party and notices of any of the matters referred to in
Sections 3 and 4 and any right to consent to any thereof; and (g) to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Guaranty.
As used in this paragraph, any reference to “the principal” includes Borrower or
any other Loan Party, and any reference to “the creditor” includes Guarantied
Party and each other Beneficiary. No other provision of this Guaranty shall be
construed as limiting the generality of any of the covenants and waivers set
forth in this paragraph.
6.    Guarantors’ Rights of Subrogation, Contribution, Etc.; Subordination of
Other Obligations. Until the Guarantied Obligations shall have been paid in full
and the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor shall withhold exercise of (a) any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Borrower or any other Loan Party or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (i) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower or any other Loan Party, (ii) any right to enforce, or to participate
in, any claim, right or remedy that any Beneficiary now has or may hereafter
have against Borrower or any other Loan Party, and (iii) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Beneficiary and (b) any right of contribution such Guarantor now has or may
hereafter have against any other guarantor of any of the Guarantied Obligations.
Each Guarantor further agrees that, to the extent the agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or any other Loan
Party or against any collateral or security, and any rights of contribution such
Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights Guarantied Party or the other Beneficiaries may have
against Borrower or any other Loan Party, to all right, title and interest
Guarantied Party or the other Beneficiaries may have in any such collateral or
security, and to any right Guarantied Party or the other Beneficiaries may have
against such other guarantor.
Any indebtedness of Borrower or any other Loan Party now or hereafter held by
any Guarantor is subordinated in right of payment to the Guarantied Obligations,
and any such indebtedness of Borrower or any other Loan Party to a Guarantor
collected or received by such Guarantor after an Event of Default has occurred
and is continuing, and any amount paid to a Guarantor on account of any
subrogation, reimbursement, indemnification or contribution rights referred to
in the preceding paragraph when all Guarantied Obligations have not been paid in
full, shall be held in trust for Guarantied Party on behalf of


12
92806623_4

--------------------------------------------------------------------------------





Beneficiaries and shall forthwith be paid over to Guarantied Party for the
benefit of Beneficiaries to be credited and applied against the Guarantied
Obligations.
7.    Expenses. Guarantors jointly and severally agree to pay, or cause to be
paid, on demand, and to save Guarantied Party and the other Beneficiaries
harmless against liability for, (i) any and all costs and expenses (including
fees, costs of settlement, and disbursements of counsel and allocated costs of
internal counsel) incurred or expended by Guarantied Party or any other
Beneficiary in connection with the enforcement of or preservation of any rights
under this Guaranty and (ii) any and all costs and expenses (including those
arising from rights of indemnification) required to be paid by Guarantors under
the provisions of any other Loan Document.
8.    Financial Condition of Borrower and Loan Parties. No Beneficiary shall
have any obligation, and each Guarantor waives any duty on the part of any
Beneficiary, to disclose or discuss with such Guarantor its assessment, or such
Guarantor’s assessment, of the financial condition of Borrower or any other Loan
Party or any matter or fact relating to the business, operations or condition of
Borrower or any other Loan Party. Each Guarantor has adequate means to obtain
information from Borrower or any other Loan Party on a continuing basis
concerning the financial condition of Borrower or any other Loan Party and its
ability to perform its obligations under the Loan Documents, the Secured Hedge
Agreements and the Secured Cash Management Agreements, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of Borrower or any other Loan Party and of all circumstances bearing
upon the risk of nonpayment of the Guarantied Obligations.
9.    Representations and Warranties. Each Guarantor makes, for the benefit of
Beneficiaries, each of the representations and warranties made in the Credit
Agreement by Borrower as to such Guarantor, its assets, financial condition,
operations, organization, legal status, business and the Loan Documents to which
it is a party.
10.    Covenants. Each Guarantor agrees that, so long as any part of the
Guarantied Obligations shall remain unpaid, any Letter of Credit shall be
outstanding, any Lender shall have any Commitment, any Hedge Bank shall have any
obligation under any Secured Hedge Agreement or any Cash Management Bank shall
have any obligation under any Secured Cash Management Agreement, such Guarantor
will, unless Requisite Obligees (as such term is defined in Section 17(a)) shall
otherwise consent in writing, perform or observe, and cause its Subsidiaries to
perform or observe, all of the terms, covenants and agreements that the Loan
Documents state that Borrower is to cause a Guarantor and such Subsidiaries to
perform or observe.
11.    Set Off. In addition to any other rights any Beneficiary may have under
law or in equity, if any amount shall at any time be due and owing by a
Guarantor to any Beneficiary under this Guaranty, such Beneficiary is authorized
at any time or from time to time, without notice (any such notice being
expressly waived), to set off and to appropriate and to apply any and all
deposits (general or special, including but not limited to indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness of such Beneficiary owing to a Guarantor and any other
property of such Guarantor held by a Beneficiary to or for the credit or the
account of such Guarantor against and on account of the Guarantied Obligations
and liabilities of such Guarantor to any Beneficiary under this Guaranty.
Notwithstanding the provisions of this Section 11, if at any time any
Beneficiary maintains one or more deposit accounts for a Guarantor under this
Guaranty into which Medicare and/or Medicaid receivables are deposited, such
Beneficiary shall waive the right of setoff set forth herein.
12.    Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of a Guarantor or any of its successors in interest under this
Guaranty shall be sold or otherwise disposed of


13
92806623_4

--------------------------------------------------------------------------------





(including by merger or consolidation) in a sale or other disposition not
prohibited by the Credit Agreement or otherwise consented to by Requisite
Obligees (as such term is defined in Section 17(a)), such Guarantor or such
successor in interest, as the case may be, may request Guarantied Party to
execute and deliver documents or instruments necessary to evidence the release
and discharge of this Guaranty as provided in Section 9.10 of the Credit
Agreement.
13.    Amendments and Waivers. No amendment, modification, termination or waiver
of any provision of this Guaranty may occur except in accordance with Section
10.01 of the Credit Agreement.
14.    Miscellaneous. It is not necessary for Beneficiaries to inquire into the
capacity or powers of any Guarantor or Borrower or the officers, directors or
any agents acting or purporting to act on behalf of any of them.
The rights, powers and remedies given to Beneficiaries by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to Beneficiaries by virtue of any statute or rule of law or in
any of the Loan Documents or the Secured Hedge Agreements or the Secured Cash
Management Agreements or any agreement between one or more Guarantors and one or
more Beneficiaries or between Borrower and one or more Beneficiaries. Any
forbearance or failure to exercise, and any delay by any Beneficiary in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTORS, GUARANTIED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
This Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and assigns.
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY
OF THIS GUARANTY EACH GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY. Each Guarantor agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to such Guarantor at its address set forth below its
signature hereto, such service being acknowledged by such Guarantor to be
sufficient for personal jurisdiction in any action against such Guarantor in any
such court and to be otherwise effective and binding service in every respect.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of Guarantied Party or any Beneficiary
to bring proceedings against such Guarantor in the courts of any other
jurisdiction.


14
92806623_4

--------------------------------------------------------------------------------





EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY
EACH AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF
THE BENEFITS HEREOF, GUARANTIED PARTY EACH (I) ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT FOR SUCH GUARANTOR AND GUARANTIED PARTY TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT SUCH GUARANTOR AND GUARANTIED PARTY HAVE ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY OR ACCEPTING THE BENEFITS
THEREOF, AS THE CASE MAY BE, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER
IN THEIR RELATED FUTURE DEALINGS, AND (II) FURTHER WARRANTS AND REPRESENTS THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY. In the event of
litigation, this Guaranty may be filed as a written consent to a trial by the
court.
15.    Additional Guarantors. The initial Guarantor(s) hereunder shall be the
Borrower and such of the Subsidiaries of Borrower as are signatories hereto on
the date hereof. From time to time subsequent to the date hereof, Subsidiaries
of Borrower may become parties hereto, as additional Guarantors (each an
“Additional Guarantor”), by executing a counterpart of this Guaranty. A form of
such a counterpart is attached as Exhibit A. Upon delivery of any such
counterpart to Guarantied Party, notice of which is hereby waived by Guarantors,
each such Additional Guarantor shall be a Guarantor and shall be as fully a
party hereto as if such Additional Guarantor were an original signatory hereof.
Each Guarantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Guarantor
hereunder, nor by any election of the Guarantied Party not to cause any
Subsidiary of Borrower to become an Additional Guarantor hereunder. This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Guarantor hereunder.
16.    Counterparts; Effectiveness. This Guaranty may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
for all purposes; but all such counterparts together shall constitute but one
and the same instrument. This Guaranty shall become effective as to each
Guarantor upon the execution of a counterpart hereof by such Guarantor (whether
or not a counterpart hereof shall have been executed by any other Guarantor) and
receipt by the Guaranteed Party of written or telephonic notification of such
execution and authorization of delivery thereof.
17.    Guarantied Party as Administrative Agent.
(a)    Guarantied Party has been appointed to act as Guarantied Party hereunder
by Lenders. Guarantied Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action, solely in


15
92806623_4

--------------------------------------------------------------------------------





accordance with this Guaranty and the Credit Agreement; provided that Guarantied
Party shall exercise, or refrain from exercising, any remedies under or with
respect to this Guaranty in accordance with the instructions of (i) Required
Lenders, or (ii) after payment in full of all Obligations under the Credit
Agreement and the other Loan Documents, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments, the holders of a
majority of the aggregate amount then due and payable (exclusive of expenses and
similar payments but, in the case of Secured Hedge Agreements, including any
early termination payments then due) under the Secured Hedge Agreements and
Secured Cash Management Agreements (Required Lenders or, if applicable, such
holders being referred to herein as “Requisite Obligees”).
(b)    Guarantied Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement. Written notice of resignation
by Administrative Agent pursuant to Section 9.06 of the Credit Agreement shall
also constitute notice of resignation as Guarantied Party under this Guaranty;
and appointment of a successor Administrative Agent pursuant to Section 9.06 of
the Credit Agreement shall also constitute appointment of a successor Guarantied
Party under this Guaranty. Upon the acceptance of any appointment as
Administrative Agent under Section 9.06 of the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Guarantied Party under this Guaranty, and the retiring
Guarantied Party under this Guaranty shall promptly (i) transfer to such
successor Guarantied Party all sums held hereunder, together with all records
and other documents necessary or appropriate in connection with the performance
of the duties of the successor Guarantied Party under this Guaranty, and (ii)
take such other actions as may be necessary or appropriate in connection with
the assignment to such successor Guarantied Party of the rights created
hereunder, whereupon such retiring Guarantied Party shall be discharged from its
duties and obligations under this Guaranty. After any retiring Guarantied
Party’s resignation hereunder as Guarantied Party, the provisions of this
Guaranty shall inure to its benefits as to any actions taken or omitted to be
taken by it under this Guaranty while it was Guarantied Party hereunder.
(c)    Notice of Secured Hedge Agreements and Secured Cash Management
Agreements. Guarantied Party shall not be deemed to have any duty whatsoever
with respect to any Hedge Bank or Cash Management Bank until it shall have
received written notice in form and substance satisfactory to Guarantied Party
from Borrower, a Guarantor or the Hedge Bank or the Cash Management Bank as to
the existence and terms of the applicable Secured Hedge Agreement or Secured
Cash Management Agreement.
18.    Keepwell. Each Loan Party with total assets exceeding $10,000,000 or that
qualifies as an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under §1a(18)(A)(v)(II) of the Commodity Exchange Act (“Qualified ECP
Guarantor”) at the time the Guaranty or the grant of the security interest under
the Loan Documents, in each case, by any Specified Loan Party, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty Agreement and the other Loan Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 18
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support,


16
92806623_4

--------------------------------------------------------------------------------





or other agreement” for the benefit of, each Specified Loan Party for all
purposes of §1a(18)(A)(v)(II) of the Commodity Exchange Act. As used herein,
[Remainder of page intentionally left blank.]




17
92806623_4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor and Guarantied Party, solely for the purposes
of the waiver of the right to jury trial contained in Section 14, have caused
this Guaranty to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
QUIDEL CORPORATION
By:    
Name:
Title:


DIAGNOSTIC HYBRIDS, INC.
By:    
Name:
Title:
QUIDEL CARDIOVASCULAR INC.
By:    
Name:
Title:




1



--------------------------------------------------------------------------------





Notice Address for each Guarantor:

12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: Chief Financial Officer
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rsteward@quidel.com
with a copy to:

12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: Legal Department
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rbujarski@quidel.com


2



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as Agent and
Guarantied Party
By:    
Name: Tiffany Shin
Title: Vice President
Notice Address:

Bank of America, N.A.
Agency Management
Mail Code: WA3-132-01-01
Houghton Banking Center
10623 NE 68th Street
Kirkland, WA  98033
Attention: Tiffany Shin
Telephone: 206-358-0078
Facsimile: 415-343-0561
Electronic Mail:  tiffany.shin@baml.com






3



--------------------------------------------------------------------------------






EXHIBIT A TO
SUBSIDIARY GUARANTY
FORM OF COUNTERPART FOR ADDITIONAL GUARANTORS
This COUNTERPART (this “Counterpart”), dated __________, 20__, is delivered
pursuant to Section 15 of the Guaranty referred to below. The undersigned hereby
agrees that this Counterpart may be attached to that certain Guaranty Agreement,
dated as of October 6, 2017 (as it may be from time to time amended, modified or
supplemented, the “Guaranty”; capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed therein), among the Guarantors
named therein and Bank of America, N.A., as Guarantied Party. The undersigned,
by executing and delivering this Counterpart, hereby becomes an Additional
Guarantor under the Guaranty in accordance with Section 15 thereof and agrees to
be bound by all of the terms thereof.
IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
_________________________,
[NAME OF ADDITIONAL GUARANTOR]
By:    
Name:    
Title:    
Address:

__________________________________
__________________________________
__________________________________






92815879_6

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF SECURITY AGREEMENT


SECURITY AGREEMENT
This SECURITY AGREEMENT (this “Agreement”) is dated as of October 6, 2017 and
entered into by and among QUIDEL CORPORATION, a Delaware corporation
(“Borrower”), each of THE UNDERSIGNED DIRECT AND INDIRECT SUBSIDIARIES of
Borrower (each of such undersigned Subsidiaries, a “Subsidiary Grantor” and
collectively, “Subsidiary Grantors”) and each ADDITIONAL GRANTOR that may become
a party hereto after the date hereof in accordance with Section 21 hereof (each
of Borrower, each Subsidiary Grantor, and each Additional Grantor, a “Grantor”
and collectively the “Grantors”) and BANK OF AMERICA, N.A., as Administrative
Agent for and representative of (in such capacity herein called “Secured Party”)
the Beneficiaries (as hereinafter defined).
PRELIMINARY STATEMENTS
A.Pursuant to that certain Credit Agreement dated as of October 6, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein and not
otherwise defined in Section 32, the UCC or elsewhere herein being used herein
as therein defined), by and among Borrower, the financial institutions listed
therein as Lenders, and Bank of America, N.A., as Agent (in such capacity,
“Agent”), Lenders have made certain commitments, subject to the terms and
conditions set forth in the Credit Agreement, to extend certain credit
facilities to Borrower.
B.Any Loan Party may from time to time enter, or may from time to time have
entered, into one or more Secured Hedge Agreements with one or more Hedge Banks
in accordance with the terms of the Credit Agreement, and it is desired that the
obligations of Loan Parties under the Secured Hedge Agreements, including,
without limitation, the obligation of Loan Parties to make payments thereunder
in the event of early termination thereof, together with all obligations of
Borrower under the Credit Agreement and the other Loan Documents, be secured
hereunder.
C.Any Loan Party may from time to time enter, or may from time to time have
entered, into one or more Secured Cash Management Agreements with one or more
Cash Management Banks in accordance with the terms of the Credit Agreement, and
it is desired that the obligations of Loan Parties under the Secured Cash
Management Agreements, together with all obligations of Borrower under the
Credit Agreement and the other Loan Documents, be secured hereunder.
D.Subsidiary Grantors have executed and delivered the Guaranty, in each case in
favor of Secured Party for the benefit of Lenders, any Hedge Banks and any Cash
Management Banks, pursuant to which each Subsidiary Grantor has guaranteed the
prompt payment and performance when due of all obligations of Borrower under the
Credit Agreement and all obligations of Loan Parties under the Secured Hedge
Agreements and Secured Cash Management Agreements.
E.It is a condition precedent to the initial extensions of credit by Lenders
under the Credit Agreement that Grantors listed on the signature pages hereof
shall have granted the security interests and undertaken the obligations
contemplated by this Agreement.
NOW, THEREFORE, in consideration of the agreements set forth herein and in the
Credit Agreement and in order to induce Lenders to make Loans and other
extensions of credit under the Credit Agreement, to induce Hedge Banks to enter
into the Secured Hedge Agreements and to induce Cash


92815879_6

--------------------------------------------------------------------------------





Management Banks to enter into the Secured Cash Management Agreements, each
Grantor hereby agrees with Secured Party as follows:
SECTION 1.    Grant of Security.
Each Grantor hereby assigns to Secured Party, and hereby grants to Secured
Party, for the ratable benefit of Lenders, Hedge Banks and Cash Management
Banks, a security interest in, all of such Grantor’s right, title and interest
in and to all of the personal property of such Grantor, in each case whether now
or hereafter existing, whether tangible or intangible, whether now owned or
hereafter acquired, wherever the same may be located and whether or not subject
to the Uniform Commercial Code as it exists on the date of this Agreement, or as
it may hereafter be amended in the State of New York (the “UCC”), including the
following (the “Collateral”):
(a)    all Accounts;
(b)    all Chattel Paper;
(c)    all Money and all Deposit Accounts, together with all amounts on deposit
from time to time in such Deposit Accounts;
(d)    all Documents;
(e)    all General Intangibles, including all intellectual property, Payment
Intangibles and Software;
(f)    all Goods, including Inventory, Equipment and Fixtures;
(g)    all Instruments;
(h)    all Investment Property;
(i)    all Letter-of-Credit Rights and other Supporting Obligations;
(j)    all Records;
(k)    all Commercial Tort Claims, including those set forth on Schedule 1
annexed hereto; and
(l)    all Proceeds and Accessions with respect to any of the foregoing
Collateral.
Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC), it being the intention
of Grantors that the description of the Collateral set forth above be construed
to include the broadest possible range of assets.
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any of the following: (i) any fee-owned real property and all
leasehold interests which do not constitute Material Leased Real Property; (ii)
motor vehicles and other assets to the extent perfection must be obtained
through notation on a certificate of title, letter of credit rights (other than
to the extent such rights can be perfected by filing a UCC-1); (iii) pledges and
security interests prohibited by applicable law, rule or regulation (to the
extent such law, rule or regulation is effective under applicable
anti-assignment provisions of the UCC or other applicable Law (including


6
92815879_6

--------------------------------------------------------------------------------





pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC)), other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable Law notwithstanding such
prohibition; (iv) Equity Interests in any Person other than wholly owned
Subsidiaries to the extent not permitted by the terms of such Person’s
organizational or joint venture documents; (v) (A) more than 65% of the voting
Equity Interests in any Subsidiary that is a CFC or Foreign Subsidiary, and (B)
more than 65% of the voting Equity Interests in any Subsidiary that is
disregarded as an entity from its owner under Treasury Regulations Section
301.7701-3 and substantially all the assets of which consist for U.S. federal
income tax purposes of Equity Interests in a CFC or CFC debt; (vi) any lease,
license, state or local franchise, charter, authorization, contract, or other
agreement or any property subject to a purchase money security interest or Lien
permitted pursuant to Section 7.01 of the Credit Agreement or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license, state or local franchise, charter,
authorization, contract, or other agreement or purchase money arrangement or
create a right of termination in favor of any other party thereto (other than
the Borrower or any Subsidiary thereof), after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable Law (including
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC), other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable Law notwithstanding such
prohibition; (vii) any intent-to-use trademark application prior to the filing
of a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to
the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark application under applicable federal Law; (viii)
any margin stock (within the meaning of Regulation U of the FRB); (ix) assets to
the extent a security interest in such assets would result in adverse tax
consequences to the Loan Parties (including as a result of the operation any law
or regulation in any applicable jurisdiction) or material adverse regulatory
consequences to the Loan Parties, in each case as reasonably determined by the
Borrower; (x) any payroll account, employee wage and benefit account, tax
account, escrow account or fiduciary or trust account; and (xi) those assets as
to which the Administrative Agent and the Borrower reasonably determine that the
costs of obtaining, perfecting or maintaining a security interest in such assets
exceeds the practical benefit to the Lenders afforded thereby.
SECTION 2.    Security for Obligations.
This Agreement secures, and the Collateral is collateral security for, the
prompt payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, of all
Secured Obligations of each Grantor. “Secured Obligations” means:
(a)    with respect to Borrower, all obligations and liabilities of every nature
of Borrower now or hereafter existing under or arising out of or in connection
with the Credit Agreement and the other Loan Documents and any Secured Hedge
Agreement and any Cash Management Agreement (including all Obligations (as
defined in the Credit Agreement)); and
(b)    with respect to each Subsidiary Grantor and Additional Grantor, all
obligations and liabilities of every nature of such Grantor now or hereafter
existing under or arising out of or in connection with the Guaranty (including
all Guarantied Obligations (as defined in the Guaranty));
in each case together with all extensions or renewals thereof, whether for
principal, interest, reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Secured Hedge Agreements, fees, expenses,
indemnities or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered


7
92815879_6

--------------------------------------------------------------------------------





directly or indirectly from Secured Party or any Lender or Hedge Bank or Cash
Management Bank as a preference, fraudulent transfer or otherwise, and all
obligations of every nature of Grantors now or hereafter existing under this
Agreement (including, without limitation, interest and other amounts that, but
for the filing of a petition in bankruptcy with respect to Borrower or any other
Grantor, would accrue on such obligations, whether or not a claim is allowed
against Borrower or such Grantor for such amounts in the related bankruptcy
proceeding).
SECTION 3.    Grantors Remain Liable.
Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contracts and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Secured Party of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, and (c) Secured Party shall
not have any obligation or liability under any contracts, licenses, and
agreements included in the Collateral by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
SECTION 4.    Representations and Warranties.
Each Grantor represents and warrants as follows:
(a)    Ownership of Collateral. Except as expressly permitted by the Credit
Agreement, such Grantor owns its interests in the Collateral free and clear of
any Lien and no effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office, including any IP Filing Office.
(b)    Perfection. The security interests in the Collateral granted to Secured
Party for the ratable benefit of Lenders, Hedge Banks and Cash Management Banks
hereunder constitute valid security interests in the Collateral, securing the
payment of the Secured Obligations. Upon (i) the filing of UCC financing
statements naming each Grantor as “debtor”, naming Secured Party as “secured
party” and describing the Collateral in the filing offices with respect to such
Grantor set forth on Schedule 2 annexed hereto, (ii) in the case of the Pledged
Collateral consisting of certificated Securities or evidenced by Instruments, in
addition to filing of such UCC financing statements, delivery of the
certificates representing such certificated Securities and delivery of such
Instruments to Secured Party, and in the case of Pledged Collateral issued by a
foreign issuer, any actions required under foreign law to perfect a security
interest in such Pledged Collateral), in each case duly endorsed or accompanied
by duly executed instruments of assignment or transfer in blank, (iii) in the
case of the Intellectual Property Collateral described in clause (a) of the
definition thereof, in addition to the filing of such UCC financing statements,
the recordation of a Grant with the applicable IP Filing Office, (iv) in the
case of Equipment that is covered by a certificate of title, the filing with the
registrar of motor vehicles or other appropriate authority in the applicable
jurisdiction of an application requesting the notation of the security interest
created hereunder on such certificate of title, (v), in the case of any Deposit
Account and any Investment Property constituting a Security Entitlement,
Securities Account, Commodity Contract or Commodity Account, the execution and
delivery to Secured Party of an agreement providing for control by Secured Party
thereof, (vi) in the case of Letter-of-Credit Rights (other than
Letter-of-Credit Rights consisting of Supporting Obligations for Collateral as
to which Secured Party otherwise has a perfected security interest), the issuer
of the applicable letter of credit has consented to the assignment of proceeds
thereof under Section 5‑114(c) of the UCC, and (vii) in the case of Commercial


8
92815879_6

--------------------------------------------------------------------------------





Tort Claims, the sufficient identification thereof in filed UCC financing
statements, the security interests in the Collateral (except for security
interests in Collateral that cannot be perfected by the filing of financing
statements) granted to Secured Party for the ratable benefit of Lenders, Hedge
Banks and Cash Management Banks will constitute perfected security interests
therein prior to all other Liens (except for Liens permitted by clauses (b)
through (r) of Section 7.01 of the Credit Agreement), and all filings and other
actions required under this Agreement and necessary to perfect and protect such
security interests have been duly made or taken.
(c)    Office Locations; Type and Jurisdiction of Organization; Locations of
Equipment and Inventory. Such Grantor’s name as it appears in official filings
in the jurisdiction of its organization, type of organization (i.e. corporation,
limited partnership, etc.), jurisdiction of organization, principal place of
business, chief executive office, office where such Grantor keeps its Records
regarding the Accounts, Intellectual Property and originals of Chattel Paper,
and organization number provided by the applicable Governmental Authority of the
jurisdiction of organization are set forth on Schedule 3 annexed hereto. All of
the Equipment and Inventory is located at the places set forth on Schedule 4
annexed hereto, except for Inventory which, in the ordinary course of business,
is in transit either (i) from a supplier to a Grantor, (ii) between the
locations set forth on Schedule 4 annexed hereto, or (iii) to customers of a
Grantor.
(d)    Names. No Grantor (or predecessor by merger or otherwise of such Grantor)
has, within the five year period preceding the date hereof, or, in the case of
an Additional Grantor, the date of the applicable Counterpart, had a different
name from the name of such Grantor listed on the signature pages hereof, except
the names set forth on Schedule 5 annexed hereto.
(e)    Delivery of Certain Collateral. All certificates or Instruments
(excluding checks) evidencing, comprising or representing the Collateral having
a value or face amount in excess of $25,000 have been delivered to Secured Party
duly endorsed or accompanied by duly executed instruments of transfer or
assignment in blank.
(f)    Pledged Collateral. All of the Pledged Subsidiary Equity set forth on
Schedule 6 annexed hereto has been duly authorized and validly issued and is
fully paid and non assessable; all of the Pledged Subsidiary Debt set forth on
Schedule 7 annexed hereto has been duly authorized and is the legally valid and
binding obligation of the issuers thereof and is not in default; there are no
outstanding warrants, options or other rights to purchase, or other agreements
outstanding with respect to, or property that is now or hereafter convertible
into, or that requires the issuance or sale of, any Pledged Subsidiary Equity;
Schedule 6 annexed hereto sets forth all of the Equity Interests and the Pledged
Equity owned by each Grantor, and the percentage ownership in each issuer
thereof; and Schedule 7 annexed hereto sets forth all of the Pledged Debt owned
by such Grantor.
(g)    Intellectual Property Collateral. A true and complete list of all
Trademark Registrations and applications for any Trademark owned, held or used
by such Grantor, in whole or in part (other than those held or used pursuant to
a license and those not yet required to be set forth on an update to
Schedule 5.17(a) to the Credit Agreement pursuant to Section 6.02(e) of the
Credit Agreement), is set forth on Schedule 8 annexed hereto; a true and
complete list of all Patents owned, held or used by such Grantor, in whole or in
part (other than those held or used pursuant to a license and those not yet
required to be set forth on an update to Schedule 5.17(a) to the Credit
Agreement pursuant to Section 6.02(e) of the Credit Agreement), is set forth on
Schedule 9 annexed hereto; a true and complete list of all Copyright
Registrations and applications for Copyright Registrations held by such Grantor,
in whole or in part (other than those held pursuant to a license and those not
yet required to be set forth on an update to Schedule 5.17(a) to the Credit
Agreement pursuant to Section 6.02(e) of the Credit Agreement), is set forth on
Schedule 10 annexed hereto;


9
92815879_6

--------------------------------------------------------------------------------





and such Grantor is not aware of any material pending or threatened claim by any
third party that any of the Intellectual Property Collateral owned, held or used
by such Grantor is invalid or unenforceable.
(h)    Deposit Accounts, Securities Accounts, Commodity Accounts. Schedule 11
annexed hereto lists all Deposit Accounts, Securities Accounts and Commodity
Accounts owned by each Grantor, and indicates the institution or intermediary at
which the account is held and the account number.
(i)    Chattel Paper. Such Grantor has no interest in any Chattel Paper, except
as set forth in Schedule 12 annexed hereto.
(j)    Letter-of-Credit Rights. Such Grantor has no interest in any
Letter-of-Credit Rights, except as set forth on Schedule 13 annexed hereto.
(k)    Documents. No negotiable Documents are outstanding with respect to any of
the Inventory, except as set forth on Schedule 14 annexed hereto.
The representations and warranties as to the information set forth in Schedules
referred to herein are made as to each Grantor (other than Additional Grantors)
as of the date hereof and as to each Additional Grantor as of the date of the
applicable Counterpart, except that, in the case of a Pledge Supplement,
supplemental Grant or notice delivered pursuant to Section 5(d) hereof, such
representations and warranties are made as of the date of such supplement or
notice.
SECTION 5.    Further Assurances.
(a)    Generally. Each Grantor agrees that from time to time, at the expense of
Grantors, such Grantor will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary, or that
Secured Party may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable Secured
Party to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
will: (i) notify Secured Party in writing of receipt by such Grantor of any
interest in Chattel Paper having a value or face amount in excess of $25,000 and
at the request of Secured Party, mark conspicuously each item of Chattel Paper
and each of its records pertaining to the Collateral, with a legend, in form and
substance satisfactory to Secured Party, indicating that such Collateral is
subject to the security interest granted hereby, (ii) deliver to Secured Party
all promissory notes and other Instruments having a value or face amount in
excess of $25,000 and, at the request of Secured Party, all original
counterparts of Chattel Paper, duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Secured Party, (iii) to the extent requested by the Secured Party, (A) file such
financing or continuation statements, or amendments thereto, (B) use
commercially reasonable efforts to execute and deliver, and cause to be executed
and delivered, agreements establishing that Secured Party has control of Deposit
Accounts and Securities Accounts other than Excluded Accounts and Investment
Property of such Grantor, (C) deliver such documents, instruments, notices,
records and consents, and take such other actions, necessary to establish that
Secured Party has control over electronic Chattel Paper and Letter-of-Credit
Rights of such Grantor and (D) deliver such other instruments or notices, in
each case, as may be necessary, or as Secured Party may request, in order to
perfect and preserve the security interests granted or purported to be granted
hereby, (iv) furnish to Secured Party from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Secured Party may reasonably request, all in
reasonable detail, (v) at any reasonable time, upon request by Secured Party,
exhibit the Collateral to and allow inspection of the Collateral by Secured
Party, or persons designated by Secured Party, (vi) at Secured Party’s request,
appear in and defend any action or proceeding that may affect such Grantor’s
title to or Secured Party’s security interest in all or


10
92815879_6

--------------------------------------------------------------------------------





any part of the Collateral, and (vii) use commercially reasonable efforts to
obtain any necessary consents of third parties to the creation and perfection of
a security interest in favor of Secured Party with respect to any Collateral.
Each Grantor hereby authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral (including any financing statement indicating that it covers “all
assets” or “all personal property” of such Grantor) without the signature of any
Grantor.
(b)    Pledged Collateral. Without limiting the generality of the foregoing
Section 5(a), each Grantor agrees that (i) all certificates or Instruments
representing or evidencing the Pledged Collateral having a value or face amount
in excess of $25,000 shall be delivered to and held by or on behalf of Secured
Party pursuant hereto and shall be in suitable form for transfer by delivery or,
as applicable, shall be accompanied by such Grantor’s endorsement, where
necessary, or duly executed instruments of transfer or assignments in blank, all
in form and substance satisfactory to Secured Party and (ii) it will, upon
obtaining any additional Equity Interests or Indebtedness having a value or face
amount in excess of $25,000, promptly (and in any event within five Business
Days) deliver to Secured Party a Pledge Supplement, duly executed by such
Grantor, in respect of such additional Pledged Equity or Pledged Debt; provided,
that the failure of any Grantor to execute a Pledge Supplement with respect to
any additional Pledged Equity or Pledged Debt shall not impair the security
interest of Secured Party therein or otherwise adversely affect the rights and
remedies of Secured Party hereunder with respect thereto. Upon each such
acquisition, the representations and warranties contained in Section 4(f) hereof
shall be deemed to have been made by such Grantor as to such Pledged Equity or
Pledged Debt, whether or not such Pledge Supplement is delivered.
(c)    Intellectual Property Collateral. As soon as available but in any event
within 30 days after the end of each fiscal year, Borrower shall deliver any
update to Schedule 5.17(a) to the Credit Agreement required by Section 6.02(e)
of the Credit Agreement and, together therewith, with respect to any registered
Intellectual Property Collateral acquired by a Grantor during the fiscal year
covered by such update, such Grantor shall execute and deliver to Secured Party
a Grant for recordation with respect thereto in the applicable IP Filing Office;
provided, the failure of any Grantor to execute and submit a Grant for
recordation with respect to any additional Intellectual Property Collateral
shall not impair the security interest of Secured Party therein or otherwise
adversely affect the rights and remedies of Secured Party hereunder with respect
thereto. Upon delivery to Secured Party of a supplemental Grant, Schedules 8, 9
and 10 annexed hereto, as applicable, shall be deemed modified to include a
reference to any right, title or interest in any existing Intellectual Property
Collateral or any Intellectual Property Collateral set forth on Schedule A to
such Grant. Upon each such acquisition, the representations and warranties
contained in Section 4(g) hereof shall be deemed to have been made by such
Grantor as to such Intellectual Property Collateral.
(d)    Commercial Tort Claims. Grantors have no Commercial Tort Claims asserted
in any judicial action as of the date hereof, except as set forth on Schedule 1
annexed hereto. In the event that a Grantor shall at any time after the date
hereof have any Commercial Tort Claims seeking damages in excess of $100,000
asserted in any judicial action, such Grantor shall promptly notify Secured
Party thereof in writing, which notice shall (i) set forth in reasonable detail
the basis for and nature of such Commercial Tort Claim and (ii) constitute an
amendment to this Agreement by which such Commercial Tort Claim shall constitute
part of the Collateral.


11
92815879_6

--------------------------------------------------------------------------------





SECTION 6.    Certain Covenants of Grantors.
Each Grantor shall:
(a)    not use or permit any Collateral to be used unlawfully or in violation of
any provision of this Agreement or any applicable statute, regulation or
ordinance or any policy of insurance covering the Collateral;
(b)    give Secured Party at least 30 days’ prior written notice of (i) any
change in such Grantor’s name, identity or corporate structure and (ii) any
reincorporation, reorganization or other action that results in a change of the
jurisdiction of organization of such Grantor;
(c)    if Secured Party gives value to enable such Grantor to acquire rights in
or the use of any Collateral, use such value for such purposes;
(d)    keep correct and accurate Records of Collateral at the locations
described in Schedule 3 annexed hereto; and
(e)    permit representatives of Secured Party at any time during normal
business hours to inspect and make abstracts from such Records, and each Grantor
agrees to render to Secured Party, at such Grantor’s cost and expense, such
clerical and other assistance as may be reasonably requested with regard
thereto.
SECTION 7.    Special Covenants With Respect to Equipment and Inventory. Each
Grantor shall:
(a)    if any Inventory is in possession or control of any of such Grantor’s
agents or processors, if the aggregate book value of all such Inventory exceeds
$100,000, and in any event upon the occurrence of an Event of Default, instruct
such agent or processor to hold all such Inventory for the account of Secured
Party and subject to the instructions of Secured Party;
(b)    subject to Section 6.12(c) of the Credit Agreement, if any Inventory is
located on any Material Leased Real Property, upon the request of Secured Party,
use commercially reasonable efforts to deliver to Secured Party a fully executed
Landlord Waiver for such location; and
(c)    promptly upon the issuance and delivery to such Grantor of any negotiable
Document having a value or face amount in excess of $25,000, deliver such
Document to Secured Party.
SECTION 8.    Special Covenants with respect to Accounts.
(a)    Each Grantor shall, for not less than three years from the date on which
each Account of such Grantor arose, maintain (i) complete Records of such
Account, including records of all payments received, credits granted and
merchandise returned, and (ii) all documentation relating thereto.
(b)    Except as otherwise provided in this subsection (b), each Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under the Accounts. In connection with such collections, each
Grantor may take (and, upon the occurrence and during the continuance of an
Event of Default at Secured Party’s direction, shall take) such action as such
Grantor or Secured Party may deem necessary or advisable to enforce collection
of amounts due or to become due under the Accounts; provided, however, that
Secured Party shall have the right at any time, upon the occurrence and during
the continuation of an Event of Default and upon written notice to such Grantor
of its intention to do so, to (i) notify the account debtors or obligors under
any Accounts of the assignment of such Accounts to Secured


12
92815879_6

--------------------------------------------------------------------------------





Party and to direct such account debtors or obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to Secured
Party, (ii) notify each Person maintaining a lockbox or similar arrangement to
which account debtors or obligors under any Accounts have been directed to make
payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to Secured Party, (iii) enforce collection of any such
Accounts at the expense of Grantors, and (iv) adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. After receipt by such Grantor of the notice from
Secured Party referred to in the proviso to the preceding sentence, (A) all
amounts and proceeds (including checks and other Instruments) received by such
Grantor in respect of the Accounts shall be received in trust for the benefit of
Secured Party hereunder, shall be segregated from other funds of such Grantor
and shall be forthwith paid over or delivered to Secured Party in the same form
as so received (with any necessary endorsement) to be held as cash Collateral
and applied as provided by Section 17 hereof, and (B) such Grantor shall not,
without the written consent of Secured Party, adjust, settle or compromise the
amount or payment of any Account, or release wholly or partly any account debtor
or obligor thereof, or allow any credit or discount thereon.
SECTION 9.    Special Covenants With Respect to the Pledged Collateral.
(a)    Form of Pledged Collateral. Secured Party shall have the right at any
time to exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations.
If any Pledged Collateral is not a security pursuant to Section 8-103 of the
UCC, no Grantor shall take any action that, under such Section, converts such
Pledged Collateral into a security without causing the issuer thereof to issue
to it certificates or instruments evidencing such Pledged Collateral, which it
shall promptly deliver to Secured Party as provided in this Section 9(a).
(b)    Covenants. Each Grantor shall (i) not, except as expressly permitted by
the Credit Agreement, permit any issuer of Pledged Subsidiary Equity to merge or
consolidate unless all the outstanding Equity Interests of the surviving or
resulting Person are, upon such merger or consolidation, subject to the
provisions of the last paragraph of Section 1 pledged and become Collateral
hereunder and no cash, securities or other property is distributed in respect of
the outstanding Equity Interests of any other constituent corporation; (ii)
cause each issuer of Pledged Subsidiary Equity not to issue Equity Interests in
addition to or in substitution for the Pledged Subsidiary Equity issued by such
issuer, except to such Grantor; (iii) immediately upon its acquisition (directly
or indirectly) of any Equity Interests, including additional Equity Interests in
each issuer of Pledged Equity, comply with Section 5(b) subject to the
provisions of the last paragraph of Section 1; (iv) immediately upon issuance of
any and all Instruments or other evidences of additional Indebtedness from time
to time owed to such Grantor by any obligor on the Pledged Debt, comply with
Section 5; (v) promptly deliver to Secured Party all written notices received by
it with respect to the Pledged Collateral; (vi) at its expense (A) perform and
comply in all material respects with all terms and provisions of any agreement
related to the Pledged Collateral required to be performed or complied with by
it, (B) maintain all such agreements in full force and effect and (C) enforce
all such agreements in accordance with their terms; and (vii) at the request of
Secured Party, use commercially reasonable efforts to promptly execute and
deliver to Secured Party an agreement providing for control by Secured Party of
all Securities Entitlements, Securities Accounts, Commodity Contracts and
Commodity Accounts (other than Excluded Accounts) of such Grantor.
(c)    Voting and Distributions. So long as no Event of Default shall have
occurred and be continuing, (i) each Grantor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Pledged Collateral
or any part thereof for any purpose not prohibited by the terms of this
Agreement or the Credit Agreement; provided, no Grantor shall exercise or
refrain from exercising any such


13
92815879_6

--------------------------------------------------------------------------------





right if Secured Party shall have notified such Grantor that, in Secured Party’s
judgment, such action would have a material adverse effect on the value of the
Pledged Collateral or any part thereof; and (ii) each Grantor shall be entitled
to receive and retain any and all dividends, other distributions, principal and
interest paid in respect of the Pledged Collateral.
Upon the occurrence and during the continuation of an Event of Default, (x) upon
written notice from Secured Party to any Grantor, all rights of such Grantor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease, and all such rights shall
thereupon become vested in Secured Party who shall thereupon have the sole right
to exercise such voting and other consensual rights; (y) except as otherwise
specified in the Credit Agreement, upon written notice from Secured Party to any
Grantor of any exercise of remedies under Section 8.02 of the Credit Agreement,
all rights of such Grantor to receive the dividends, other distributions,
principal and interest payments which it would otherwise be authorized to
receive and retain pursuant hereto shall cease, and all such rights shall
thereupon become vested in Secured Party who shall thereupon have the sole right
to receive and hold as Collateral such dividends, other distributions, principal
and interest payments; and (z) all dividends, principal, interest payments and
other distributions which are received by such Grantor contrary to the
provisions of clause (y) above shall be received in trust for the benefit of
Secured Party, shall be segregated from other funds of such Grantor and shall
forthwith be paid over to Secured Party as Collateral in the same form as so
received (with any necessary endorsements).
In order to permit Secured Party to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(I) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all such proxies, dividend payment orders and other
instruments as Secured Party may from time to time reasonably request, and (II)
without limiting the effect of clause (I) above, each Grantor hereby grants to
Secured Party an irrevocable proxy to vote the Pledged Equity and to exercise
all other rights, powers, privileges and remedies to which a holder of the
Pledged Equity would be entitled (including giving or withholding written
consents of holders of Equity Interests, calling special meetings of holders of
Equity Interests and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Equity on the record books of the issuer thereof) by any other
Person (including the issuer of the Pledged Equity or any officer or agent
thereof), upon the occurrence of an Event of Default and which proxy shall only
terminate upon the payment in full of the Secured Obligations, the cure of such
Event of Default or waiver thereof as evidenced by a writing executed by Secured
Party.
SECTION 10.    Special Covenants With Respect to the Intellectual Property
Collateral.
(a)    Each Grantor shall:
(i)    use reasonable efforts so as not to permit the inclusion in any contract
to which it hereafter becomes a party of any provision that could or might in
any way impair or prevent the creation of a security interest in, or the
assignment of, such Grantor’s rights and interests in any property included
within the definitions of any Intellectual Property Collateral acquired under
such contracts;
(ii)    take any and all reasonable steps to protect the secrecy of all trade
secrets relating to the products and services sold or delivered under or in
connection with the Intellectual Property Collateral, including, without
limitation, where appropriate entering into confidentiality agreements with
employees and labeling and restricting access to secret information and
documents;


14
92815879_6

--------------------------------------------------------------------------------





(iii)    use proper statutory notice in connection with its use of any of the
Intellectual Property Collateral and products and services covered by the
Intellectual Property Collateral; and
(iv)    use a commercially appropriate standard of quality (which may be
consistent with such Grantor’s past practices) in the manufacture, sale and
delivery of products and services sold or delivered under or in connection with
the Trademarks.
(b)    Except as otherwise provided in this Section 10, each Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
such Grantor in respect of the Intellectual Property Collateral or any portion
thereof. In connection with such collections, each Grantor may take (and, after
the occurrence and during the continuance of any Event of Default at Secured
Party’s reasonable direction, shall take) such action as such Grantor or Secured
Party may deem reasonably necessary or advisable to enforce collection of such
amounts; provided, Secured Party shall have the right at any time, upon the
occurrence and during the continuation of an Event of Default and upon written
notice to such Grantor of its intention to do so, to notify the obligors with
respect to any such amounts of the existence of the security interest created
hereby and to direct such obligors to make payment of all such amounts directly
to Secured Party, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. After receipt by any Grantor of the
notice from Secured Party referred to in the proviso to the preceding sentence
and upon the occurrence and during the continuance of any Event of Default, (i)
all amounts and proceeds (including checks and Instruments) received by each
Grantor in respect of amounts due to such Grantor in respect of the Intellectual
Property Collateral or any portion thereof shall be received in trust for the
benefit of Secured Party hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to Secured Party in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 17 hereof, and (ii) such Grantor
shall not adjust, settle or compromise the amount or payment of any such amount
or release wholly or partly any obligor with respect thereto or allow any credit
or discount thereon.
(c)    Each Grantor shall have the duty diligently, through counsel reasonably
acceptable to Secured Party, to prosecute, file and/or make, unless and until
such Grantor, in its commercially reasonable judgment, decides otherwise, (i)
any application for registration relating to any of the Intellectual Property
Collateral owned, held or used by such Grantor and set forth on Schedules 8, 9
or 10 annexed hereto, as applicable, that is pending as of the date of this
Agreement, (ii) any Copyright Registration on any existing or future
unregistered but copyrightable works (except for works of nominal commercial
value or with respect to which such Grantor has determined in the exercise of
its commercially reasonable judgment that it shall not seek registration), (iii)
any application on any future patentable but unpatented innovation or invention
comprising Intellectual Property Collateral, and (iv) any Trademark opposition
and cancellation proceedings, renew Trademark Registrations and Copyright
Registrations and do any and all acts which are necessary or desirable to
preserve and maintain all rights in all Intellectual Property Collateral. Any
expenses incurred in connection therewith shall be borne solely by Grantors.
Subject to the foregoing, each Grantor shall give Secured Party prior written
notice of any abandonment of any material Intellectual Property Collateral.
(d)    Except as provided herein, each Grantor shall have the right to commence
and prosecute in its own name, as real party in interest, for its own benefit
and at its own expense, such suits, proceedings or other actions for
infringement, unfair competition, dilution, misappropriation or other damage, or
reexamination or reissue proceedings as are necessary to protect the
Intellectual Property Collateral. Each Grantor shall promptly, following its
becoming aware thereof, notify Secured Party of the institution of, or of any
adverse determination in, any proceeding (whether in an IP Filing Office or any
federal, state, local


15
92815879_6

--------------------------------------------------------------------------------





or foreign court) or regarding such Grantor’s ownership, right to use, or
interest in any material Intellectual Property Collateral. Each Grantor shall
provide to Secured Party any information with respect thereto requested by
Secured Party.
(e)    In addition to, and not by way of limitation of, the granting of a
security interest in the Collateral pursuant hereto, each Grantor, effective
upon the occurrence and during the continuance of an Event of Default, hereby
assigns, transfers and conveys to Secured Party the nonexclusive right and
license to use all Trademarks, tradenames, Copyrights, Patents or technical
processes (including, without limitation, the Intellectual Property Collateral)
owned or used by such Grantor that relate to the Collateral, together with any
goodwill associated therewith, all to the extent necessary to enable Secured
Party to realize on the Collateral in accordance with this Agreement and to
enable any transferee or assignee of the Collateral to enjoy the benefits of the
Collateral. This right shall inure to the benefit of all successors, assigns and
transferees of Secured Party and its successors, assigns and transferees,
whether by voluntary conveyance, operation of law, assignment, transfer,
foreclosure, deed in lieu of foreclosure or otherwise. Such right and license
shall be granted free of charge, without requirement that any monetary payment
whatsoever be made to such Grantor.
SECTION 11.    Collateral Account.
(a)    Secured Party is hereby authorized to establish and maintain as a blocked
account under the sole dominion and control of Secured Party, a restricted
Deposit Account designated as “Quidel Corporation Collateral Account”. All
amounts at any time held in the Collateral Account shall be beneficially owned
by Grantors but shall be held in the name of Secured Party hereunder, for the
benefit of Beneficiaries, as collateral security for the Secured Obligations
upon the terms and conditions set forth herein. Grantors shall have no right to
withdraw, transfer or, except as expressly set forth herein or in the Credit
Agreement, otherwise receive any funds deposited into the Collateral Account.
Anything contained herein to the contrary notwithstanding, the Collateral
Account shall be subject to such applicable laws, and such applicable
regulations of the Board of Governors of the Federal Reserve System and of any
other appropriate banking or Governmental Authority, as may now or hereafter be
in effect. All deposits of funds in the Collateral Account shall be made by wire
transfer (or, if applicable, by intra-bank transfer from another account of a
Grantor) of immediately available funds, in each case addressed in accordance
with instructions of Secured Party. Each Grantor shall, promptly after
initiating a transfer of funds to the Collateral Account, give notice to Secured
Party by telefacsimile or E-mail (if and when confirmed by telephone) of the
date, amount and method of delivery of such deposit. Cash held by Secured Party
in the Collateral Account shall not be invested by Secured Party but instead
shall be maintained as a cash deposit in the Collateral Account pending
application thereof as elsewhere provided in this Agreement or in the Credit
Agreement. To the extent permitted under Regulation Q of the Board of Governors
of the Federal Reserve System, any cash held in the Collateral Account shall
bear interest at the standard rate paid by Secured Party to its customers for
deposits of like amounts and terms. Subject to Secured Party’s rights hereunder,
any interest earned on deposits of cash in the Collateral Account shall be
deposited directly in, and held in, the Collateral Account.
(b)    In the event that Borrower is required to Cash Collateralize any Letter
of Credit or Letters of Credit pursuant to the Credit Agreement, other than
pursuant to Article VIII of the Credit Agreement, in which case the provisions
of Section 15(c) of this Agreement shall apply, subject to the provisions of the
Credit Agreement, such Cash Collateral shall be retained by Secured Party until
such time as such Letter of Credit or Letters of Credit shall have expired or
been surrendered and any drawings under such Letter of Credit or Letters of
Credit paid in full, whether by reason of application of funds in the Collateral
Account or otherwise. Secured Party is authorized to apply any amount in the
Collateral Account to pay any drawing on a Letter of Credit. Subject to the
provisions of Section 15(c) of this Agreement and the Credit Agreement,


16
92815879_6

--------------------------------------------------------------------------------





if any such Cash Collateral is no longer required to be retained in the
Collateral Account, it shall be paid by Secured Party to Borrower or at
Borrower’s direction.
SECTION 12.    Secured Party Appointed Attorney-in-Fact.
Each Grantor hereby irrevocably appoints Secured Party as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Secured Party or otherwise, from time to time in
Secured Party’s discretion to take any action and to execute any instrument that
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:
(a)    upon the occurrence and during the continuance of an Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
Secured Party pursuant to the Credit Agreement;
(b)    upon the occurrence and during the continuance of an Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(c)    upon the occurrence and during the continuance of an Event of Default, to
receive, endorse and collect any drafts or other Instruments, Documents, Chattel
Paper and other documents in connection with clauses (a) and (b) above;
(d)    upon the occurrence and during the continuance of an Event of Default, to
file any claims or take any action or institute any proceedings that Secured
Party may deem necessary for the collection of any of the Collateral or
otherwise to enforce or protect the rights of Secured Party with respect to any
of the Collateral;
(e)    to pay or discharge taxes or Liens (other than taxes not required to be
discharged pursuant to the Credit Agreement and Liens permitted under this
Agreement or the Credit Agreement) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Secured Party in its sole discretion, any
such payments made by Secured Party to become obligations of such Grantor to
Secured Party, due and payable immediately without demand;
(f)    upon the occurrence and during the continuance of an Event of Default, to
sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and
(g)    upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Secured Party were the absolute owner thereof for all purposes, and to do, at
Secured Party’s option and Grantors’ expense, at any time or from time to time,
all acts and things that Secured Party deems necessary to protect, preserve or
realize upon the Collateral and Secured Party’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.


17
92815879_6

--------------------------------------------------------------------------------





SECTION 13.    Secured Party May Perform.
If any Grantor fails to perform any agreement contained herein, Secured Party
may itself perform, or cause performance of, such agreement, and the expenses of
Secured Party incurred in connection therewith shall be payable by Grantors
under Section 18(b) hereof.
SECTION 14.    Standard of Care.
The powers conferred on Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Secured Party shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property.
SECTION 15.    Remedies.
(a)    Generally. If any Event of Default shall have occurred and be continuing,
Secured Party may, subject to Section 20 hereof, exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral), and also may (i) require each Grantor to, and each Grantor hereby
agrees that it will at its expense and upon request of Secured Party forthwith,
assemble all or part of the Collateral as directed by Secured Party and make it
available to Secured Party at a place to be designated by Secured Party that is
reasonably convenient to both parties, (ii) enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process, (iii) prior to the disposition of the Collateral, store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent Secured Party deems appropriate, (iv)
take possession of any Grantor’s premises or place custodians in exclusive
control thereof, remain on such premises and use the same and any of such
Grantor’s equipment for the purpose of completing any work in process, taking
any actions described in the preceding clause (iii) and collecting any Secured
Obligation, (v) without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of
Secured Party’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as Secured Party may deem commercially reasonable, (vi) exercise dominion
and control over and refuse to permit further withdrawals from any Deposit
Account maintained with Secured Party or any Lender and provide instructions
directing the disposition of funds in Deposit Accounts not maintained with
Secured Party or any Lender and (vii) provide entitlement orders with respect to
Security Entitlements and other Investment Property constituting a part of the
Collateral and, without notice to any Grantor, transfer to or register in the
name of Secured Party or any of its nominees any or all of the Pledged
Collateral. Secured Party or any Lender, Hedge Bank or Cash Management Bank may
be the purchaser of any or all of the Collateral at any such sale and Secured
Party, as agent for and representative of Lenders, Hedge Banks and Cash
Management Banks (but not any Lender, Hedge Bank or Cash Management Bank in its
individual capacity unless Requisite Obligees shall otherwise agree in writing),
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by Secured Party at
such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by


18
92815879_6

--------------------------------------------------------------------------------





applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days’ notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives any claims against Secured Party arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if Secured Party accepts the first offer received and does
not offer such Collateral to more than one offeree. If the proceeds of any sale
or other disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be jointly and severally liable for the deficiency
and the fees of any attorneys employed by Secured Party to collect such
deficiency. Each Grantor further agrees that a breach of any of the covenants
contained in this Section 15 will cause irreparable injury to Secured Party,
that Secured Party has no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section shall
be specifically enforceable against such Grantor, and each Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities.
(b)    Pledged Collateral. Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws, Secured Party may be compelled, with respect to any sale of all or any
part of the Pledged Collateral conducted without prior registration or
qualification of such Pledged Collateral under the Securities Act and/or such
state securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges that any such private placement may be at prices and on terms less
favorable than those obtainable through a sale without such restrictions
(including an offering made pursuant to a registration statement under the
Securities Act) and, notwithstanding such circumstances, each Grantor agrees
that any such private placement shall not be deemed, in and of itself, to be
commercially unreasonable and that Secured Party shall have no obligation to
delay the sale of any Pledged Collateral for the period of time necessary to
permit the issuer thereof to register it for a form of sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If Secured Party
determines to exercise its right to sell any or all of the Pledged Collateral,
upon written request, each Grantor shall and shall cause each issuer of any
Pledged Collateral to be sold hereunder from time to time to furnish to Secured
Party all such information as Secured Party may request in order to determine
the amount of Pledged Collateral which may be sold by Secured Party in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.
(c)    Collateral Account. If an Event of Default has occurred and is
continuing, any amounts on deposit in the Collateral Account, except for funds
deposited in the Collateral Account as described in the next sentence, shall be
held by Agent and applied as Obligations become due. If, in accordance with
Article VIII of the Credit Agreement, Borrower is required to pay to Secured
Party an amount (the “Aggregate Available Amount”) equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding under
the Credit Agreement, Borrower shall deliver funds in such an amount for deposit
in the Collateral Account. Following such deposit in the Collateral Account, (i)
upon any drawing under any outstanding Letter of Credit, Secured Party shall
apply any amount in the Collateral Account to reimburse the L/C Issuer for the
amount of such drawing and (ii) in the event of cancellation or expiration of
any Letter


19
92815879_6

--------------------------------------------------------------------------------





of Credit, or in the event of any reduction in the maximum available amount
under any Letter of Credit, Secured Party shall apply the amount then on deposit
in the Collateral Account in excess of the Aggregate Available Amount
(calculated giving effect to such cancellation, expiration or reduction) as
provided in Section 17.
SECTION 16.    Additional Remedies for Intellectual Property Collateral.
(a)    Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, (i) Secured Party
shall have the right (but not the obligation) to bring suit, in the name of any
Grantor, Secured Party or otherwise, to enforce any Intellectual Property
Collateral, in which event each Grantor shall, at the request of Secured Party,
do any and all lawful acts and execute any and all documents required by Secured
Party in aid of such enforcement and each Grantor shall promptly, upon demand,
reimburse and indemnify Secured Party as provided in Section 10.04 of the Credit
Agreement and Section 18 hereof, as applicable, in connection with the exercise
of its rights under this Section 16, and, to the extent that Secured Party shall
elect not to bring suit to enforce any Intellectual Property Collateral as
provided in this Section, each Grantor agrees to use all reasonable measures,
whether by action, suit, proceeding or otherwise, to prevent the infringement of
any of the material Intellectual Property Collateral by others and for that
purpose agrees to use its commercially reasonable judgment in maintaining any
action, suit or proceeding against any Person so infringing reasonably necessary
to prevent such infringement; (ii) upon written demand from Secured Party, each
Grantor shall execute and deliver to Secured Party an assignment or assignments
of the Intellectual Property Collateral and such other documents as are
necessary or appropriate to carry out the intent and purposes of this Agreement;
(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
Secured Party (or any Lender) receives cash proceeds in respect of the sale of,
or other realization upon, the Intellectual Property Collateral; and (iv) within
five Business Days after written notice from Secured Party, each Grantor shall
make available to Secured Party, to the extent within such Grantor’s power and
authority, such personnel in such Grantor’s employ as Secured Party may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with the Trademarks, Trademark Registrations and Trademark Rights, such persons
to be available to perform their prior functions on Secured Party’s behalf and
to be compensated by Secured Party at such Grantor’s expense on a per diem,
pro-rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default.
(b)    If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment to Secured Party of any rights, title and interests in and to the
Intellectual Property Collateral shall have been previously made, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, Secured Party shall promptly execute and deliver
to such Grantor such assignments as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to Secured Party
as aforesaid, subject to any disposition thereof that may have been made by
Secured Party; provided, after giving effect to such reassignment, Secured
Party’s security interest granted pursuant hereto, as well as all other rights
and remedies of Secured Party granted hereunder, shall continue to be in full
force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of all Liens other than Liens (if any)
encumbering such rights, title and interest at the time of their assignment to
Secured Party and Liens permitted under Section 7.01 of the Credit Agreement.


20
92815879_6

--------------------------------------------------------------------------------





SECTION 17.    Application of Proceeds.
Except as expressly provided elsewhere in this Agreement, all proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied as provided
in Section 8.03 of the Credit Agreement.
SECTION 18.    Indemnity and Expenses.
(a)    Grantors jointly and severally agree to indemnify Secured Party, each
Lender, each Hedge Bank and each Cash Management Bank from and against any and
all claims, losses and liabilities in any way relating to, growing out of or
resulting from this Agreement and the transactions contemplated hereby
(including, without limitation, enforcement of this Agreement), except to the
extent such claims, losses or liabilities result from Secured Party’s or such
Lender’s, Hedge Bank’s or Cash Management Bank’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.
(b)    Grantors jointly and severally agree to pay to Secured Party upon demand
the amount of any and all costs and expenses in accordance with Section 10.04 of
the Credit Agreement.
(c)    The obligations of Grantors in this Section 18 shall (i) survive the
termination of this Agreement and the discharge of Grantors’ other obligations
under this Agreement, the Secured Hedge Agreements, the Secured Cash Management
Agreements, the Credit Agreement and the other Loan Documents and (ii), as to
any Grantor that is a party to a Guaranty, be subject to the provisions of
Section 1(b) thereof.
SECTION 19.    Continuing Security Interest; Transfer of Loans; Termination and
Release.
(a)    This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the payment in
full of the Secured Obligations, the cancellation or termination of the
Commitments and the cancellation or expiration of all outstanding Letters of
Credit (or the securing of reimbursement Obligations in respect thereof with
cash collateral or letters of credit in a manner satisfactory to Secured Party),
(ii) be binding upon Grantors and their respective successors and assigns, and
(iii) inure, together with the rights and remedies of Secured Party hereunder,
to the benefit of Secured Party and its successors, transferees and assigns.
Without limiting the generality of the foregoing clause (iii), (A) but subject
to the provisions of Section 10.06 of the Credit Agreement, any Lender may
assign or otherwise transfer any Loans held by it to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise, (B) any Hedge Bank may assign or
otherwise transfer any Secured Hedge Agreement to which it is a party to any
other Person in accordance with the terms of such Secured Hedge Agreement, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to Hedge Banks herein or otherwise and (C) any Cash Management
Bank may assign or otherwise transfer any Secured Cash Management Agreement to
which it is a party to any other Person in accordance with the terms of such
Secured Cash Management Agreement, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to Cash Management Banks
herein or otherwise.
(b)    Upon the payment in full of all Secured Obligations, the cancellation or
termination of the Commitments and the cancellation or expiration of all
outstanding Letters of Credit (or the securing of reimbursement Obligations in
respect thereof with Cash Collateral or letters of credit in a manner
satisfactory to Secured Party), the security interest granted hereby (other than
with respect to any Cash Collateral in respect of Letters of Credit) shall
terminate and all rights to the Collateral shall revert to the applicable
Grantors. Upon any such termination Secured Party will, at Grantors’ expense,
execute and deliver to


21
92815879_6

--------------------------------------------------------------------------------





Grantors such documents as Grantors shall reasonably request to evidence such
termination. In addition, upon the proposed sale or other disposition or other
permitted release of any Collateral by a Grantor in accordance with the Credit
Agreement for which such Grantor desires a security interest release from
Secured Party, such a release, and any documents as such Grantor may reasonably
request to evidence such release, may be obtained pursuant to the provisions of
Section 9.10 of the Credit Agreement.
SECTION 20.    Secured Party as Administrative Agent.
(a)    Secured Party has been appointed to act as Secured Party hereunder by
Lenders and, by their acceptance of the benefits hereof, Hedge Banks and Cash
Management Banks. Secured Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided that Secured
Party shall exercise, or refrain from exercising, any remedies provided for in
Section 15 hereof in accordance with the instructions of Requisite Obligees. In
furtherance of the foregoing provisions of this Section 20(a), each Hedge Bank
and each Cash Management Bank, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Hedge Bank that all rights and
remedies hereunder may be exercised solely by Secured Party for the benefit of
Lenders, Hedge Banks and Cash Management Banks in accordance with the terms of
this Section 20(a).
(b)    Secured Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement. Written notice of resignation
by Administrative Agent pursuant to Section 9.06 of the Credit Agreement shall
also constitute notice of resignation as Secured Party under this Agreement; and
appointment of a successor Administrative Agent pursuant to Section 9.06 of the
Credit Agreement shall also constitute appointment of a successor Secured Party
under this Agreement. Upon the acceptance of any appointment as Administrative
Agent under Section 9.06 of the Credit Agreement by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Secured Party under this Agreement, and the retiring Secured Party under this
Agreement shall promptly (i) transfer to such successor Secured Party all sums,
securities and other items of Collateral held hereunder, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Secured Party under this Agreement,
and (ii) deliver to such successor Secured Party such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Secured Party of the security
interests created hereunder, whereupon such retiring Secured Party shall be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation hereunder as Secured Party, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement while it was Secured Party
hereunder.
(c)    Secured Party shall not be deemed to have any duty whatsoever with
respect to any Hedge Bank or any Cash Management Bank until it shall have
received written notice in form and substance satisfactory to Secured Party from
a Grantor or the Hedge Bank or the Cash Management Bank as to the existence and
terms of the applicable Secured Hedge Agreement or Secured Cash Management
Agreement.
SECTION 21.    Additional Grantors.
The initial Grantors hereunder shall be Borrower and such of the Subsidiaries of
Borrower as are signatories hereto on the date hereof. From time to time
subsequent to the date hereof, additional Subsidiaries


22
92815879_6

--------------------------------------------------------------------------------





of Borrower may become Additional Grantors, by executing a Counterpart. Upon
delivery of any such Counterpart to Secured Party, notice of which is hereby
waived by Grantors, each such Additional Grantor shall be a Grantor and shall be
as fully a party hereto as if such Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Secured Party not to cause any
Subsidiary of Borrower to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.
SECTION 22.    Amendments; Etc.
No amendment, modification, termination or waiver of any provision of this
Agreement may occur except in accordance with Section 10.01 of the Credit
Agreement.
SECTION 23.    Notices.
Any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served or sent by telefacsimile, electronic
mail or United States mail or courier service and shall be deemed to have been
given when delivered in person or by courier service, upon receipt of
telefacsimile, electronic mail, or three Business Days after depositing it in
the United States mail, certified or registered, with postage prepaid and
properly addressed; provided that notices to Secured Party shall not be
effective until received. For the purposes hereof, the address of each party
hereto shall be as provided in Section 10.02 of the Credit Agreement or as set
forth under such party’s name on the signature pages hereof or such other
address as shall be designated by such party in a written notice delivered to
the other parties hereto.
SECTION 24.    Failure or Indulgence Not Waiver; Remedies Cumulative.
No failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.
SECTION 25.    Severability.
In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
SECTION 26.    Headings.
Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
SECTION 27.    Governing Law; Rules of Construction.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE


23
92815879_6

--------------------------------------------------------------------------------





WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE PERFECTION
OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH
RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE REMEDIES WITH
RESPECT TO, SUCH PARTICULAR COLLATERAL. The rules of construction set forth in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement
mutatis mutandis.
SECTION 28.    Consent to Jurisdiction and Service of Process.
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 23 HEREOF; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; (V) AGREES THAT SECURED PARTY RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES
THAT THE PROVISIONS OF THIS SECTION 28 RELATING TO JURISDICTION AND VENUE SHALL
BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK LAW
OR OTHERWISE.
SECTION 29.    Waiver of Jury Trial.
GRANTORS AND SECURED PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH GRANTOR AND SECURED PARTY ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR GRANTORS AND SECURED PARTY TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT GRANTORS AND SECURED PARTY HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH GRANTOR AND SECURED PARTY FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL


24
92815879_6

--------------------------------------------------------------------------------





WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 29 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
SECTION 30.    Counterparts.
This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.
SECTION 31.    Definitions.
(a)    Each capitalized term utilized in this Agreement that is not defined in
the Credit Agreement or in this Agreement, but that is defined in the UCC,
including the categories of Collateral listed in Section 1 hereof, shall have
the meaning set forth in Divisions 1, 8 or 9 of the UCC.
(b)    In addition, the following terms used in this Agreement shall have the
following meanings:
“Additional Grantor” means a Subsidiary of Borrower that becomes a party hereto
after the date hereof as an additional Grantor by executing a Counterpart.
“Beneficiary” means Agent, each Lender, each Hedge Bank and each Cash Management
Bank.
“CFC” means a “controlled foreign corporation” under Section 957 of the Code.
“Collateral” has the meaning set forth in Section 1 hereof.
“Collateral Account” means the “Quidel Corporation Collateral Account”
established pursuant to Section 11.
“Copyright Registrations” means all copyright registrations issued to any
Grantor and applications for copyright registration that have been or may
hereafter be issued to, or applied for thereon by, any Grantor in the United
States and any state thereof and in foreign countries (including, without
limitation, the registrations set forth on Schedule 10 annexed hereto, as the
same may be amended pursuant hereto from time to time).
“Copyright Rights” means all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all copyright licenses (but with respect to such copyright licenses,
only to the extent permitted by such licensing arrangements), the right (but not
the obligation) to renew and extend Copyright Registrations and any such rights
and to register works protectable by copyright and the right (but not the
obligation) to sue in the name of any Grantor or in the name of Secured Party or
Lenders for past, present and future infringements of the Copyrights and any
such rights.
“Copyrights” means all items under copyright in various published and
unpublished works of authorship including, without limitation, computer
programs, computer data bases, other computer software layouts, trade dress,
drawings, designs, writings, and formulas (including, without limitation, the
works set forth on Schedule 10 annexed hereto, as the same may be amended
pursuant hereto from time to time).


25
92815879_6

--------------------------------------------------------------------------------





“Counterpart” means a counterpart to this Agreement entered into by a Subsidiary
of Borrower pursuant to Section 21 hereof.
“Credit Agreement” has the meaning set forth in the Preliminary Statements of
this Agreement.
“Equity Interests” means all shares of stock, partnership interests, interests
in joint ventures, limited liability company interests and all other equity
interests in a Person, whether such stock or interests are classified as
Investment Property or General Intangibles under the UCC.
“Event of Default” means any Event of Default as defined in the Credit Agreement
or, after payment in full of all Obligations under the Credit Agreement and the
other Loan Documents, the cancellation or expiration of all Letters of Credit
and the termination of the Commitments, the occurrence of an Early Termination
Date (as defined in a Master Agreement in the form prepared by the International
Swap and Derivatives Association, Inc. or a similar event under any similar swap
agreement) under any Secured Hedge Agreement or the occurrence of a default
under a Cash Management Agreement.
“Excluded Accounts” means any Deposit Account, Security Account or Commodity
Account maintained by a Grantor that (a) is a payroll account, employee wage and
benefit account, tax account, escrow account or fiduciary or trust account or
(b) is not a Material Deposit Account or Material Securities Account (in each
case, as defined in the Credit Agreement).
“Grant” means a Grant of Trademark Security Interest, substantially in the form
of Exhibit I annexed hereto, and a Grant of Patent Security Interest,
substantially in the form of Exhibit II annexed hereto, and a Grant of Copyright
Security Interest, substantially in the form of Exhibit III annexed hereto.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VII of the Credit Agreement, is a Lender or an Affiliate
of a Lender, in its capacity as a party to such Swap Contract.
“Intellectual Property Collateral” means, with respect to any Grantor all right,
title and interest (including rights acquired pursuant to a license or otherwise
but only to the extent permitted by agreements governing such license or other
use) in and to all
(a)    Copyrights, Copyright Registrations and Copyright Rights, including,
without limitation, each of the Copyrights, rights, titles and interests in and
to the Copyrights, all derivative works and other works protectable by
copyright, which are presently, or in the future may be, owned, created (as a
work for hire for the benefit of such Grantor), authored (as a work for hire for
the benefit of such Grantor), or acquired by such Grantor, in whole or in part,
and all Copyright Rights with respect thereto and all Copyright Registrations
therefor, heretofore or hereafter granted or applied for, and all renewals and
extensions thereof, throughout the world;
(b)    Patents;
(c)    Trademarks, Trademark Registrations, the Trademark Rights and goodwill of
such Grantor’s business symbolized by the Trademarks and associated therewith;
(d)    all trade secrets, trade secret rights, know-how, customer lists,
processes of production, ideas, confidential business information, techniques,
processes, formulas, and all other proprietary information; and


26
92815879_6

--------------------------------------------------------------------------------





(e)    all proceeds thereof (such as, by way of example and not by limitation,
license royalties and proceeds of infringement suits).
“Patents” means all patents and patent applications and rights and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned or held by a Grantor and all patents
and patent applications and rights, title and interests in patents and patent
applications under any domestic or foreign law that are presently, or in the
future may be, owned by such Grantor in whole or in part (including, without
limitation, the patents and patent applications set forth on Schedule 9 annexed
hereto), all rights (but not obligations) corresponding thereto to sue for past,
present and future infringements and all reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof.
“Pledged Collateral” means, with respect to any Grantor, the Pledged Equity, the
Pledged Debt and any other Investment Property in which such Grantor has an
interest.
“Pledged Debt” means the Indebtedness from time to time owed to a Grantor,
including the Indebtedness set forth on Schedule 7 annexed hereto and issued by
the obligors named therein, the Instruments and certificates evidencing such
Indebtedness and all interest, cash or other property received, receivable or
otherwise distributed in respect of or exchanged therefor.
“Pledged Equity” means all Equity Interests now or hereafter owned by a Grantor,
including all securities convertible into, and rights, warrants, options and
other rights to purchase or otherwise acquire, any of the foregoing, including
those owned on the date hereof and set forth on Schedule 6 annexed hereto, the
certificates or other instruments representing any of the foregoing and any
interest of such Grantor in the entries on the books of any securities
intermediary pertaining thereto and all distributions, dividends and other
property received, receivable or otherwise distributed in respect of or
exchanged therefor but excluding any Equity Interests that would be excluded
from the Collateral on the basis of clause (a) of the last paragraph of
Section 1 hereof.
“Pledged Subsidiary Debt” means Pledged Debt owed to a Grantor by any obligor
that is, or becomes, a direct or indirect Subsidiary of such Grantor, of which
such Grantor is a direct or indirect Subsidiary or that controls, is controlled
by or under common control with such Grantor.
“Pledged Subsidiary Equity” means Pledged Equity in a Person that is, or becomes
a direct Subsidiary of a Grantor.
“Pledge Supplement” means a Pledge Supplement, in substantially the form of
Exhibit IV annexed hereto, in respect of the additional Pledged Equity or
Pledged Debt pledged pursuant to this Agreement.
“Requisite Obligees” means either (i) Required Lenders or (ii), after payment in
full of all Obligations under the Credit Agreement and the other Loan Documents,
the cancellation or expiration of all Letters of Credit and the termination of
the Commitments, the holders of a majority of the aggregate amount then due and
payable (exclusive of expenses and similar payments but including, with respect
to Secured Hedge Agreements, any early termination payments then due) under the
Secured Hedge Agreements and Secured Cash Management Agreements.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.


27
92815879_6

--------------------------------------------------------------------------------





“Secured Hedge Agreement” means any Swap Contract permitted under Article VII of
the Credit Agreement that is entered into by and between any Loan Party and any
Hedge Bank.
“Secured Obligations” has the meaning set forth in Section 2 hereof.
“Trademark Registrations” means all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule 8 annexed hereto).
“Trademark Rights” means all common law and other rights (but in no event any of
the obligations) in and to the Trademarks in the United States and any state
thereof and in foreign countries.
“Trademarks” means all trademarks, service marks, designs, logos, indicia,
tradenames, trade dress, corporate names, company names, business names,
fictitious business names, trade styles and/or other source and/or business
identifiers and applications pertaining thereto, owned by a Grantor, or
hereafter adopted and used, in its business (including, without limitation, the
trademarks specifically set forth on Schedule 8 annexed hereto).






28
92815879_6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Grantors and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
QUIDEL CORPORATION
By:    
Name:    
Title:    
DIAGNOSTIC HYBRIDS, INC.
By:    
Name:    
Title:    
QUIDEL CARDIOVASCULAR INC.
By:    
Name:    
Title:    


Notice Address for each Grantor:

12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: Chief Financial Officer
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rsteward@quidel.com
with a copy to:

12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: Legal Department
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rbujarski@quidel.com




Quidel Corporation
Security Agreement
Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.
as Administrative Agent and Secured Party
By:    
Name: Tiffany Shin
Title: Vice President
Notice Address:

Bank of America, N.A.
Agency Management
Mail Code: WA3-132-01-01
Houghton Banking Center
10623 NE 68th Street
Kirkland, WA  98033
Attention: Tiffany Shin
Telephone: 206-358-0078
Facsimile: 415-343-0561
Electronic Mail:  tiffany.shin@baml.com








Quidel Corporation
Security Agreement
Signature Page

--------------------------------------------------------------------------------






SCHEDULE 1
TO
SECURITY AGREEMENT


COMMERCIAL TORT CLAIMS


None.




92815879_6

--------------------------------------------------------------------------------







SCHEDULE 2
TO
SECURITY AGREEMENT


FILING OFFICES




Grantor
Filing Office


Diagnostic Hybrids, Inc.
Ohio Secretary of State


Quidel Corporation
Delaware Secretary of State


Quidel Cardiovascular Inc.
Delaware Secretary of State









92815879_6

--------------------------------------------------------------------------------







SCHEDULE 3
TO
SECURITY AGREEMENT


OFFICE LOCATIONS, TYPE, JURISDICTION OF ORGANIZATION
AND ORGANIZATION NUMBER






Name of Grantor
Type of Organization
Office Locations
Jurisdiction of Organization


Organization Number


Quidel Corporation
Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
Delaware
2130032
Diagnostic Hybrids, Inc.
Corporation
1055 East State Street,
Suite 100
Athens, OH


Ohio
604115
Quidel Cardiovascular Inc.
Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
Delaware


6468132







92815879_6

--------------------------------------------------------------------------------







SCHEDULE 4
TO
SECURITY AGREEMENT


LOCATIONS OF EQUIPMENT AND INVENTORY






Name of Grantor
Locations of Equipment and Inventory


Quidel Corporation
10165 McKellar Court
San Diego, CA 92121


12544 High Bluff Drive
Suite 200
San Diego, CA 92130


SLI
9336 Abraham Way
Santee, California 92071


Invetech
495 Blackburn Road
Mt. Waverly, Melbourne VIC 3149 Australia




LRE Medical GmbH
Hofer Strauss 5
Noerdlingen, Germany 86720


SLI
Calle Los Vinedos # 4100
Parque Industrial, El Bajio
Tecate, B. C.  C.P. 21430


WorldTrans Services, Inc.
7130 Miramar Rd.  Ste 100A
San Diego, Ca 92121


Diagnostic Hybrids, Inc.




















2055 East State Street,
Suite 100
Athens, OH


ATCC
10801 University Boulevard
Manassas, Virginia





92815879_6

--------------------------------------------------------------------------------





Quidel Cardiovascular Inc.
9950 Summers Ridge Road
San Diego, CA 92121


San Diego Distribution Warehouse
5995 Pacific Center Boulevard
San Diego, CA 92121


Netherlands Distribution Warehouse
Bijsterhuizen 11-27
6546AR Nijmegen
The Netherlands


Note: inventory is also held internationally at Alere affiliates; we do not
currently have actual addresses for the facilities but roughly 90% of the
inventory is held at the three sites above.



92815879_6

--------------------------------------------------------------------------------







SCHEDULE 5
TO
SECURITY AGREEMENT


OTHER NAMES






QTB Acquisition Corp., a Delaware corporation changed its name to Quidel
Cardiovascular Inc.




92815879_6

--------------------------------------------------------------------------------







SCHEDULE 6
TO
SECURITY AGREEMENT


PLEDGED SUBSIDIARY EQUITY


Equity Issuer
Class of Equity
Equity Certificate Nos.
Par Value
Amount of Equity Interests
Percentage of Outstanding Equity Pledged


Litmus Concepts, Inc.
Common
C-1
$0.001
1,000 shares
100% owned by Quidel Corporation
Metra Biosystems, Inc.
Common
C-1
No Par
1,000 shares
100% owned by Quidel Corporation


Pacific Biotech, Inc.
Common
C-1
No Par
100 shares
100% owned by Quidel Corporation


Diagnostic Hybrids, Inc.
Common
69
No Par
100 shares
100% owned by Quidel Corporation


Quidel China, Ltd.
Registered Capitals
N/A
N/A
65%
65% of all issued Equity Interest in Quidel China Ltd., which is owned by Quidel
Corporation
Quidel International, LLC
Percentage Interest
N/A
N/A
100%
100%, all of which is owned by Quidel Corporation



92815879_6

--------------------------------------------------------------------------------





Quidel Cardiovascular Inc.
Common
2
$0.01
100
100%, all of which is owned by Quidel Corporation
Quidel Hong Kong Limited
Share Capital
1
1.00 HKD
65%
65% of all issued Equity Interest in Quidel Hong Kong Limited, which is owned by
Quidel Corporation
Quidel Ireland Limited
Share Capital
N/A
€1.00
65%
65% of all issued Equity Interest in Quidel Ireland Limited, which is owned by
Quidel Corporation
BioHelix Corporation
Common
1
No Par
1,000 shares
100%, all of which is owned by Quidel Corporation


Immutopics, Inc.
Common
5
No Par
80,000 shares
100%, all of which is owned by Diagnostic Hybrids, Inc.









92815879_6

--------------------------------------------------------------------------------







SCHEDULE 7
TO
SECURITY AGREEMENT


PLEDGED SUBSIDIARY DEBT






Due To
 
      Due From
 
 
 
Quidel Corporation
Quidel Cardiovascular, Inc.
Total
 
 
Quidel Corporation
 
 
$410,000,000


$410,000,000


 
 
Diagnostic Hybrids, Inc.
 
$85,980,449
 


$85,980,449


 
 
Total
 
$85,980,449
$410,000,000


$495,980,449


 
 









The above indebtedness obligations are subject to that certain Master Demand
Note dated as of October 8, 2008, as supplemented by that certain Allonge to
Master Demand Note dated February 19, 2010, as further supplemented by that
certain Allonge to Master Demand Note dated September 21, 2011, as further
supplemented by that certain Allonge to Master Demand Note dated October 6,
2017.










92815879_6

--------------------------------------------------------------------------------






SCHEDULE 8
TO
SECURITY AGREEMENT


TRADEMARKS


Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
QUICKVUE
Quidel Corporation
Argentina
2004274
2228186
10/12/1995
8/7/1997
QUIDEL
Quidel Corporation
Argentina
2876988
2339776
9/19/1997
11/20/1998
GII
Quidel Corporation
Australia
990024
990024
2/20/2004
2/20/2004
LAB IN A TUBE
Quidel Corporation
Australia
1223294
1223294
2/6/2008
3/26/2009
LIT
Quidel Corporation
Australia
1223295
1223295
2/6/2008
2/6/2008
QUICKVUE
Quidel Corporation
Australia
710401
710401
6/11/1996
6/11/1996
QUIDEL
Quidel Corporation
Australia
1732420 / IR1271864
1732420 / IR1271864
5/1/2015
12/14/2016
LTF
Quidel Corporation
Brazil
825020565
825020565
10/18/2002
2/19/2008
QUICKVUE
Quidel Corporation
Brazil
818974699
818974699
12/13/1995
9/1/1998
QUICKVUE ADVANCE
Quidel Corporation
Brazil
825020573
825020573
10/18/2002
2/26/2008
QUIDEL
Quidel Corporation
Brazil
820287202
820287202
9/30/1997
5/30/2000
ADENOPLUS
Quidel Corporation
Brazil
84053648
 
6/5/2013
 
ADENOPLUS
Quidel Corporation
Brazil
840536496
840536496
6/5/2013
3/8/2016
QUIDEL
Quidel Corporation
California
 
100734
 
12/6/1995
LTF
Quidel Corporation
Canada
1153014
615056
9/18/2002
7/16/2004
LYRA
Quidel Corporation
Canada
1679617
TMA945,235
6/3/2014
8/4/2016
MICROVUE
Quidel Corporation
Canada
1429137
TMA784311
2/26/2009
12/7/2010
QUICKVUE ADVANCE
Quidel Corporation
Canada
1153016
TMA618208
9/18/2002
8/31/2004
QUIDEL
Quidel Corporation
Canada
1519163
823132
3/15/2011
5/1/2012
QUIDEL
Quidel Corporation
Canada
1726868
TMA955,798
5/5/2015
11/18/2016
QUIDEL (Stylized)
Quidel Corporation
Canada
583250
346481
4/30/1987
10/14/1988



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
QVB QUIDEL·VALUE·BUILD & Color Design
Quidel Corporation
Canada
1412103
TMA757566
9/24/2008
1/21/2010
SOLANA
Quidel Corporation
Canada
1704610
TMA974,791
11/26/2014
6/30/2017
INFLAMMADRY
Quidel Corporation
Canada
1614901
TMA884341
2/20/2013
8/19/2014
ADENOPLUS
Quidel Corporation
Canada
1587946
TMA906827
7/27/2012
6/19/2015
QUICKVUE
Quidel Corporation
Chile
1226293 / 327868
1236113 / 777316
12/4/1995
12/5/1996
LYRA
Quidel Corporation
China (People's Republic)
IR1217485
IR1217485
6/2/2014
6/2/2014
QUIDEL
Quidel Corporation
China (People's Republic)
IR1271864
IR1271864
5/1/2015
5/1/2015
SAVANNA
Quidel Corporation
China (People's Republic)
IR1361068
 
6/16/2017
 
SOFIA
Quidel Corporation
China (People's Republic)
IR1224831
 
7/28/2014
 
SOFIA
Quidel Corporation
China (People's Republic)
IR1098517
 
10/25/2011
 
ADENOPLUS
Quidel Corporation
China (People's Republic)
 
12667685
5/29/2013
10/21/2014
EQUIDEL
Quidel Corporation
European Union (Community)
IR960292
IR960292
2/8/2008
2/8/2008
LAB IN A TUBE
Quidel Corporation
European Union (Community)
6630181
6630181
1/25/2008
1/23/2009
LIT
Quidel Corporation
European Union (Community)
6630347
6630347
1/25/2008
1/22/2009
LYRA
Quidel Corporation
European Union (Community)
IR1217485
IR1217485
6/2/2014
6/2/2014
QUICKVUE
Quidel Corporation
European Union (Community)
6720429
6720429
2/26/2008
1/29/2009
QUIDEL
Quidel Corporation
European Union (Community)
IR1271864
IR1271864
5/1/2015
5/1/2015
QUIDEL
Quidel Corporation
European Union (Community)
10003804
10003804
5/27/2011
12/7/2011



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
QVB
Quidel Corporation
European Union (Community)
6720437
6720437
2/26/2008
1/23/2009
QVB QUIDEL·VALUE·BUILD & Color Design
Quidel Corporation
European Union (Community)
IR981152
IR981152
9/23/2008
9/23/2008
SOFIA
Quidel Corporation
European Union (Community)
IR1224831
IR1224831
7/28/2014
7/28/2014
SOFIA
Quidel Corporation
European Union (Community)
IR1098517
IR1098517
10/25/2011
10/25/2011
SOLANA
Quidel Corporation
European Union (Community)
IR1244766
IR1244766
11/25/2014
11/25/2014
SOFIA
Quidel Corporation
European Union (Community)
15521842
15521842
6/8/2016
10/10/2016
SAVANNA
Quidel Corporation
European Union (Community)
IR1361068
 
6/16/2017
 
INFLAMMADRY
Quidel Corporation
European Union (Community)
11639739
11639739
3/8/2013
7/31/2013
ADENOPLUS
Quidel Corporation
European Union (Community)
11073161
11073161
7/26/2012
12/20/2012
QUIDEL
Quidel Corporation
Finland
T199703580
211088
9/16/1997
9/15/1998
ANDIATEC
Quidel Corporation
Germany
30441693
30441693
7/19/2004
2/1/2005
BOVIR
Quidel Corporation
Germany
30567022
30567022
11/10/2005
4/3/2006
PARATUB-S
Quidel Corporation
Germany
30429043
30429043
5/21/2004
11/23/2004
ADENOPLUS
Quidel Corporation
Hong Kong
302613221
302613221
5/21/2013
11/15/2013
EQUIDEL
Quidel Corporation
Hong Kong
301050100
301050100
2/12/2008
6/26/2008
QUICKVUE
Quidel Corporation
India
3307079
 
7/11/2016
 
SAVANNA
Quidel Corporation
India
IR1361068
 
6/16/2017
 
LYRA
Quidel Corporation
Int'l Registration - Madrid Protocol Only
A0043036
IR1217485
6/2/2014
6/2/2014



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
QUIDEL
Quidel Corporation
Int'l Registration - Madrid Protocol Only
A0050134
IR1271864
5/1/2015
5/1/2015
QVB QUIDEL·VALUE·BUILD & Color Design
Quidel Corporation
Int'l Registration - Madrid Protocol Only
A0013920
IR981152
9/23/2008
9/23/2008
SOFIA
Quidel Corporation
Int'l Registration - Madrid Protocol Only
A0044086
IR1224831
7/28/2014
7/28/2014
SOFIA
Quidel Corporation
Int'l Registration - Madrid Protocol Only
A0026872
IR1098517
10/25/2011
10/25/2011
SOLANA
Quidel Corporation
Int'l Registration - Madrid Protocol Only
A0046639
IR1244766
11/25/2014
11/25/2014
SAVANNA
Quidel Corporation
Int'l Registration - Madrid Protocol Only
A0067871
IR1361068
6/16/2017
6/16/2017
LAB IN A TUBE
Quidel Corporation
Japan
2008004764
5166115
1/25/2008
9/12/2008
LYRA
Quidel Corporation
Japan
IR1217485
IR1217485
6/2/2014
6/2/2014
QUICK VIEW EASY STREP A (Katakana Characters)
Quidel Corporation
Japan
2014052576
5755083
6/24/2014
4/3/2015
QUICKVUE
Quidel Corporation
Japan
5104359
4490976
10/14/1993
7/13/2001
QUICKVUE (Katakana Characters)
Quidel Corporation
Japan
H05092849
3165738
9/10/1993
6/28/1996
QUICKVUE (Stylized)
Quidel Corporation
Japan
 
3210501
9/21/1993
10/31/1996
QUICKVUE EASY
Quidel Corporation
Japan
2007077844
5117007
7/11/2007
3/7/2008
QUICKVUE EASY (Katakana Characters)
Quidel Corporation
Japan
2007077845
5117008
7/11/2007
3/7/2008
QUIDEL
Quidel Corporation
Japan
IR1271864
IR1271864
5/1/2015
5/1/2015
QUIDEL (Roman and Katakana Characters)
Quidel Corporation
Japan
HO151060
2370683
5/2/1989
1/31/1992



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
QUIDEL (Roman and Katakana Characters)
Quidel Corporation
Japan
1068981987
2440774
9/22/1987
7/31/1992
SAVANNA
Quidel Corporation
Japan
IR1361068
 
6/16/2017
 
SOFIA
Quidel Corporation
Japan
IR1224831 A
IR1224831 A
7/28/2014
7/28/2014
SOFIA (Katakana Characters)
Quidel Corporation
Japan
2015-110791
5879291
11/10/2015
9/2/2016
MINI SOPHIA (Katakana Characters) & Design
Quidel Corporation
Japan
H09-008406
4182623
1/28/1997
8/28/1998
SOPHIA (Katakana Characters)
Quidel Corporation
Japan
H09-006578
4182618
1/24/1997
8/28/1998
ADENOPLUS
Quidel Corporation
Japan
2012-069908
5554488
8/29/2012
2/1/2013
LAB IN A TUBE
Quidel Corporation
Korea, Republic of
4020083677
400785359
1/24/2008
4/8/2009
LIT
Quidel Corporation
Korea, Republic of
4020080003673
400779796
1/24/2008
2/17/2009
LYRA
Quidel Corporation
Korea, Republic of
IR1217485
IR1217485
6/2/2014
6/2/2014
QUIDEL
Quidel Corporation
Korea, Republic of
IR1271864
IR1271864
5/1/2015
5/1/2015
QUIDEL
Quidel Corporation
Korea, Republic of
1001887
400161003
5/19/1987
10/19/1988
QUIDEL (Korean Characters)
Quidel Corporation
Korea, Republic of
4019870014157
400170122
7/20/1987
5/18/1989
RAPIDVUE
Quidel Corporation
Korea, Republic of
2592096
40-0381012
6/18/1996
11/5/1997
ADENOPLUS
Quidel Corporation
Korea, Republic of
40-2013-0033990
40-1028835
5/24/2013
3/21/2014
LYRA
Quidel Corporation
Mexico
1535694 / IR1217485
1711535 / IR1217485
6/2/2014
6/2/2014
MICROVUE
Quidel Corporation
Mexico
992373
1137657
2/26/2009
1/15/2010
QUICKVUE
Quidel Corporation
Mexico
249672
656174
12/6/1995
5/30/2000
QUIDEL
Quidel Corporation
Mexico
310945
635881
10/15/1997
12/10/1999



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
SOFIA
Quidel Corporation
Mexico
1225692
1277875
11/7/2011
4/9/2012
SOFIA
Quidel Corporation
Mexico
1225691
1278384
11/7/2011
4/11/2012
SOLANA
Quidel Corporation
Mexico
IR1244766 / 1607522
IR1244766 / 1612662
11/25/2014
11/25/2014
SOLANA
Quidel Corporation
Mexico
IR1244766 / 1607523
IR1244766 / 1612663
11/25/2014
11/25/2014
SOLANA
Quidel Corporation
Mexico
IR1244766 / 1607524
IR1244766 / 1612664
11/25/2014
11/25/2014
LYRA
Quidel Corporation
Mexico
1,772,394
 
7/18/2016
 
ADENOPLUS
Quidel Corporation
Mexico
 
1405964
5/23/2013
10/23/2013
QUICKVUE
Quidel Corporation
New Zealand
263382
263382
6/11/1996
6/11/1996
QVB QUIDEL·VALUE·BUILD & Color Design
Quidel Corporation
New Zealand
796591
796591
9/24/2008
3/26/2009
QUICKVUE
Quidel Corporation
Norway
942119
168401
4/11/1994
6/22/1995
QUIDEL
Quidel Corporation
Norway
IR1271864
IR1271864
5/1/2015
5/1/2015
SOFIA
Quidel Corporation
Norway
IR1224831
IR1224831
7/28/2014
7/28/2014
SOFIA
Quidel Corporation
Norway
IR1098517
IR1098517
10/25/2011
10/25/2011
SOLANA
Quidel Corporation
Norway
IR1244766
IR1244766
11/25/2014
11/25/2014
ADENOPLUS
Quidel Corporation
Norway
201306192
272080
5/21/2013
9/4/2013
SAVANNA
Quidel Corporation
OAPI (Org. African Intellectual Property)
IR1361068
 
6/16/2017
 
QUIDEL
Quidel Corporation
Portugal
326788Z
326788Z
10/24/1997
5/12/1998
ADENOPLUS
Quidel Corporation
Russian Federation
 
519959
5/24/2013
8/7/2014
ADENOPLUS
Quidel Corporation
Saudi Arabia
 
143412769
8/22/2013
7/11/2014
EQUIDEL
Quidel Corporation
Singapore
IR960292
IR960292
2/8/2008
2/8/2008
QUICKVUE
Quidel Corporation
Singapore
S615496
T9606154Z
6/17/1996
6/17/1996
QUIDEL
Quidel Corporation
Singapore
40201519526T
IR1271864
5/1/2015
5/1/2015



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
ADENOPLUS
Quidel Corporation
South Africa
2013/13774
2013/13774
5/24/2013
1/29/2016
SOLANA
Quidel Corporation
Switzerland
IR1244766
IR1244766
11/25/2014
11/25/2014
ADENOPLUS
Quidel Corporation
Switzerland
55898/2013
649477
5/21/2013
10/9/2013
LYRA
Quidel Corporation
Taiwan
103031724
1065240
6/5/2014
5/16/2015
QUICKVUE
Quidel Corporation
Taiwan
85029972
756904
6/18/1996
4/16/1997
QUIDEL
Quidel Corporation
Taiwan
104024690
1822856
5/5/2015
2/1/2017
LYRA
Quidel Corporation
Thailand
940152
 
6/9/2014
 
QUICKVUE
Quidel Corporation
Thailand
317006
Kor66965
9/10/1996
12/29/1997
QUIDEL
Quidel Corporation
Thailand
984562
 
5/6/2015
 
QUIDEL
Quidel Corporation
Thailand
984563
 
5/6/2015
 
QUIDEL
Quidel Corporation
Thailand
984564
 
5/6/2015
 
QUIDEL
Quidel Corporation
Thailand
984565
 
5/6/2015
 
QUIDEL
Quidel Corporation
Thailand
984566
 
5/6/2015
 
SOLANA
Quidel Corporation
Thailand
964863
171110629
12/3/2014
3/30/2017
SOLANA
Quidel Corporation
Thailand
964864
Kor414117
12/3/2014
4/8/2016
SOLANA
Quidel Corporation
Turkey
IR1244766
IR1244766
11/25/2014
11/25/2014
ADENOPLUS
Quidel Corporation
Turkey
2013/49434
2013 49434
5/31/2013
4/10/2014
AMPLIVUE
Quidel Corporation
United States of America
85/140,233
4,147,342
9/28/2010
5/22/2012
BIOHELIX & Design
Quidel Corporation
United States of America
78/528,377
3,265,816
12/7/2004
7/17/2007
ISOAMP
Quidel Corporation
United States of America
78/572,919
3,283,566
2/23/2005
8/21/2007
KINETIC & Design
Quidel Corporation
United States of America
85/967,037
4,633,388
6/21/2013
11/4/2014
KINETIC CHECK
Quidel Corporation
United States of America
86/057,174
 
9/5/2013
 
LYRA
Quidel Corporation
United States of America
86/138,899
4,655,329
12/9/2013
12/16/2014
ONE VISIT. ONE TEST. ONE TIME.
Quidel Corporation
United States of America
77/216,826
3,397,700
6/27/2007
3/18/2008



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
QUICKVUE
Quidel Corporation
United States of America
77/267,312
3,426,296
8/29/2007
5/13/2008
QUICKVUE IN-LINE
Quidel Corporation
United States of America
75/183,365
2,103,404
10/18/1996
10/7/1997
QUICKVUE+
Quidel Corporation
United States of America
76/415,283
2,749,808
6/5/2002
8/12/2003
QUIDEL
Quidel Corporation
United States of America
86/445,815
5,110,309
11/5/2014
12/27/2016
QUIDEL
Quidel Corporation
United States of America
75/005,998
2,015,305
10/13/1995
11/12/1996
QUIDEL & Q Logo Design
Quidel Corporation
United States of America
86/088,768
5,124,615
10/10/2013
1/17/2017
QVB
Quidel Corporation
United States of America
77/215,638
3,394,456
6/26/2007
3/11/2008
QVB QUIDEL·VALUE·BUILD & Color Design
Quidel Corporation
United States of America
77/431,351
3,621,722
3/25/2008
5/19/2009
RESEARCH TO RAPIDS
Quidel Corporation
United States of America
77/637,900
3,738,898
12/22/2008
1/19/2010
RESEARCH TO RAPIDS
Quidel Corporation
United States of America
78/521,973
3,577,864
11/23/2004
2/17/2009
SOFIA
Quidel Corporation
United States of America
85/484,861
4,212,977
12/1/2011
9/25/2012
SOFIA
Quidel Corporation
United States of America
85/314,356
4,110,272
5/6/2011
3/6/2012
SOLANA
Quidel Corporation
United States of America
86/298,951
4,814,038
6/3/2014
9/15/2015
TEST AND TREAT TODAY!
Quidel Corporation
United States of America
77/385,811
3,533,510
1/31/2008
11/18/2008
Test Device Trade Dress
Quidel Corporation
United States of America
75/052,787
2,131,718
1/30/1996
1/27/1998
VIRENA
Quidel Corporation
United States of America
86/036,830
4,732,296
8/13/2013
5/5/2015



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
QUIDEL
Quidel Corporation
United States of America
73/502,975
1,361,265
10/9/1984
9/24/1985
SAVANNA
Quidel Corporation
United States of America
85/984,139
4983563
10/18/2012
6/21/2016
SOFIA
Quidel Corporation
United States of America
87/015,926
 
4/27/2016
 
SOFIA
Quidel Corporation
United States of America
87/075,624
5,136,921
6/17/2016
2/7/2017
QUICKVUER
Quidel Corporation
United States of America
87/273,801
 
12/19/2016
 
SAVANNA
Quidel Corporation
United States of America
87/273,782
 
12/19/2016
 
COMMUNIDY
Quidel Corporation
United States of America
87/473,849
 
6/2/2017
 
ADENOPLUS
Quidel Corporation
United States of America
85/686,361
4,305,076
7/25/2012
3/19/2013
INFLAMMADRY
Quidel Corporation
United States of America
85/889,309
4,400,234
3/28/2013
9/10/2013
RPS INFLAMMADRY DETECTOR
Quidel Corporation
United States of America
85/139,609
4,106,442
9/28/2010
2/28/2012



Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
TRIAGE
Quidel Cardiovascular Inc.
Australia
571220
571220
1/23/1992
11/10/1994
TRIAGE
Quidel Cardiovascular Inc.
Australia
571170
571170
1/23/1992
11/10/1994
TRIAGE
Quidel Cardiovascular Inc.
Austria
342/1992
145096
1/27/1992
12/2/1992
TRIAGE
Quidel Cardiovascular Inc.
Benelux
774852
510259
1/23/1992
1/23/1992
TRIAGE
Quidel Cardiovascular Inc.
Brazil
825729831
825729831
7/24/2003
6/12/2007



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
TRIAGE
Quidel Cardiovascular Inc.
Brazil
825729793
825729793
7/24/2003
5/19/2009
TRIAGE
Quidel Cardiovascular Inc.
Brazil
825735661
825735661
7/30/2003
6/12/2007
CODE CHIP
Quidel Cardiovascular Inc.
Brazil
830149694
830149694
12/12/2008
2/22/2012
CODE CHIP
Quidel Cardiovascular Inc.
Brazil
830149686
830149686
12/12/2008
2/22/2012
TRIAGE
Quidel Cardiovascular Inc.
Canada
698047
TMA411862
1/31/1992
4/30/1993
CODE CHIP
Quidel Cardiovascular Inc.
Canada
1,423,450
TMA799095
1/5/2009
6/1/2011
TRIAGE
Quidel Cardiovascular Inc.
China (People's Republic)
6503681
6503681
1/11/2008
4/7/2010
TRIAGE
Quidel Cardiovascular Inc.
China (People's Republic)
6503682
6503682
1/11/2008
8/7/2011
TRIAGE
Quidel Cardiovascular Inc.
China (People's Republic)
6503683
6503683
1/11/2008
8/7/2011
TRIAGE
Quidel Cardiovascular Inc.
China (People's Republic)
6503680
6503680
1/11/2008
5/14/2010
TRIAGE
Quidel Cardiovascular Inc.
China (People's Republic)
3644329
3644329
7/23/2003
4/14/2008
TRIAGE
Quidel Cardiovascular Inc.
China (People's Republic)
3644403
3644403
7/23/2003
4/21/2005
TRIAGE
Quidel Cardiovascular Inc.
China (People's Republic)
3644422
3644422
7/23/2003
4/21/2005
TRIAGE
Quidel Cardiovascular Inc.
Denmark
VA 1992 01595
VR 1992 07147
3/4/1992
7/31/1992
TRIAGE
Quidel Cardiovascular Inc.
European Union (Community)
2208965
2208965
5/9/2001
11/25/2002
TRIAGE
Quidel Cardiovascular Inc.
Finland
199200779
204650
2/17/1992
2/28/1997



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
TRIAGE
Quidel Cardiovascular Inc.
France
92411295
92411295
3/20/1992
3/20/1992
TRIAGE
Quidel Cardiovascular Inc.
Germany
B95075
2901921
3/6/1992
2/16/1995
TRIAGE
Quidel Cardiovascular Inc.
Hong Kong
92/00614
B00827
1/28/1992
1/27/1995
TRIAGE
Quidel Cardiovascular Inc.
Italy
TO/92/000377
1479220
2/27/1992
11/21/1994
TRIAGE
Quidel Cardiovascular Inc.
Japan
H04-023680
2699028
3/5/1992
11/30/1994
TRIAGE
Quidel Cardiovascular Inc.
Japan
H04-023679
2674150
3/5/1992
6/29/1994
TRIAGE (Japanese Characters)
Quidel Cardiovascular Inc.
Japan
2009-073654
5366068
9/29/2009
11/5/2010
TRIAGE
Quidel Cardiovascular Inc.
Korea, Republic of
40-2003-0034319
400610612
7/30/2003
3/7/2005
TRIAGE
Quidel Cardiovascular Inc.
New Zealand
215811
215811
1/24/1992
3/26/1996
TRIAGE
Quidel Cardiovascular Inc.
New Zealand
215810
215810
1/24/1992
3/26/1996
TRIAGE
Quidel Cardiovascular Inc.
Nigeria
F/TM/O/2016/110030
 
10/20/2016
 
TRIAGE
Quidel Cardiovascular Inc.
Nigeria
F/TM/O/2016/110032
 
10/20/2016
 
TRIAGE
Quidel Cardiovascular Inc.
Norway
19920330
164586
1/23/1992
9/22/1994
TRIAGE
Quidel Cardiovascular Inc.
Norway
200901304
251060
2/9/2009
5/19/2009
TRIAGE
Quidel Cardiovascular Inc.
Philippines
4/1992/00081168
4/1992/00081168
6/16/1992
9/1/2008
TRIAGE
Quidel Cardiovascular Inc.
Philippines
4/2009/002489
4/2009/002489
3/10/2009
9/24/2009



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
TRIAGE
Quidel Cardiovascular Inc.
Philippines
4/2009/007152
4/2009/007152
7/20/2009
1/14/2010
TRIAGE
Quidel Cardiovascular Inc.
Spain
1681783
1681783
2/3/1992
3/6/1995
TRIAGE
Quidel Cardiovascular Inc.
Spain
1681784
1681784
2/3/1992
3/6/1995
TRIAGE
Quidel Cardiovascular Inc.
Sweden
1992/02189
251971
3/6/1992
9/24/1993
TRIAGE
Quidel Cardiovascular Inc.
Switzerland
51408/ 2009
601894
2/9/2009
6/18/2010
TRIAGE
Quidel Cardiovascular Inc.
Switzerland
408780
408780
1/27/1992
1/27/1992
TRIAGE
Quidel Cardiovascular Inc.
Taiwan
98004554
1395585
2/11/2009
1/16/2010
TRIAGE
Quidel Cardiovascular Inc.
Taiwan
81009869
593117
3/5/1992
4/16/1993
TRIAGE
Quidel Cardiovascular Inc.
United Kingdom
1493062
1493062
3/3/1992
11/12/1993
METERPRO
Quidel Cardiovascular Inc.
United States of America
77/660,022
3,666,476
1/30/2009
8/11/2009
TRIAGE CENSUS
Quidel Cardiovascular Inc.
United States of America
75/940,728
2,587,242
3/10/2000
7/2/2002
TRIAGE
Quidel Cardiovascular Inc.
United States of America
77/590,478
3,769,856
10/10/2008
4/6/2010
TRIAGE
Quidel Cardiovascular Inc.
United States of America
77/977,536
3,708,708
10/10/2008
11/10/2009
TRIAGE
Quidel Cardiovascular Inc.
United States of America
74/525,008
1,954,150
5/16/1994
2/6/1996



Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
THYRETAIN
Diagnostic Hybrids, Inc.
Argentina
3048487
2480294
11/24/2010
12/2/2011
THYRETAIN
Diagnostic Hybrids, Inc.
Argentina
3048489
2480295
11/24/2010
12/2/2011



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
Design of Person/DNA Double Helix
Diagnostic Hybrids, Inc.
Australia
IR915769
IR915769
2/16/2007
2/16/2007
DIAGNOSTIC HYBRIDS
Diagnostic Hybrids, Inc.
Australia
IR915770
IR915770
2/16/2007
2/16/2007
THYRETAIN
Diagnostic Hybrids, Inc.
Australia
IR1059661
IR1059661
11/18/2010
11/18/2010
D3 & Cube Design
Diagnostic Hybrids, Inc.
Canada
1183166
TMA616893
7/2/2003
8/18/2004
Design of Person/DNA Double Helix
Diagnostic Hybrids, Inc.
Canada
1336415
780744
2/21/2007
10/26/2010
DIAGNOSTIC HYBRIDS
Diagnostic Hybrids, Inc.
Canada
1336408
TMA731809
2/21/2007
1/6/2009
THYRETAIN
Diagnostic Hybrids, Inc.
Canada
1510255
TMA959,795
1/6/2011
1/11/2017
Design of Person/DNA Double Helix
Diagnostic Hybrids, Inc.
China (People's Republic)
IR915769
IR915769
2/16/2007
2/16/2007
DIAGNOSTIC HYBRIDS
Diagnostic Hybrids, Inc.
China (People's Republic)
IR915770
IR915770
2/16/2007
2/16/2007
THYRETAIN
Diagnostic Hybrids, Inc.
China (People's Republic)
IR1059661
IR1059661
11/18/2010
11/18/2010
D3 & Cube Design
Diagnostic Hybrids, Inc.
European Union (Community)
3268869
3268869
7/3/2003
6/29/2006
Design of Person/DNA Double Helix
Diagnostic Hybrids, Inc.
European Union (Community)
IR915769
IR915769
2/16/2007
2/16/2007
DIAGNOSTIC HYBRIDS
Diagnostic Hybrids, Inc.
European Union (Community)
IR915770
IR915770
2/16/2007
2/16/2007
THYRETAIN
Diagnostic Hybrids, Inc.
European Union (Community)
IR1059661
IR1059661
11/18/2010
11/18/2010
THYRETAIN
Diagnostic Hybrids, Inc.
Hong Kong
301806282
301806282
1/7/2011
11/1/2011
Design of Person/DNA Double Helix
Diagnostic Hybrids, Inc.
Int'l Registration - Madrid Protocol Only
A0007265
IR915769
2/16/2007
2/16/2007
DIAGNOSTIC HYBRIDS
Diagnostic Hybrids, Inc.
Int'l Registration - Madrid Protocol Only
A0007263
IR915770
2/16/2007
2/16/2007



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
THYRETAIN
Diagnostic Hybrids, Inc.
Int'l Registration - Madrid Protocol Only
A0022208
IR1059661
11/18/2010
11/18/2010
Design of Person/DNA Double Helix
Diagnostic Hybrids, Inc.
Japan
IR915769
IR915769
2/16/2007
2/16/2007
DIAGNOSTIC HYBRIDS
Diagnostic Hybrids, Inc.
Japan
IR915770
IR915770
2/16/2007
2/16/2007
THYRETAIN
Diagnostic Hybrids, Inc.
Japan
IR1059661
IR1059661
11/18/2010
11/18/2010
Design of Person/DNA Double Helix
Diagnostic Hybrids, Inc.
Korea, Republic of
IR915769
IR915769
2/16/2007
2/16/2007
THYRETAIN
Diagnostic Hybrids, Inc.
Korea, Republic of
IR1059661
IR1059661
11/18/2010
11/18/2010
THYRETAIN
Diagnostic Hybrids, Inc.
Mexico
1146090
1299824
1/6/2011
7/25/2012
THYRETAIN
Diagnostic Hybrids, Inc.
Mexico
1146091
1217408
1/6/2011
5/18/2011
THYRETAIN
Diagnostic Hybrids, Inc.
New Zealand
833581
833581
11/19/2010
5/24/2011
BOBCAT
Diagnostic Hybrids, Inc.
United States of America
85/345,051
4,136,962
6/13/2011
5/1/2012
D3
Diagnostic Hybrids, Inc.
United States of America
77/665,939
3,669,281
2/9/2009
8/18/2009
D3 & Cube Design
Diagnostic Hybrids, Inc.
United States of America
78/201,430
2,802,415
1/9/2003
1/6/2004
Design of Person/DNA Double Helix
Diagnostic Hybrids, Inc.
United States of America
78/815,661
3,332,056
2/15/2006
11/6/2007
DIAGNOSTIC HYBRIDS
Diagnostic Hybrids, Inc.
United States of America
78/956,589
3,359,806
8/21/2006
12/25/2007
ELVIRA
Diagnostic Hybrids, Inc.
United States of America
74/696,364
2,089,687
6/29/1995
8/19/1997
ELVIS
Diagnostic Hybrids, Inc.
United States of America
74/505,872
2,095,463
3/28/1994
9/9/1997
FASTPOINT
Diagnostic Hybrids, Inc.
United States of America
77/815,473
3,923,853
8/28/2009
2/22/2011
FRESHFROZENCELLS
Diagnostic Hybrids, Inc.
United States of America
76/160,195
2,901,005
11/6/2000
11/9/2004



92815879_6

--------------------------------------------------------------------------------





Trademark Name
Owner Name
Country Name
App Number
Reg Number
Fil Date
Reg Date
INTEGRATING SCIENCE AND HUMANITY
Diagnostic Hybrids, Inc.
United States of America
78/815,654
3,332,055
2/15/2006
11/6/2007
READYCELLS
Diagnostic Hybrids, Inc.
United States of America
76/158,902
2,610,533
11/3/2000
8/20/2002
THE POWER OF DIRECT DETECTION
Diagnostic Hybrids, Inc.
United States of America
78/198,832
2,825,102
12/31/2002
3/23/2004
THYRETAIN
Diagnostic Hybrids, Inc.
United States of America
77/705,611
3,811,849
4/2/2009
6/29/2010
TURBOTREAT
Diagnostic Hybrids, Inc.
United States of America
75/285,190
2,152,490
5/2/1997
4/21/1998
ELVIRA
Diagnostic Hybrids, Inc.
United States of America
87/437,542
 
5/4/2017
 











92815879_6

--------------------------------------------------------------------------------





SCHEDULE 9
TO
SECURITY AGREEMENT




PATENTS
All patents marked with * are owned by Quidel Cardiovascular Inc.; all others
owned by Quidel Corporation unless otherwise indicated.




Title
Serial No.
Filing Date
Grant No.
Country
Status
CARTRIDGE FOR USE IN AN AUTOMATED SYSTEM FOR ISOLATING AN ANALYTE FROM A SAMPLE,
AND METHODS OF USE19
2013259742
05-Nov-14
2013259742
Australia
Granted
CELLS FOR DETECTION OF ENTEROVIRUSES
2002254715
24-Apr-02
2002254715
Australia
Granted
DIAGNOSIS OF AUTOIMMUNE DISEASE
2001249620
29-Mar-01
2001249620
Australia
Granted
DIAGNOSIS OF AUTOIMMUNE DISEASE
2008307735
24-Sep-08
2008307735
Australia
Granted
DIRECT FLUORESCENT IMMUNOASSAY FOR VIRAL ANTIGENS
2010236270
24-Oct-11
2010236270
Australia
Granted
HELICASE-DEPENDENT AMPLIFICATION OF NUCLEIC ACIDS
2003272438
19-Sep-03
2003272438
Australia
Granted
IN SITU GROWTH, FREEZING AND TESTING OF CULTURED CELLS
2001259226
26-Mar-01
2001259226
Australia
Granted
INTERACTIVE TEST DEVICE AND APPARATUS WITH TIMING MECHANISM
2013225728
15-Sep-14
 
Australia
Pending
MIXED CELL DIAGNOSTIC SYSTEMS20
2006203283
26-Apr-99
2006203283
Australia
Granted
MIXED CELL DIAGNOSTIC SYSTEMS21
2006203168
26-Apr-99
2006203168
Australia
Granted
MIXED CELL DIAGNOSTIC SYSTEMS22
2001259653
08-May-01
2001259653
Australia
Granted
MIXED CELL DIAGNOSTIC SYSTEMS
2005228412
29-Mar-05
2005228412
Australia
Granted
MIXED CELL SYSTEMS FOR THE DETECTION OF VIRUSES
2009212981
04-Sep-09
2009212981
Australia
Granted
RAPID TEST APPARATUS
2007208334
23-Jan-07
2007208334
Australia
Granted
METHOD FOR RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
2005210742
3-Jul-06
2005210742
Australia
Granted



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
METHOD FOR RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
5707291.0
9-Feb-05
1718973
Austria
Granted
WIRELESS SYSTEM FOR NEAR REAL TIME SURVEILLANCE OF DISEASE
1120160216229
20-Sep-16
 
Brazil
Pending
CARTRIDGE FOR USE IN AN AUTOMATED SYSTEM FOR ISOLATING AN ANALYTE FROM A SAMPLE,
AND METHODS OF USE23
2,872,527
03-Nov-14
 
Canada
Pending
CELLS FOR DETECTION OF ENTEROVIRUSES
2,445,358
24-Apr-02
2,445,358
Canada
Granted
DEVICE FOR ISOLATING AN ANALYTE FROM A SAMPLE, AND METHODS OF USE24
2,872,177
30-Oct-14
 
Canada
Pending
DIAGNOSIS OF AUTOIMMUNE DISEASE BY DETECTING THYROID STIMULATING AUTOANTIBODIES
2,404,502
29-Mar-01
 2,404,502
Canada
Granted
HELICASE-DEPENDENT AMPLIFICATION OF NUCLEIC ACIDS
2,498,764
19-Sep-03
2,498,764
Canada
Granted
IN SITU GROWTH, FREEZING AND TESTING OF CULTURED CELLS
2,407,096
26-Apr-01
2,407,096
Canada
Granted
IN SITU GROWTH, FREEZING AND TESTING OF CULTURED CELLS
2,689,946
13-Jan-10
2,689,946
Canada
Granted
INTERACTIVE TEST DEVICE AND APPARATUS WITH TIMING MECHANISM
2,867,125
11-Sep-14
 
Canada
Pending
METHODS FOR DIRECT FLUORESCENT ANTIBODY VIRUS DETECTION IN LIQUIDS
2,758,939
16-Apr-10
 2,758,939
Canada
Granted
MIXED CELL DIAGNOSTICS SYSTEMS25
2,326,724
26-Apr-99
2,326,724
Canada
Granted
MIXED CELL DIAGNOSTICS SYSTEMS26
2,408,348
08-May-01
2,408,348
Canada
Granted
MIXED CELL DIAGNOSTICS SYSTEMS27
2,561,701
29-Mar-05
2,561,701
Canada
Granted
RAPID TEST APPARATUS
2,639,957
23-Jan-07
2,639,957
Canada
Granted
SENSITIVE AND RAPID METHODS OF USING CHIMERIC RECEPTORS TO IDENTIFY AUTOIMMUNE
DISEASE
2,701,198
24-Sep-08
 2,701,198
Canada
Granted
METHOD FOR RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
2,554,904
28-Jul-06
2,554,904
Canada
Granted
COMPOSITIONS AND METHODS FOR DETECTING AUTOANTIBODIES
201180074180.2
15-Apr-14
ZL201180074180.2
China
Granted
DEVICE FOR TESTING A SPECIMEN AND METHOD OF USING THE SAME
201210022178.7
01-Feb-12
 
China (People's Republic)
Pending



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
HELICASE-DEPENDENT AMPLIFICATION OF NUCLEIC ACIDS
3824150.1
19-Sep-03
ZL03824150.1
China (People's Republic)
Granted
INTERACTIVE TEST DEVICE AND APPARATUS WITH TIMING MECHANISM
201380023167.3
31-Oct-14
 
China (People's Republic)
Pending
METHODS FOR DIRECT FLUORESCENT ANTIBODY VIRUS DETECTION IN LIQUIDS
201080024539.0
16-Apr-10
 ZL201080024539.0
China (People's Republic)
Granted
N-ACETYL-D-GLUCOSAMINE FOR ENHANCED SPECIFICITY OF STREP A IMMUNOASSAY
201280048811.8
03-Apr-14
CN103975241A
China (People's Republic)
Granted
N-ACETYL-D-GLUCOSAMINE FOR ENHANCED SPECIFICITY OF STREP A IMMUNOASSAY
12746213.3
03-Apr-14
2739975
Denmark
Granted
IDENTIFICATION OF RNA TARGETS USING HELICASES
6717583.6
5-Jan-06
1833995
Denmark
Granted
CARTRIDGE FOR USE IN AN AUTOMATED SYSTEM FOR ISOLATING AN ANALYTE FROM A SAMPLE,
AND METHODS OF USE28
13725240.9
24-Nov-14
 
European Patent Convention
Pending
CELLS FOR DETECTION OF ENTEROVIRUSES
2723956.5
24-Apr-02
1390548
European Patent Convention
Granted
COMPOSITIONS AND METHODS FOR DETECTING AUTOANTIBODIES
11872018.4
06-Sep-11
 
European Patent Convention
Pending
DEVICE FOR ISOLATING AN ANALYTE FROM A SAMPLE, AND METHODS OF USE29
13723640.2
24-Nov-14
2846910
European Patent Convention
Granted
DEVICES FOR THE DETECTION OF MULTIPLE ANALYTES IN A SAMPLE
4784892.4
22-Sep-04
1664781
European Patent Convention
Granted
HELICASE DEPENDENT AMPLIFICATION OF NUCLEIC ACIDS
3754618.1
19-Sep-03
1539979
European Patent Convention
Granted
IDENTIFICATION OF RNA TARGETS USING HELICASES
6717583.6
28-Jun-07
1833995
European Patent Convention
Granted
IN SITU GROWTH, FREEZING AND TESTING OF CULTURED CELLS
1932720.4
26-Apr-01
1276379
European Patent Convention
Granted
INTERACTIVE TEST DEVICE AND APPARATUS WITH TIMING MECHANISM
13711996.2
29-Sep-14
2820420
European Patent Convention
Granted
METHOD AND DEVICE FOR CHLAMYDIA DETECTION
96924618.0
18-Jul-96
843815
European Patent Convention
Granted
METHODS FOR DIRECT FLUORESCENT ANTIBODY VIRUS DETECTION IN LIQUIDS
10714813.2
16-Apr-10
 
European Patent Convention
Pending
MIXED CELL DIAGNOSTIC SYSTEMS30
1933211.3
08-May-01
1281086
European Patent Convention
Granted



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
N-ACETYL-D-GLUCOSAMINE FOR ENHANCED SPECIFICITY OF STREP A IMMUNOASSAY
12746213.3
03-Apr-14
2739975
European Patent Convention
Granted
METHODS FOR REDUCING ANALYZER VARIABILITY USING A NORMALIZATION
14821017.2
4-Jul-16
 
European Patent Convention
Pending
WIRELESS SYSTEM FOR NEAR REAL TIME SURVEILLANCE OF DISEASE
15717307.1
27-Sep-16
 
European Patent Convention
Pending
ANTIBODIES AND PEPTIDE ANTIGENS FOR PRODUCING ANTIBODIES HAVING A SELECTIVE
BINDING SPECIFICITY TO BIOACTIVE INTACT PARATHYROID
5852305.1
25-May-07
1817584
European Patent Convention
Pending
METHOD FOR RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
5707291.0
9-Feb-06
1718973
European Patent Convention
Pending
*MEDIA CARRIER FOR AN ASSAY DEVICE
98964772.2
17-Dec-98
EP1046201
European Patent Convention
Granted
*METHODS FOR MONITORING THE STATUS OF ASSAYS
99901345.1
04-Jan-99
EP1046122
European Patent Convention
Granted
*IMMUNOASSAY FLUOROMETER
98963919.0
15-Dec-98
EP1046028
European Patent Convention
Granted
*COMPOSITIONS AND METHODS FOR INHIBITING LIGHT-INDUCED INACTIVATION OF
BIOLOGICAL REAGENTS
98913406.9
06-Apr-98
EP0972194
European Patent Convention
Granted
*DIAGNOSTIC DEVICES AND APPARATUS FOR THE CONTROLLED MOVEMENT OF REAGENTS
WITHOUT MEMBRANES
98911959.9
24-Mar-98
EP1019193
European Patent Convention
Granted
*DEVICES INCORPORATING FILTERS FOR FILTERING FLUID SAMPLES
97938586.1
25-Aug-97
EP0920356
European Patent Convention
Granted
*DEVICES INCORPORATING FILTER WITH REGION-SPECIFIC COMPRESSION
2077188.7
25-Aug-97
EP1236514
European Patent Convention
Granted
*DEVICES COMPRISING MULTIPLE CAPILLARITY INDUCING SURFACES
97948295.7
13-Nov-97
EP0938659
European Patent Convention
Granted
N-ACETYL-D-GLUCOSAMINE FOR ENHANCED SPECIFICITY OF STREP A IMMUNOASSAY
12746213.3
03-Apr-14
2739975
Finland
Granted
IDENTIFICATION OF RNA TARGETS USING HELICASES
6717583.6
05-Jan-06
1833995
Finland
Granted
CELLS FOR DETECTION OF ENTEROVIRUSES
2723956.5
24-Apr-02
1390548
France
Granted
HELICASE DEPENDENT AMPLIFICATION OF NUCLEIC ACIDS
3754618.1
19-Sep-03
1539979
France
Granted



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
IN SITU GROWTH, FREEZING AND TESTING OF CULTURED CELLS
1932720.4
26-Apr-01
1276379
France
Granted
MIXED CELL DIAGNOSTIC SYSTEMS31
1933211.3
08-May-01
1281086
France
Granted
N-ACETYL-D-GLUCOSAMINE FOR ENHANCED SPECIFICITY OF STREP A IMMUNOASSAY
12746213.3
03-Apr-14
2739975
France
Granted
METHOD FOR RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
5707291.0
9-Feb-06
1718973
France
Pending
IDENTIFICATION OF RNA TARGETS USING HELICASES
6717583.6
05-Jan-06
1833995
France
Granted
INTERACTIVE TEST DEVICE AND APPARATUS WITH TIMING MECHANISM
13711996.2
01-Mar-13
2820420
France
Granted
CELLS FOR DETECTION OF ENTEROVIRUSES
2723956.5
24-Apr-02
1390548
Germany
Granted
DEVICES FOR THE DETECTION OF MULTIPLE ANALYTES IN A SAMPLE
4784892.4
22-Sep-04
1664781
Germany
Granted
HELICASE-DEPENDENT AMPLIFICATION OF NUCLEIC ACIDS
3754618.1
19-Sep-03
1539979
Germany
Granted
IN SITU GROWTH, FREEZING AND TESTING OF CULTURED CELLS
1932720.4
26-Apr-01
1276379
Germany
Granted
MIXED CELL DIAGNOSTIC SYSTEMS32
1933211.3
08-May-01
1281086
Germany
Granted
N-ACETYL-D-GLUCOSAMINE FOR ENHANCED SPECIFICITY OF STREP A IMMUNOASSAY
12746213.3
03-Apr-14
2739975
Germany
Granted
ANTIBODIES AND PEPTIDE ANTIGENS FOR PRODUCING ANTIBODIES HAVING A SELECTIVE
BINDING SPECIFICITY TO BIOACTIVE INTACT PARATHYROID
5852305.1
25-May-07
1817584
Germany
Granted
DEVICE FOR ISOLATING AN ANALYTE FROM A SAMPLE, AND METHODS OF USE33
13723640.2
7-May-13
2846910
Germany
Granted
METHODS FOR DIRECT FLUORESCENT ANTIBODY VIRUS DETECTION IN LIQUIDS
10714813.2
16-Apr-10
2419734
Germany
Granted
IDENTIFICATION OF RNA TARGETS USING HELICASES
6717583.6
5-Jan-06
1833995
Germany
Granted
INTERACTIVE TEST DEVICE AND APPARATUS WITH TIMING MECHANISM
13711996.2
01-Mar-13
2820420
Germany
Granted
METHOD FOR THE RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
5707291.0
9-Feb-05
1718973
Germany
Granted
RAPID TEST APPARATUS
13101238.5
29-Jan-13
 
Hong Kong
Pending



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
COMPOSITIONS AND METHODS FOR DETECTING AUTOANTIBODIES
742/KOLNP/2014
03-Apr-14
 
India
Pending
HELICASE DISPLACEMENT AMPLIFICATION
1180/MUMNP/2007
07-Aug-07
247190
India
Granted
HELICASE-DEPENDENT AMPLIFICATION OF NUCLEIC ACIDS
181/MUMNP/2005
19-Sep-03
209696
India
Granted
HELICASE-DEPENDENT AMPLIFICATION OF NUCLEIC ACIDS
3754618.1
19-Sep-03
1539979
Italy
Granted
MIXED CELL DIAGNOSTIC SYSTEMS34
1933211.3
08-May-01
1281086
Italy
Granted
METHOD FOR THE RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
5707291.0
9-Feb-05
1718973
Italy
Granted
CARTRIDGE FOR USE IN AN AUTOMATED SYSTEM FOR ISOLATING AN ANALYTE FROM A SAMPLE,
AND METHODS OF USE35
2015-511596
5-Nov-14
 
Japan
Pending
CELLS FOR DETECTION OF ENTEROVIRUSES
2002-584851
24-Apr-02
4283543
Japan
Granted
COMPOSITIONS AND METHODS FOR DETECTING AUTOANTIBODIES
2014-529656
06-Mar-14
 
Japan
Pending
DEVICES FOR THE DETECTION OF MULTIPLE ANALYTES IN A SAMPLE
2006-528156
22-Jul-04
 4933258
Japan
Granted
DIAGNOSIS OF AUTOIMMUNE DISEASE
2001-573020
29-Mar-01
4838478
Japan
Granted
HELICASE-DEPENDENT AMPLIFICATION OF NUCLEIC ACIDS
2004-537832
19-Sep-03
4632788
Japan
Granted
IDENTIFICATION OF RNA TARGETS USING HELICASES
2007-550481
04-Jul-07
5200302
Japan
Granted
INTERACTIVE TEST DEVICE AND APPARATUS WITH TIMING MECHANISM
2014-560110
29-Aug-14
 
Japan
Pending
N-ACETYL-D-GLUCOSAMINE FOR ENHANCED SPECIFICITY OF STREP A IMMUNOASSAY
2014-524036
03-Feb-14
6055828
Japan
Granted
SENSITIVE AND RAPID METHODS OF USING CHIMERIC RECEPTORS TO IDENTIFY AUTOIMMUNE
DISEASE
2010-527945
24-Sep-08
 5474802
Japan
Granted
WIRELESS SYSTEM FOR NEAR REAL TIME SURVEILLANCE OF DISEASE
2017-501128
20-Sep-16
 
Japan
Pending
METHOD FOR THE RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
2006-551826
2-Aug-06
5630936
Japan
Granted
METHOD FOR THE RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
2012-142452
9-Feb-05
5693528
Japan
Granted



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
COMPOSITIONS AND METHODS FOR DETECTING AUTOANTIBODIES
10-2014-7009182
07-Apr-14
 
Korea, Republic of
Pending
SENSITIVE AND RAPID METHODS OF USING CHIMERIC RECEPTORS TO IDENTIFY AUTOIMMUNE
DISEASE
1020107009641
24-Sep-08
 10-1560849
Korea, Republic of
Granted
MIXED CELL DIAGNOSTIC SYSTEMS36
1933211.3
08-May-01
1281086
Netherlands
Granted
N-ACETYL-D-GLUCOSAMINE FOR ENHANCED SPECIFICITY OF STREP A IMMUNOASSAY
12746213.3
03-Apr-14
2739975
Norway
Granted
IMMUNOASSAY TEST DEVICE WITH TWO FLUID FLOW PATHS FRO DETECTION AND
DIFFERENTIATION OF TWO OR MORE ANALYTES
PCT/US2016/048763
25-Aug-16
 
PCT
Pending
IDENTIFICATION OF RNA TARGETS USING HELICASES
6717583.6
5-Jan-06
1833995
Slovenia
Granted
METHODS FOR DIRECT FLUORESCENT ANTIBODY VIRUS DETECTION IN LIQUIDS
2011/07732
16-Apr-10
 2011/07732
South Africa
Granted
WIRELESS SYSTEM FOR NEAR REAL TIME SURVEILLANCE OF DISEASE
2016/06485
20-Sep-16
 
South Africa
Pending
IN SITU GROWTH, FREEZING AND TESTING OF CULTURED CELLS
1932720.4
26-Apr-01
1276379
Spain
Granted
MIXED CELL DIAGNOSTIC SYSTEMS37
1933211.3
08-May-01
1281086
Spain
Granted
METHOD FOR RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
5707291.0
9-Feb-06
1718973
Spain
Pending
IDENTIFICATION OF RNA TARGETS USING HELICASES
6717583.6
5-Jan-06
1833995
Spain
Granted
N-ACETYL-D-GLUCOSAMINE FOR ENHANCED SPECIFICITY OF STREP A IMMUNOASSAY
12746213.3
03-Apr-14
2739975
Sweden
Granted
IDENTIFICATION OF RNA TARGETS USING HELICASES
6717583.6
5-Jan-06
1833995
Sweden
Granted
IDENTIFICATION OF RNA TARGETS USING HELICASES
6717583.6
5-Jan-06
1833995
Switzerland
Granted
INTERACTIVE TEST DEVICE AND APPARATUS WITH TIMING MECHANISM
13711996.2
01-Mar-13
2820420
Switzerland
Granted
METHOD FOR THE RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
5707291.0
9-Feb-05
1718973
Switzerland
Granted
CELLS FOR DETECTION OF ENTEROVIRUSES
2723956.5
24-Apr-02
1390548
United Kingdom
Granted
DEVICES FOR THE DETECTION OF MULTIPLE ANALYTES IN A SAMPLE
4784892.4
22-Sep-04
1664781
United Kingdom
Granted



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
HELICASE-DEPENDENT AMPLIFICATION OF NUCLEIC ACIDS
3754618.1
19-Sep-03
1539979
United Kingdom
Granted
IN SITU GROWTH, FREEZING AND TESTING OF CULTURED CELLS
1932720.4
26-Apr-01
1276379
United Kingdom
Granted
MIXED CELL DIAGNOSTIC SYSTEMS38
1933211.3
08-May-01
1281086
United Kingdom
Granted
MIXED CELL DIAGNOSTIC SYSTEMS39
621565.1
29-Mar-05
2427875
United Kingdom
Granted
N-ACETYL-D-GLUCOSAMINE FOR ENHANCED SPECIFICITY OF STREP A IMMUNOASSAY
12746213.3
03-Apr-14
2739975
United Kingdom
Granted
IDENTIFICATION OF RNA TARGETS USING HELICASES
6717583.6
5-Jan-06
1833995
United Kingdom
Granted
INTERACTIVE TEST DEVICE AND APPARATUS WITH TIMING MECHANISM
13711996.2
01-Mar-13
2820420
United Kingdom
Granted
METHOD FOR THE RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
5707291.0
9-Feb-05
1718973
United Kingdom
Granted
ANALYTICAL DEVICES WITH INTEGRATED DESICCANT
12/148,344
17-Apr-08
8,435,461
United States of America
Granted
ANALYTICAL DEVICES WITH INTEGRATED DESICCANT
13/888,252
06-May-13
8,617,486
United States of America
Granted
ASSAY DEVICE AND HOUSING COMBINED
29/310,381
11-Aug-08
D606,664
United States of America
Granted
CARTRIDGE FOR USE IN AN AUTOMATED SYSTEM FOR ISOLATING AN ANALYTE FROM A SAMPLE,
AND METHODS OF USE40
13/888,951
07-May-13
 
United States of America
Pending
CELLS FOR DETECTION OF ENTEROVIRUSES
09/844,311
27-Apr-01
6,821,741
United States of America
Granted
CELLS FOR DETECTION OF ENTEROVIRUSES
10/861,724
03-Jun-04
7,186,504
United States of America
Granted
CELLS FOR DETECTION OF ENTEROVIRUSES
11/657,822
23-Jan-07
8,105,767
United States of America
Granted
COMPOSITIONS AND METHODS FOR DETECTING AUTOANTIBODIES
13/228,705
09-Sep-11
8,986,937
United States of America
Granted
COMPOSITIONS AND METHODS FOR HUMAN METAPNEUMOVIRUS MONOCLONAL ANTIBODIES
11/409,600
24-Apr-06
8,492,097
United States of America
Granted
COMPOSITIONS AND METHODS FOR HUMAN METAPNEUMOVIRUS MONOCLONAL ANTIBODIES
13/945,716
18-Jul-13
9,157,915
United States of America
Granted



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
DETECTION OF NUCLEIC ACID AMPLIFICATION PRODUCTS IN THE PRESENCE OF AN INTERNAL
CONTROL SEQUENCE ON AN IMMUNOCHROMATOGRAPHIC STRIP
12/962,202
07-Dec-10
9,121,054
United States of America
Granted
DEVICE FOR HANDLING AND ANALYSIS OF A BIOLOGICAL SAMPLE
12/150,148
25-Apr-08
7,794,656
United States of America
Granted
DEVICE FOR ISOLATING AN ANALYTE FROM A SAMPLE, AND METHODS OF USE41
13/889,079
7-May-13
9,562,226
United States of America
Granted
DEVICE WITH CONTROLLED FLUID DYNAMICS, FOR ISOLATION OF AN ANALYTE FROM A
SAMPLE42
13/972,788
21-Aug 13
 
United States of America
Pending
DEVICES FOR THE DETECTION OF MULTIPLE ANALYTES IN A SAMPLE
10/948,358
22-Sep-04
7,378,285
United States of America
Granted
DEVICES FOR THE DETECTION OF MULTIPLE ANALYTES IN A SAMPLE
12/115,416
05-May-08
7,691,644
United States of America
Granted
DEVICES FOR THE DETECTION OF MULTIPLE ANALYTES IN A SAMPLE
12/718,739
05-Mar-10
8,722,426
United States of America
Granted
DEVICES FOR THE DETECTION OF MULTIPLE ANALYTES IN A SAMPLE
14/211,253
14-Mar-14
9,207,241
United States of America
Pending
DIAGNOSIS OF AUTOIMMUNE DISEASE
09/539,735
30-Mar-00
6,852,546
United States of America
Granted
DIAGNOSIS OF AUTOIMMUNE DISEASE
14/053,330
14-Oct-13
 
United States of America
Pending
DUAL CHAMBER LIQUID PACKAGING SYSTEM
14/201,574
07-Mar-14
 
United States of America
Pending
ENDONUCLEASE-ENHANCED HELICASE-DEPENDENT AMPLIFICATION
13/146,602
07-Oct-11
8,685,648
United States of America
Granted
ENDONUCLEASE-ENHANCED HELICASE-DEPENDENT AMPLIFICATION
14/197,130
4-Mar-14
9,303,288
United States of America
Granted
ENZYME SUBSTRATE DELIVERY AND PRODUCT REGISTRATION IN ONE STEP ENZYME
IMMUNOASSAYS
08/977,183
24-Nov-97
6,306,642
United States of America
Granted
ENZYME SUBSTRATE DELIVERY AND PRODUCT REGISTRATION IN ONE STEP ENZYME
IMMUNOASSAYS
09/943,031
29-Aug-01
6,706,539
United States of America
Granted
HELICASE-DEPENDENT AMPLIFICATION OF NUCLEIC ACIDS
10/665,633
19-Sep-03
7,282,328
United States of America
Granted



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
HELICASE-DEPENDENT AMPLIFICATION OF NUCLEIC ACIDS
11/796,675
27-Apr-07
7,829,284
United States of America
Granted
HELICASE-DEPENDENT AMPLIFICATION OF RNA
11/327,175
05-Jan-06
7,662,594
United States of America
Granted
HYBRID PHASE LATERAL FLOW ASSAY
11/088,579
23-Mar-05
7,632,687
United States of America
Granted
IN SITU GROWTH, FREEZING AND TESTING OF CULTURED CELLS
09/560,548
28-Apr-00
6,472,206
United States of America
Granted
IN SITU GROWTH, FREEZING AND TESTING OF CULTURED CELLS
10/238,522
09-Sep-02
7,341,829
United States of America
Granted
INTEGRATED ASSAY DEVICE AND HOUSING
12/427,710
21-Apr-09
 9,404,911
United States of America
Granted
INTERACTIVE LATERAL FLOW IMMUNOASSAY AND APPARATUS WITH TIMING MECHANISM
13/783,065
01-Mar-13
 
United States of America
Pending
MAGNETIC INK FOR MARKING DEFECTIVE PARTS OR ASSEMBLIES DURING MANUFACTURING
12/077,885
21-Mar-08
 8,494,787
United States of America
Granted
METHOD FOR ADDING AN APPARENT NON-SIGNAL LINE TO A LATERAL FLOW ASSAY
09/950,366
10-Sep-01
6,855,561
United States of America
Granted
METHOD FOR ADDING AN APPARENT NON-SIGNAL LINE TO A LATERAL FLOW ASSAY
10/461,157
12-Jun-03
7,226,793
United States of America
Granted
METHOD FOR ADDING AN APPARENT NON-SIGNAL LINE TO A LATERAL FLOW ASSAY
12/423,729
14-Apr-09
 8,202,734
United States of America
Granted
METHOD FOR ADDING AN APPARENT NON-SIGNAL LINE TO A RAPID DIAGNOSTIC ASSAY
10/241,822
10-Sep-02
7,179,657
United States of America
Granted
METHOD FOR ADDING AN APPARENT NON-SIGNAL LINE TO A RAPID DIAGNOSTIC ASSAY
12/423,697
14-Apr-09
 8,030,091
United States of America
Granted
METHOD FOR REDUCING ANALYZER VARIABILITY USING A NORMALIZATION TARGET
14/562,060
05-Dec-14
 
United States of America
Pending
METHODS FOR DETECTION AND PRODUCTION OF INFLUENZA VIRUSES
11/414,760
28-Apr-06
7,442,508
United States of America
Granted
METHODS FOR DIRECT FLUORESCENT ANTIBODY VIRUS DETECTION IN LIQUIDS
12/425,256
16-Apr-09
8,003,314
United States of America
Granted
METHODS FOR DIRECT FLUORESCENT ANTIBODY VIRUS DETECTION IN LIQUIDS
13/166,228
22-Jun-11
8,975,016
United States of America
Granted
METHODS FOR DIRECT FLUORESCENT ANTIBODY VIRUS DETECTION IN LIQUIDS
14/601,647
01-21-15
 
United States of America
Pending



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
METHODS OF USE FOR AN IMMUNOASSAY DETECTING FRAGMENT Ba
13/531,269
22-Jun-12
8,691,513
United States of America
Granted
METHODS OF USE FOR AN IMMUNOASSAY DETECTING FRAGMENT BA
14/183,203
18-Feb-14
8,911,956
United States of America
Granted
METHODS OF USING CHIMERIC RECEPTORS TO IDENTIFY AUTOIMMUNE DISEASE
11/906,189
01-Oct-07
 8,293,879
United States of America
Granted
METHODS OF USING CHIMERIC RECEPTORS TO IDENTIFY AUTOIMMUNE DISEASE
13/611,819
18-Sep-12
8,926,981
United States of America
Granted
METHODS OF USING CHIMERIC RECEPTORS TO IDENTIFY AUTOIMMUNE DISEASE
14/557,097
01-Dec-14
 
United States of America
Pending
MIXED CELL DIAGNOSTIC SYSTEMS FOR DETECTION OF RESPIRATORY, HERPES AND ENTERIC
VIRUSES
12/253,127
16-Oct-08
 8,142,997
United States of America
Granted
MIXED CELL DIAGNOSTIC SYSTEMS FOR DETECTION OF RESPIRATORY, HERPES AND ENTERIC
VIRUSES
13/409,952
01-Mar-12
8,828,673
United States of America
Granted
MIXED CELL DIAGNOSTIC SYSTEMS FOR DETECTION OF RESPIRATORY, HERPES AND ENTERIC
VIRUSES
14/450,673
04-Aug-14
9,689,018
United States of America
Granted
MIXED CELL DIAGNOSTICS SYSTEMS43
09/066,072
24-Apr-98
6,168,915
United States of America
Granted
MIXED CELL DIAGNOSTICS SYSTEMS44
09/551,945
19-Apr-00
6,306,582
United States of America
Granted
MIXED CELL DIAGNOSTICS SYSTEMS45
09/567,295
08-May-00
6,280,928
United States of America
Granted
MIXED CELL DIAGNOSTICS SYSTEMS46
09/661,849
14-Sep-00
6,376,172
United States of America
Granted
MIXED CELL DIAGNOSTICS SYSTEMS47
09/847,156
01-May-01
6,406,842
United States of America
Granted
MIXED CELL DIAGNOSTICS SYSTEMS48
09/927,481
09-Aug-01
6,573,080
United States of America
Granted
MIXED CELL DIAGNOSTICS SYSTEMS49
09/928,195
10-Aug-01
6,495,316
United States of America
Granted
MIXED CELL DIAGNOSTICS SYSTEMS50
10/813,852
30-Mar-04
6,946,291
United States of America
Granted
N-ACETYL-D-GLUCOSAMINE FOR ENHANCED SPECIFICITY OF STREP A IMMUNOASSAY
13/563,542
31-Jul-12
 
United States of America
Pending



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
PCR ASSAYS AND REAGENTS FOR MOLECULAR DETECTION OF INFECTIOUS AGENTS
14/203,403
10-Mar-14
 
United States of America
Pending
RAPID TEST APPARATUS
11/625,813
22-Jan-07
 7,871,568
United States of America
Granted
RAPID TEST APPARATUS
12/938,331
02-Nov-10
 
United States of America
Pending
SENSITIVE AND RAPID METHODS OF USING CHIMERIC RECEPTORS TO IDENTIFY AUTOIMMUNE
DISEASE AND ASSESS DISEASE SEVERITY
12/483,689
12-Jun-09
8,563,257
United States of America
Granted
SYSTEM AND APPARATUS FOR POINT-OF CARE-DIAGNOSTICS
13/783,019
01-Mar-13
9,207,181
United States of America
Pending
SYSTEM AND APPARATUS FOR POINT-OF CARE-DIAGNOSTICS
14/932,769
04-Nov-15
 
United States of America
Pending
SYSTEMS FOR DETECTION AND PRODUCTION OF RESPIRATORY, HERPES AND ENTERIC VIRUSES
11/414,439
28-Apr-06
7,435,588
United States of America
Granted
TEST KITS AND METHODS FOR DETECTING H. PYLORI
08/292,932
18-Aug-94
5,814,455
United States of America
Granted
TEST KITS AND METHODS FOR DETECTING H. PYLORI
08/486,843
07-Jun-95
5,846,751
United States of America
Granted
COMPOSITIONS AND METHODS FOR DETECTING AUTOANTIBODIES
13/228,705
9-Sep-11
8,986,937
United States of America
Granted
METHOD FOR SPECIES-INDEPENDENT MEASUREMENT OF COMPLEMENT ACTIVATION IN ANIMALS
13/968,893
16-Aug-13
 
United States of America
Granted
COMPOSITIONS AND METHODS FOR HUMAN METAPNEUMOVIRUS MONOCLONAL ANTIBODIES
14/841,057
31-Aug-15
9,535,066
United States of America
Granted
COMPOSITIONS AND METHODS FOR DETECTING AUTOANTIBODIES (TBI)
14/625,086
18-Feb-15
 
United States of America
Pending
DEVICES FOR THE DETECTION OF MULTIPLE ANALYTES IN A SAMPLE
14/928,119
30-Oct-15
 
United States of America
 
ANTIBODIES AND PEPTIDE ANTIGENS FOR PRODUCING ANTIBODIES HAVING A SELECTIVE
BINDING SPECIFICITY TO BIOACTIVE INTACT PARATHYROID HORMONE (PTH) 1-84
09/730174
5-Dec-00
6,838,264
United States of America
Granted
ANTIBODIES AND PEPTIDE ANTIGENS FOR PRODUCING ANTIBODIES HAVING A SELECTIVE
BINDING SPECIFICITY TO BIOACTIVE INTACT PARATHYROID HORMONE (PTH) 1-84
10/998927
29-Nov-04
7,226,749
United States of America
Granted



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
ANTIBODIES AND PEPTIDE ANTIGENS FOR PRODUCING ANTIBODIES HAVING A SELECTIVE
BINDING SPECIFICITY TO BIOACTIVE INTACT PARATHYROID HORMONE (PTH) 1-84
12/286620
1-Oct-08
7,670,805
United States of America
Granted
IMMUNOASSAYS, ASSAY METHODS, ANTIBODIES AND METHOD OF CREATING ANTIBODIES FOR
DETECTING FGF-23
10/245141
17-Sep-02
7,094,551
United States of America
Granted
ASSAY FOR THE DETECTION OF PHOSPHORYLATED PTH
11/521,007
14-Sep-06
8,012,694
United States of America
Granted
ENDONUCLEASE-ENHANCED HELICASE-DEPENDENT AMPLIFICATION
15/053,170
25-Feb-16
 
United States of America
Pending
PROCESSING REAGENT AND USE THEREOF IN ASSAYS FOR DETECTION OF ANALYTES
ASSOCIATED WITH A BINDING PROTEIN
15/482,332
07-Apr-17
 
United States of America
Pending
A SYSTEM FOR COLLECTING AND DISPLAYING DIAGNOSTICS FROM DIAGNOSTIC INSTRUMENTS
15/127,379
19-Sep-16
 
United States of America
Pending
IMMUNOASSAY TEST DEVICE WITH TWO FLUID FLOW PATHS FOR DETECTION AND
DIFFERENTIATION OF TWO OR MORE ANALYTES
15/247,633
25-Aug-16
 
United States of America
Pending
METHOD FOR THE RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
11/052748
9-Feb-05
7,723,124
United States of America
Granted
METHOD FOR THE RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
12/701799
8-Feb-10
8,647,890
United States of America
Granted
METHOD FOR THE RAPID DIAGNOSIS OF TARGETS IN HUMAN BODY FLUIDS
14/084973
20-Nov-13
 
United States of America
Pending
*MEDIA CARRIER FOR AN ASSAY DEVICE
09/003,066
5-Jan-98
6,074,616
United States of America
Granted
*MEDIA CARRIER FOR AN ASSAY DEVICE
09/545,699
06-Apr-00
6,392,894
United States of America
Granted
*METHODS FOR MONITORING THE STATUS OF ASSAYS AND IMMUNOASSAYS
09/003,065
5-Jan-98
6,194,222
United States of America
Granted
*METHODS FOR MONITORING THE STATUS OF ASSAYS AND IMMUNOASSAYS
09/712,615
13-Nov-00
7,713,703
United States of America
Granted
*PROJECTION OPTICAL SYSTEM AND AN EXPOSURE APPARATUS WITH THE PROJECTION OPTICAL
SYSTEM
10/183,612
28-Jun-02
6,830,731
United States of America
Granted
*IMMUNOASSAY FLUOROMETER
10/267,232
08-Oct-02
7,416,700
United States of America
Granted



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
*NOVEL COMPOSITIONS AND METHODS FOR INHIBITING LIGHT-INDUCED INACTIVATION OF
BIOLOGICAL REAGENTS
10/338,182
07-Jan-03
7,588,908
United States of America
Granted
*MICROFLUIDIC DEVICE, SYSTEM AND METHOD
14/391,643
09-Oct-14
 
United States of America
Pending
*TEST STRIP COVER
29/363,034
03-Jun-10
D639,976
United States of America
Granted
*TEST STRIP
29/363,033
03-Jun-10
D640,389
United States of America
Granted
*TEST STRIP BASE
29/363,035
03-Jun-10
D639,977
United States of America
Granted
*MARKERS FOR DIFFERENTIAL DIAGNOSIS AND METHODS OF USE THEREOF
10/330,696
27-Dec-02
7,713,705
United States of America
Granted
*METHODS AND COMPOSITIONS FOR MONITORING AND RISK PREDICTION IN CARDIORENAL
SYNDROME
11/940,111
14-Nov-07
7,842,472
United States of America
Granted
*METHODS AND COMPOSITIONS FOR MONITORING AND RISK PREDICTION IN CARDIORENAL
SYNDROME
12/909,654
21-Oct-10
7,985,560
United States of America
Granted
*METHODS AND COMPOSITIONS FOR MONITORING AND RISK PREDICTION IN CARDIORENAL
SYNDROME
13/152,009
02-Jun-11
8,283,128
United States of America
Granted
*METHODS AND COMPOSITIONS FOR DIAGNOSIS AND PROGNOSIS OF RENAL ARTERY STENOSIS
12/513,499
08-Dec-09
8,524,462
United States of America
Granted
*METHODS AND COMPOSITIONS FOR MONITORING AND RISK PREDICTION IN CARDIORENAL
SYNDROME
14/196,346
04-Mar-14
8,969,018
United States of America
Granted
DEVICE, INSTRUMENT AND METHOD FOR INDUCTIVE HEATING OF A SAMPLE FOR ANALYTE
DETECTION
62/422,258
15-Nov-16
 
United States of America
Pending
WHOLE BLOOD SEPARATION
62/423,062
16-Nov-16
 
United States of America
Pending
COMPOSITIONS, KITS AND METHODS FOR THE DETECTION OF STREPTOCOCCUS
62/432,331
9-Dec-16
 
United States of America
Pending
PHAGE-MEDIATED IMMUNOASSAY AND METHODS FOR DETERMINING SUSCEPTIBILITY OF
BACTERIA TO ANTIBIOTIC OR PROBIOTIC AGENTS
62/440,971
30-Dec-16
 
United States of America
Pending



92815879_6

--------------------------------------------------------------------------------





Title
Serial No.
Filing Date
Grant No.
Country
Status
SUBSTRATE WITH CHANNELS FOR CONTROLLED FLUID FLOW
62/457,660
10-Feb-17
 
United States of America
Pending
WHOLE BLOOD SEPARATION
62/464,331
27-Feb-17
 
United States of America
Pending
SAMPLE PREPARATION DEVICE AND METHOD OF USING
62/481,551
04-Apr-17
 
United States of America
Pending
SUBSTRATE WITH CHANNELS FOR CONTROLLED FLUID FLOW
62/472,182
16-Mar-17
 
United States of America
Pending
SAMPLE PREPARATION DEVICE AND METHOD OF USING
62/525,048
26-Jun-17
 
United States of America
Pending



 
 

19 Co-owned by Northwestern University.
20 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
21 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
22 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
23 Co-owned by Northwestern University.
24 Co-owned by Northwestern University.
25 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
26 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
27 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
28 Co-owned by Northwestern University.
29 Co-owned by Northwestern University.
30 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
31 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
32 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
33 Co-owned by Northwestern University.
34 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
35 Co-owned by Northwestern University.
36 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
37 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
38 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
39 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
40 Co-owned by Northwestern University.
41 Co-owned by Northwestern University.
42 Co-owned by Northwestern University.
43 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
44 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
45 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
46 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.


92815879_6

--------------------------------------------------------------------------------





47 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
48 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
49 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.
50 Co-owned by Diagnostic Hybrids, Inc. and University Hospitals Cleveland.




























92815879_6

--------------------------------------------------------------------------------






SCHEDULE 10
TO
SECURITY AGREEMENT


COPYRIGHTS


U.S. Copyright Registrations


None.


Foreign Copyright Registrations


None.


Pending U.S. Copyright Registration Applications


None.


Pending Foreign Copyright Registration Applications


None.




    
92815879_6

--------------------------------------------------------------------------------







SCHEDULE 11
TO
SECURITY AGREEMENT


DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS, COMMODITY ACCOUNTS




Account Holder
Bank
Type of Account
Description
Address of Depository Bank


Account Number
Quidel Corporation


Bank of America, N.A.
Checking Account
Operating Account
2000 Clayton Rd, 5th Fl
Concord, CA 94520
1459528992
Quidel Corporation


Bank of America, N.A.
Checking Account
Payroll Account
2000 Clayton Rd, 5th Fl
Concord, CA 94520
1459529000
Quidel Corporation
Comerica Bank
Money Market
Premium Business Money Market
5450 Jackson Drive
La Mesa, CA 91942
1894467388
Quidel Corporation
US Bank, N.A.
Commercial Paper
Commercial Paper Convertible with notice
800 Nicollett Mall
Minneapolis, MN 55402
455000758
Quidel International, Inc.
Bank of America, N.A.
Checking Account
Operating Account
2000 Clayton Rd, 5th Fl
Concord, CA 94520
1453326976
Diagnostic Hybrids, Inc.


Bank of America, N.A.
Checking Account
Operating Account
2000 Clayton Rd, 5th Fl
Concord, CA 94520
1459460605
Diagnostic Hybrids, Inc.


Bank of America, N.A.
Checking Account
Payroll Account
2000 Clayton Rd, 5th Fl
Concord, CA 94520
1459460846
Quidel Germany, GmbH
Bank of America, N.A.
Commercial Monthly
Operating Account
Neue Mainzer Strasse 52
60311 Frankfurt Main 
20600019
Quidel China
Bank of America, N.A.
Commercial Monthly
Operating Account
17 FL., Azia Centre, 1233 Lu Ja Zui Ring Rd. Shanghai
12313020
Quidel China
Bank of China
RMB Current Base Deposit Account
Special Tax Withdraw Account
200 Mid. Yinchent Rd., Pudong New District, Shanghai
436467399341











    
92815879_6

--------------------------------------------------------------------------------













    
92815879_6

--------------------------------------------------------------------------------






SCHEDULE 12
TO
SECURITY AGREEMENT


CHATTEL PAPER


None.




    
92815879_6

--------------------------------------------------------------------------------







SCHEDULE 13
TO
SECURITY AGREEMENT


LETTER-OF-CREDIT RIGHTS


None.




    
92815879_6

--------------------------------------------------------------------------------







SCHEDULE 14
TO
SECURITY AGREEMENT


DOCUMENTS




None.


    
92815879_6

--------------------------------------------------------------------------------










EXHIBIT I TO
SECURITY AGREEMENT
FORM OF GRANT OF TRADEMARK SECURITY INTEREST
WHEREAS, [NAME OF GRANTOR], a ______________ corporation (“Grantor”), owns and
uses in its business, and will in the future adopt and so use, various
intangible assets, including the Trademark Collateral (as defined below); and
WHEREAS, Quidel Corporation, a Delaware corporation (“Borrower”), has entered
into that certain Credit Agreement dated as of October 6, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) with the financial institutions named therein
(collectively, together with their respective successors and assigns party to
the Credit Agreement from time to time, the “Lenders”), and Bank of America,
N.A., as Administrative Agent for the Lenders (in such capacity, “Secured
Party”) pursuant to which Lenders have made certain commitments, subject to the
terms and conditions set forth in the Credit Agreement, to extend certain credit
facilities to Borrower; and
WHEREAS, any Loan Party (as defined in the Credit Agreement) may from time to
time enter, or may from time to time have entered, into one or more swap
agreements (collectively, the “Secured Hedge Agreements”) with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”);
WHEREAS, any Loan Party (as defined in the Credit Agreement) may from time to
time enter, or may from time to time have entered, into one or more cash
management agreement (collectively, the “Secured Cash Management Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”); and
[Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed and
delivered that certain Guaranty Agreement dated as of October 6, 2017 (said
Guaranty Agreement, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
the “Guaranty”) in favor of Secured Party for the benefit of Lenders, any Hedge
Banks and any Cash Management Banks, pursuant to which Grantor has guarantied
the prompt payment and performance when due of all obligations of Borrower under
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) and all obligations of Loan Parties (as defined in the Credit
Agreement) under the Secured Hedge Agreements and the Secured Cash Management
Agreements, including, without limitation, the obligation of Loan Parties to
make payments under the Secured Hedge Agreements in the event of early
termination thereof; and]
WHEREAS, pursuant to the terms of that certain Security Agreement dated as of
October 6, 2017 (said Security Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among Grantor, Secured
Party and the other grantors named therein, Grantor has created in favor of
Secured Party a security interest in, and Secured Party has become a secured
creditor with respect to, the Trademark Collateral;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further


    
92815879_6

--------------------------------------------------------------------------------





the security interest granted by Grantor to Secured Party pursuant to the
Security Agreement, Grantor hereby grants to Secured Party a security interest
in all of Grantor’s right, title and interest in and to the following, in each
case whether now or hereafter existing or in which Grantor now has or hereafter
acquires an interest and wherever the same may be located (the “Trademark
Collateral”) to secure the Secured Obligations (as defined in the Security
Agreement):
(i)    all rights, title and interest (including rights acquired pursuant to a
license or otherwise but only to the extent permitted by agreements governing
such license or other use) in and to all trademarks, service marks, designs,
logos, indicia, tradenames, trade dress, corporate names, company names,
business names, fictitious business names, trade styles and/or other source
and/or business identifiers and applications pertaining thereto, owned by such
Grantor, or hereafter adopted and used, in its business (including, without
limitation, the trademarks set forth on Schedule A annexed hereto)
(collectively, the “Trademarks”), all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule A annexed hereto), all
common law and other rights (but in no event any of the obligations) in and to
the Trademarks in the United States and any state thereof and in foreign
countries, and all goodwill of such Grantor’s business symbolized by the
Trademarks and associated therewith; and
(ii)    all proceeds, products, rents and profits of or from any and all of the
foregoing Trademark Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Trademark
Collateral. For purposes of this Grant of Trademark Security Interest, the term
“proceeds” includes whatever is receivable or received when Trademark Collateral
or proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.
Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.
[The remainder of this page is intentionally left blank.]


    
92815879_6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Grantor has caused this Grant of Trademark Security Interest
to be duly executed and delivered by its officer thereunto duly authorized as of
the day of __________, _____.
[NAME OF GRANTOR]
By:    
Name:    
Title:    






    
92815879_6

--------------------------------------------------------------------------------






SCHEDULE A
TO
GRANT OF TRADEMARK SECURITY INTEREST
Owner
Trademark 
Description
Registration/ 
Appl. Number
Registration/ 
Appl. Date
 
 
 
 







I-4
92815879_6

--------------------------------------------------------------------------------






EXHIBIT II TO
SECURITY AGREEMENT
FORM OF GRANT OF PATENT SECURITY INTEREST
WHEREAS, [NAME OF GRANTOR], a ____________ corporation (“Grantor”), owns and
uses in its business, and will in the future adopt and so use, various
intangible assets, including the Patent Collateral (as defined below); and
WHEREAS, Quidel Corporation, a Delaware corporation (“Borrower”), has entered
into that certain Credit Agreement dated as of October 6, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) with the financial institutions named therein
(collectively, together with their respective successors and assigns party to
the Credit Agreement from time to time, the “Lenders”), and Bank of America,
N.A., as Administrative Agent for the Lenders (in such capacity, “Secured
Party”) pursuant to which Lenders have made certain commitments, subject to the
terms and conditions set forth in the Credit Agreement, to extend certain credit
facilities to Borrower; and
WHEREAS, any Loan Party (as defined in the Credit Agreement) may from time to
time enter, or may from time to time have entered, into one or more swap
agreements (collectively, the “Secured Hedge Agreements”) with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”);
WHEREAS, any Loan Party (as defined in the Credit Agreement) may from time to
time enter, or may from time to time have entered, into one or more cash
management agreement (collectively, the “Secured Cash Management Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”); and
[Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed and
delivered that certain Guaranty Agreement dated as of October 6, 2017 (said
Guaranty Agreement, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
the “Guaranty”) in favor of Secured Party for the benefit of Lenders, any Hedge
Banks and any Cash Management Banks, pursuant to which Grantor has guarantied
the prompt payment and performance when due of all obligations of Borrower under
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) and all obligations of Loan Parties (as defined in the Credit
Agreement) under the Secured Hedge Agreements and the Secured Cash Management
Agreements, including, without limitation, the obligation of Loan Parties to
make payments under the Secured Hedge Agreements in the event of early
termination thereof; and]
WHEREAS, pursuant to the terms of that certain Security Agreement dated as of
October 6, 2017 (said Security Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among Grantor, Secured
Party and the other grantors named therein, Grantor has created in favor of
Secured Party a security interest in, and Secured Party has become a secured
creditor with respect to, the Patent Collateral;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of Grantor’s right, title and interest
in and to the following, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest


II-1
92815879_6

--------------------------------------------------------------------------------





and wherever the same may be located (the “Patent Collateral”) to secure the
Secured Obligations (as defined in the Security Agreement):
(i)    all rights, title and interest (including rights acquired pursuant to a
license or otherwise but only to the extent permitted by agreements governing
such license or other use) in and to all patents and patent applications and
rights and interests in patents and patent applications under any domestic or
foreign law that are presently, or in the future may be, owned or held by such
Grantor and all patents and patent applications and rights, title and interests
in patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned by such Grantor in whole or in part
(including, without limitation, the patents and patent applications set forth on
Schedule A annexed hereto), all rights (but not obligations) corresponding
thereto to sue for past, present and future infringements and all re-issues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof; and
(ii)    all proceeds, products, rents and profits of or from any and all of the
foregoing Patent Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Patent Collateral.
For purposes of this Grant of Patent Security Interest, the term “proceeds”
includes whatever is receivable or received when Patent Collateral or proceeds
are sold, licensed, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Patent Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.
[The remainder of this page intentionally left blank.]


II-2
92815879_6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has caused this Grant of Patent Security Interest to
be duly executed and delivered by its officer thereunto duly authorized as of
the ____ day of _________, _____.
[NAME OF GRANTOR]
By:    
Name:    
Title:    




II-3
92815879_6

--------------------------------------------------------------------------------





SCHEDULE A
TO
GRANT OF PATENT SECURITY INTEREST
Patents Issued:
Patent No.
Issue Date
Invention
Inventor(s)
 
 
 
 

Patents Pending:
Applicant’s Name
Date Filed
Application
Number
Invention
Inventor(s)
 
 
 
 
 







II-4
92815879_6

--------------------------------------------------------------------------------






EXHIBIT III TO
SECURITY AGREEMENT
FORM OF GRANT OF COPYRIGHT SECURITY INTEREST
WHEREAS, [NAME OF GRANTOR], a ____________ corporation (“Grantor”), owns and
uses in its business, and will in the future adopt and so use, various
intangible assets, including the Copyright Collateral (as defined below); and
WHEREAS, Quidel Corporation, a Delaware corporation (“Borrower”), has entered
into that certain Credit Agreement dated as of October 6, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) with the financial institutions named therein
(collectively, together with their respective successors and assigns party to
the Credit Agreement from time to time, the “Lenders”), and Bank of America,
N.A., as Administrative Agent for the Lenders (in such capacity, “Secured
Party”) pursuant to which Lenders have made certain commitments, subject to the
terms and conditions set forth in the Credit Agreement, to extend certain credit
facilities to Borrower; and
WHEREAS, any Loan Party (as defined in the Credit Agreement) may from time to
time enter, or may from time to time have entered, into one or more swap
agreements (collectively, the “Secured Hedge Agreements”) with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”);
WHEREAS, any Loan Party (as defined in the Credit Agreement) may from time to
time enter, or may from time to time have entered, into one or more cash
management agreement (collectively, the “Secured Cash Management Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”); and
[Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed and
delivered that certain Guaranty Agreement dated as of October 6, 2017 (said
Guaranty Agreement, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
the “Guaranty”) in favor of Secured Party for the benefit of Lenders, any Hedge
Banks and any Cash Management Banks, pursuant to which Grantor has guarantied
the prompt payment and performance when due of all obligations of Borrower under
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) and all obligations of Loan Parties (as defined in the Credit
Agreement) under the Secured Hedge Agreements and the Secured Cash Management
Agreements, including, without limitation, the obligation of Loan Parties to
make payments under the Secured Hedge Agreements in the event of early
termination thereof; and]
WHEREAS, pursuant to the terms of that certain Security Agreement dated as of
October 6, 2017 (said Security Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among Grantor, Secured
Party and the other grantors named therein, Grantor has created in favor of
Secured Party a security interest in, and Secured Party has become a secured
creditor with respect to, the Copyright Collateral;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of Grantor’s right, title and interest
in and to the following, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest


III-1
92815879_6

--------------------------------------------------------------------------------





and wherever the same may be located (the “Copyright Collateral”) to secure the
Secured Obligations (as defined in the Security Agreement):
(i)    all rights, title and interest (including rights acquired pursuant to a
license or otherwise but only to the extent permitted by agreements governing
such license or other use) under copyright in various published and unpublished
works of authorship including, without limitation, computer programs, computer
data bases, other computer software layouts, drawings, designs, writings, and
formulas (including, without limitation, the works set forth on Schedule A
annexed hereto, as the same may be amended pursuant hereto from time to time)
(collectively, the “Copyrights”), all copyright registrations issued to Grantor
and applications for copyright registration that have been or may hereafter be
issued or applied for thereon in the United States and any state thereof and in
foreign countries (including, without limitation, the registrations set forth on
Schedule A annexed hereto, as the same may be amended pursuant hereto from time
to time) (collectively, the “Copyright Registrations”), all common law and other
rights in and to the Copyrights in the United States and any state thereof and
in foreign countries including all copyright licenses (but with respect to such
copyright licenses, only to the extent permitted by such licensing arrangements)
(the “Copyright Rights”), including, without limitation, each of the Copyrights,
rights, titles and interests in and to the Copyrights, all derivative works and
other works protectable by copyright, which are presently, or in the future may
be, owned, created (as a work for hire for the benefit of Grantor), authored (as
a work for hire for the benefit of Grantor), or acquired by Grantor, in whole or
in part, and all Copyright Rights with respect thereto and all Copyright
Registrations therefor, heretofore or hereafter granted or applied for, and all
renewals and extensions thereof, throughout the world, including all proceeds
thereof (such as, by way of example and not by limitation, license royalties and
proceeds of infringement suits), the right (but not the obligation) to renew and
extend such Copyright Registrations and Copyright Rights and to register works
protectable by copyright and the right (but not the obligation) to sue in the
name of such Grantor or in the name of Secured Party or Lenders for past,
present and future infringements of the Copyrights and Copyright Rights; and
(ii)    all proceeds, products, rents and profits of or from any and all of the
foregoing Copyright Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Copyright
Collateral. For purposes of this Grant of Copyright Security Interest, the term
“proceeds” includes whatever is receivable or received when Copyright Collateral
or proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.
Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.
[The remainder of this page intentionally left blank]




III-2
92815879_6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has caused this Grant of Copyright Security Interest
to be duly executed and delivered by its officer thereunto duly authorized as of
the     ____ day of _________, _________.
[NAME OF GRANTOR]
By:    
Name:    
Title:    
 




III-3
92815879_6

--------------------------------------------------------------------------------






SCHEDULE A
TO
GRANT OF COPYRIGHT SECURITY INTEREST
U.S. Copyright Registrations:
Title
Registration No.
Date of Issue
Registered Owner
 
 
 
 



Foreign Copyright Registrations:
Country
Title
Registration No.
Date of Issue
 
 
 
 



Pending U.S. Copyright Registration Applications:
Title
Appl. No.
Date of Application
Copyright Claimant
 
 
 
 



Pending Foreign Copyright Registration Applications:
Country
Title
Appl. No.
Date of Application
 
 
 
 









III-4
92815879_6

--------------------------------------------------------------------------------






EXHIBIT IV TO
SECURITY AGREEMENT
PLEDGE SUPPLEMENT
This Pledge Supplement, dated as of _________________, is delivered pursuant to
that certain Security Agreement, dated as of October 6, 2017 between
____________________, a ___________________ (“Grantor”), the other Grantors
named therein, and Bank of America, N.A., as Secured Party (said Security
Agreement, as it may heretofore have been and as it may hereafter be further
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”). Capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed thereto in the Security Agreement.
Grantor hereby agrees that the [Pledged Equity] [Pledged Debt] set forth on
Schedule A annexed hereto shall be deemed to be part of the [Pledged Equity]
[Pledged Debt] and shall become part of the Pledged Collateral and shall secure
all Secured Obligations.
IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of __________________.
[GRANTOR]
By:    
Name:    
Title:    


IV-1
92815879_6

--------------------------------------------------------------------------------





SCHEDULE A
TO
PLEDGE SUPPLEMENT








IV-2
92815879_6

--------------------------------------------------------------------------------






EXHIBIT V TO
SECURITY AGREEMENT
FORM OF COUNTERPART
COUNTERPART (this “Counterpart”), dated as of _____________, is delivered
pursuant to Section 21 of the Security Agreement referred to below. The
undersigned hereby agrees that this Counterpart may be attached to that certain
Security Agreement, dated as of October 6, 2017 (said Security Agreement, as it
may heretofore have been and as it may hereafter be further amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed therein), among Quidel Corporation, the other Grantors named
therein, and Bank of America, N.A., as Secured Party. The undersigned by
executing and delivering this Counterpart hereby becomes a Grantor under the
Security Agreement in accordance with Section 21 thereof and agrees to be bound
by all of the terms thereof. Without limiting the generality of the foregoing,
the undersigned hereby:
(i)    authorizes the Secured Party to add the information set forth on the
Schedules to this Agreement to the correlative Schedules attached to the
Security Agreement;
(ii)    agrees that all Collateral of the undersigned, including the items of
property described on the Schedules hereto, shall become part of the Collateral
and shall secure all Secured Obligations; and
(iii)    makes the representations and warranties set forth in the Security
Agreement, as amended hereby, to the extent relating to the undersigned.
[NAME OF ADDITIONAL GRANTOR]
By:    
Name:    
Title:    










V-1    

--------------------------------------------------------------------------------






EXHIBIT H-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 31, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Quidel Corporation (the “Borrower”), Bank
of America, N.A. (the “Administrative Agent”), and each lender from time to time
party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




H-1
U.S. Tax Compliance Certificate


103699375_7

--------------------------------------------------------------------------------






EXHIBIT H-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 31, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Quidel Corporation (the “Borrower”), Bank
of America, N.A. (the “Administrative Agent”), and each lender from time to time
party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




H-2
U.S. Tax Compliance Certificate


103699375_7

--------------------------------------------------------------------------------






EXHIBIT H-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 31, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Quidel Corporation (the “Borrower”), Bank
of America, N.A. (the “Administrative Agent”), and each lender from time to time
party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




H-3
U.S. Tax Compliance Certificate


103699375_7

--------------------------------------------------------------------------------






EXHIBIT H-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 31, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Quidel Corporation (the “Borrower”), Bank
of America, N.A. (the “Administrative Agent”), and each lender from time to time
party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




H-4
U.S. Tax Compliance Certificate


103699375_7

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF
SOLVENCY CERTIFICATE
DATED: [_____________]
This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Amended and Restated Credit Agreement dated as of August 31, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein and not
otherwise defined herein being used herein as therein defined) by and among
Quidel Corporation, a Delaware corporation (the “Borrower”), each lender from
time to time party hereto and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
This Solvency Certificate is being delivered pursuant to Section 4.01(a)(ix) of
the Credit Agreement. The undersigned is the Chief Financial Officer of the
Borrower and hereby further certifies as of the date hereof, in his capacity as
an officer of the Borrower, and not individually, as follows:
1.I have responsibility for (a) the management of the financial affairs of the
Borrower and the preparation of financial statements of the Borrower, and (b)
reviewing the financial and other aspects of the transactions contemplated by
the Credit Agreement.


2.I have carefully prepared and/or reviewed the contents of this Solvency
Certificate and have conferred with counsel for the Borrower for the purpose of
discussing the meaning of any provisions hereof that I desired to have
clarified.


3.In preparation for the consummation of the transactions contemplated by the
Credit Agreement, I have prepared and/or reviewed a pro forma balance sheet as
of [_______] and pro forma income projections and pro forma cash flow
projections for each fiscal year during the term of the Credit Agreement for the
Borrower and its Subsidiaries on a consolidated basis, in each case after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement. The pro forma balance sheet has been prepared utilizing what I
believe are reasonable estimates of the “fair saleable value” of the assets of
the Borrower and its Subsidiaries. Although any projections may by necessity
involve uncertainties and approximations, the projections are based on good
faith estimates and assumptions believed by me to be reasonable.


4.Based upon the foregoing and upon the best of my knowledge after due
diligence, I have concluded as follows:
a.    The “fair saleable value” of the tangible and intangible property of the
Borrower, including Equity Interests owned by the Borrower, on an individual and
consolidated basis is: (x) greater than the total amount of liabilities of the
Borrower (including its contingent liabilities) on an individual and
consolidated basis, and (y) not less than the amount that will be required to
pay the probable liabilities of the Borrower on an individual and consolidated
basis as they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to the Borrower.


b.    The Borrower’s capital, on an individual and consolidated basis, is not
unreasonably small in relation to its business and that of its Subsidiaries or
any contemplated or undertaken transaction.




I-1
Form of Solvency Certificate


103699375_7

--------------------------------------------------------------------------------





c.    The Borrower does not, on an individual or consolidated basis, intend to
incur, or reasonably believe that it or its Subsidiaries will incur, debts
beyond its ability to pay such debts as they become due.


d.    The Borrower has not executed the Loan Documents or made any transfer or
incurred any obligations thereunder, with actual intent to hinder, delay or
defraud either present or future creditors.


In computing the amount of such contingent as of the date hereof, such
liabilities have been computed at the amount that, in the light of all the facts
and circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.
For purposes of the above certification, the “fair saleable value” of the
Borrower’s assets has been determined on the basis of the amount which I have
concluded, in good faith and to the best of my knowledge and belief, may be
realized within a reasonable time, either through the collection or sale of such
assets at the regular market value, conceiving the latter as the amount which
could be obtained for the property in question within such period by a capable
and diligent business person from an interested buyer who is willing to purchase
under ordinary selling conditions.
I understand that the Administrative Agent and the Lenders are relying on this
Solvency Certificate in extending credit to the Borrower pursuant to the Credit
Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS.]




I-2
Form of Solvency Certificate


103699375_7

--------------------------------------------------------------------------------








The undersigned has executed this Solvency Certificate, in his capacity as an
officer of Company and not individually, as of the date first written above.


QUIDEL CORPORATION
Name:                        
Title:                        











--------------------------------------------------------------------------------


[Form of Snell & Wilmer L.L.P. Opinion]
 





EXHIBIT J
FORM OF OPINION






 
August 31, 2018
 







Bank of America, N.A.
as Agent
Agency Management
Mail Code: WA3-132-01-01
Houghton Banking Center
10623 NE 68th Street
Kirkland, WA 98033
and
The other Lenders listed on Schedule I
Attached to this opinion letter (the “Lenders”)
Re:
Quidel Corporation—Credit Agreement

Ladies and Gentlemen:
We have acted as counsel to Quidel Corporation, a Delaware corporation (the
“Borrower”), in connection with that certain Amended and Restated Credit
Agreement dated as of the date hereof (the “Credit Agreement”), by and among the
Borrower, the Lenders set forth therein, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (the “Agent”), and JP
Morgan Chase Bank, N.A., as Syndication Agent, guaranteed by the Guarantors (as
defined in the Credit Agreement) pursuant to that certain Guaranty dated as of
October 6, 2017 (the “Guaranty”) and executed by the Borrower and the Guarantors
in favor of the Agent for the Lenders, and secured by that certain Security
Agreement dated as of October 6, 2017 (the “Security Agreement”), executed by
the Borrower, the Guarantors and the Agent, each as reaffirmed as of the date
hereof pursuant to that certain Reaffirmation Agreement dated as of the date
hereof (the “Reaffirmation Agreement”) executed by the Borrower and the
Guarantors in favor of the Agent for the benefit of the Lenders. This opinion is
rendered pursuant to Section 4.01(a)(vii) of the Credit Agreement. The Borrower
and the Guarantors are collectively referred to herein as the “Loan Parties” and
each as a “Loan Party.” All capitalized terms used but not defined herein shall
have the meanings set forth for such terms in the Credit Agreement.





--------------------------------------------------------------------------------





August 31, 2018
Page 2




Documents Examined
We have examined originals or copies of the following documents each, unless
otherwise indicated, dated as of the date hereof:
(a)
the Credit Agreement;

(b)
each promissory note made by the Borrower in favor of each Lender evidencing
Loans made by such Lender;

(c)
the Guaranty;

(d)
the Security Agreement;

(e)
the Reaffirmation Agreement;

(f)
a Grant of Trademark Security Interest made by the Borrower and each Guarantor
in favor of the Agent, each dated as of October 6, 2017;

(g)
an additional grant of Trademark Security Interest made by the Borrower in favor
of the Agent;

(h)
the Grant of Patent Security Interest made by (i) the Borrower in favor of the
Agent and (ii) Quidel Cardiovascular, Inc., a Delaware corporation (the
“Delaware Guarantor”) in favor of the Agent, each dated as of October 6, 2017;

(i)
an additional Grant of Patent Security Interest made by the Borrower and each
Guarantor in favor of the Agent;

(j)
a certificate of good standing issued by the Secretary of State of the State of
Delaware (i) dated August 27, 2018 for the Borrower and (ii) dated August 27,
2018 for the Delaware Guarantor (together, the “Good Standing Certificates”);

(k)
resolutions adopted by, and minutes of the meetings of, the board of directors
of the Borrower and resolutions adopted by the board of directors of the
Delaware Guarantor, in each case, authorizing the execution, delivery and
performance of the Credit Agreement and the other Subject Documents (as defined
below) by the Borrower and Delaware Guarantor (together, the “Resolutions”);

(l)
the Restated Certificate of Incorporation, together with the Certificate of
Designations of Series C Junior Participating Preferred Stock and Amended and
Restated Bylaws of the Borrower, each as certified by the Chief Financial
Officer of the Borrower, and the Certificate of Incorporation and Certificate of
Amendment of Certificate of Incorporation and Bylaws of the Delaware Guarantor,
each as






--------------------------------------------------------------------------------





August 31, 2018
Page 3




certified by the Chief Financial Officer of the Delaware Guarantor
(collectively, and together with the Resolutions, the “Governing Documents”);
(m)
the Officer’s Certificate of the Loan Parties attached hereto as Exhibit A (the
“Officer’s Certificate”); and

(n)
copies of the UCC 1 Financing Statements (the “Financing Statements”) listing
Borrower and the Delaware Guarantor, each as a debtor, and Bank of America,
N.A., as Administrative Agent, as Secured Party, as filed with the Delaware
Secretary of State on October 6, 2017.

The documents described in the foregoing clauses (a) through (i) are
collectively referred to herein as the “Transaction Documents.” The documents
described in the foregoing clauses (a), (b), (e), (g) and (i) are collectively
referred to herein as the “Subject Documents.” All Transaction Documents other
than the Subject Documents are collectively referred to herein as the “Existing
Documents.”
In rendering this opinion letter we have reviewed the Transaction Documents and
also examined certificates of public officials, corporate documents and records
and other certificates and instruments, including the Good Standing
Certificates, and such matters of law as we have deemed necessary or appropriate
to enable us to render the opinions herein expressed. As to various questions of
fact material to our opinions, we have relied upon the statements and
representations of the parties set forth in the Transaction Documents and the
Good Standing Certificates, all without independent verification.
Opinions
Based on the foregoing and subject to the assumptions, limitations,
qualifications and exceptions herein contained, we are of the opinion that:
1.    Each of the Borrower and the Delaware Guarantor is a corporation validly
existing and in good standing under the laws of the State of Delaware.
2.    Based solely on our review of the Governing Documents, each of the
Borrower and the Delaware Guarantor has all requisite corporate power and
authority to execute and deliver each Subject Document to which it is a party
and to perform its obligations thereunder.
3.    Each of the Subject Documents to which the Borrower and the Delaware
Guarantor is a party has been duly authorized, executed and delivered by the
Borrower and the Delaware Guarantor.
4.    Each of the Borrower and the Delaware Guarantor has the requisite
corporate power and authority to: (i) own and operate its properties and assets;
(ii) conduct its business as such





--------------------------------------------------------------------------------





August 31, 2018
Page 4




business is currently being conducted; and (iii) consummate the transactions
contemplated under the Subject Documents.
5.    Except for such filings as are required pursuant to the Credit Agreement
and securities filings with the United States Securities and Exchange
Commission, no consent, approval, authorization, or other action by, or filing
with, any federal or California, Delaware or New York governmental authority is
required in connection with the execution and delivery by the Borrower or the
Delaware Guarantor of the Subject Documents to which it is a party and the
consummation by the Borrower and the Delaware Guarantor of the transactions
contemplated by such Subject Documents.
6.    The execution and delivery by the Borrower and the Delaware Guarantor of
the Subject Documents to which the Borrower and the Delaware Guarantor are,
respectively, a party and the consummation by the Borrower and the Delaware
Guarantor of the transactions contemplated by such Subject Documents will not
violate (i) the Governing Documents, (ii) any judgment, order, or decree of any
court or governmental agency to which the Borrower or the Delaware Guarantor is
a party or by which it is bound that is referenced in the attached Officer’s
Certificate, or (iii) the Delaware General Corporation Law or any federal or
California or New York statutory law applicable to the Borrower or the Delaware
Guarantor which in our experience is typically applicable to loan transactions
of the type provided for in the Transaction Documents.
7.    Based solely upon a review of those agreements disclosed in the attached
Officer’s Certificate (the “Specified Contracts”), the execution and delivery of
the Subject Documents to which either the Borrower or the Delaware Guarantor is
a party, and consummation of the actions contemplated by such Subject Documents
by the applicable Loan Party will not cause a breach or default of any of such
Specified Contracts.
8.    The Subject Documents to which each Loan Party is a party are valid,
binding, and enforceable obligations of each such Loan Party.
9.    The Borrower is not an investment company required to register under the
Investment Company Act of 1940, as amended.
10.    The execution and delivery by the Borrower and the Delaware Guarantor of
the Subject Documents to which the Borrower and the Delaware Guarantor are,
respectively, a party and the consummation by the Borrower and the Delaware
Guarantor of the transactions contemplated by such Subject Documents will not
result in the loss of perfection of the security interest created by the
Security Agreement in favor of the Agent in the collateral described therein to
the extent such security interest was and remained, immediately prior to the
effectiveness of the Credit Agreement, created and perfected under Article 9 of
the Uniform Commercial Code as in effect in the State of Delaware (the “Existing
Security Interest”).
C.    Assumptions





--------------------------------------------------------------------------------





August 31, 2018
Page 5




With your permission, in rendering the foregoing opinions, we have made the
following assumptions. We have made these assumptions without independent
verification, and with the understanding that we are under no duty to inquire
about or perform any investigation regarding such matters. Nothing in the
assumed facts set forth below will limit or qualify the opinions we issued in
the opinion letter dated October 6, 2017 in connection with the execution and
delivery of the Existing Security Agreements and, for clarity, all Lenders shall
be deemed to be successors within the meaning of such opinion letter and shall
be entitled to rely on such opinions as successors, subject to the terms and
conditions of such opinion letter.
1.    The genuineness of all signatures not witnessed.
2.    Each natural person who is executing any of the Subject Documents or
otherwise involved in the actions contemplated by the Subject Documents,
possesses the legal competency and capacity necessary for such individual to
execute such documents and/or to carry out such individual’s obligations
thereunder.
3.    Each entity who has executed or is executing any of the Subject Documents
(other than the Borrower and the Delaware Guarantor) had the power to enter into
and perform its obligations under such documents and that such documents have
been duly authorized, executed, and delivered by such parties (other than the
Borrower and the Delaware Guarantor).
4.    The Subject Documents are valid, binding, and enforceable obligations of
the parties thereto (other than the Loan Parties) in accordance with their
respective terms and the Existing Documents are valid, binding, and enforceable
obligations of the parties thereto in accordance with their respective terms.
5.    The Transaction Documents accurately and completely describe and contain
the parties’ mutual intent, understanding, and business purposes, and there are
no oral or written statements, agreements, understandings, or negotiations, nor
any usage of trade or course of prior dealing among the parties, that directly
or indirectly modify, define, amend, supplement, or vary, or purport to modify,
define, amend, supplement, or vary, any of the terms of the Transaction
Documents or any of the parties’ rights or obligations thereunder, by waiver or
otherwise.
6.    The rights and remedies set forth in the Transaction Documents related
thereto will be exercised by Agent and Lenders in a commercially reasonable
manner and Agent and Lenders will abide by any implied covenant of good faith
and fair dealing imposed by applicable law.
7.    The result of the application of New York law as specified in the
Transaction Documents, if applied, will not be contrary to a fundamental policy
of the law of any other state with which the parties may have material or
relevant contact in connection with the actions contemplated by the Transaction
Documents and as to which there is a materially greater interest in determining
an issue of choice of law.
8.    That value has been given to each Loan Party pursuant to the Transaction
Documents.





--------------------------------------------------------------------------------





August 31, 2018
Page 6




9.    That the factual matters and representations and warranties as to factual
matters contained in the documents, records, certificates and other documents we
have reviewed are true, correct and complete in all respects.
D.    Qualifications and Limitations
The opinions set forth above are subject to the following qualifications and
limitations:
1.    The opinion expressed in Paragraph B.1 above as to the valid existence and
good standing of the Borrower and the Delaware Guarantor is based solely on our
review of the Good Standing Certificates, copies of which have been made
available to you and your counsel, and our opinion with respect to such matters
is rendered as of the date of such certificates and limited accordingly.
2.    The opinions are subject to and may be limited by (i) applicable
bankruptcy, insolvency, liquidation, fraudulent conveyance or transfer,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally; (ii) general equitable principles and rules of law governing specific
performance, estoppel, waiver, injunctive relief and other equitable remedies
(regardless of whether enforcement is sought in a proceeding at law or in
equity), and the discretion of any court before which a proceeding may be
brought; (iii) duties and standards of good faith, reasonableness and fair
dealing imposed on creditors and parties to contracts; (iv) the limitation in
certain circumstances of provisions imposing liquidated damages, or increases in
interest rates upon delinquency in payment or the occurrence of a default to the
extent constituting a penalty; (v) a court determination that any fees payable
pursuant to a provision requiring the payment of attorneys’ fees is reasonable;
and (vi) applicable laws and interpretations which may affect the validity and
enforceability of certain waivers, procedures, remedies and other provisions of
the Subject Documents, which limitations, however, do not, in our opinion, make
the remedies provided for therein inadequate for the practical realization of
the principal benefits intended to be provided thereby (subject to the other
qualifications expressed herein and except for the economic consequences of any
judicial, administrative or other procedural delay that may result from such
laws or interpretations).
3.    We express no opinion as to the validity, binding effect or enforceability
of any provision of any Subject Document: (i) that purports to grant any right
of set-off with respect to any contingent or unmatured obligation; (ii) that is
governed by the terms of any two or more provisions that conflict with or
contradict each other; (iii) insofar as such provision relates to the subject
matter jurisdiction of a court to adjudicate a controversy or personal
jurisdiction over the parties; (iv) that waives inconvenient forum or any
similar provision; (v) that excludes, limits or waives the liability of any
party for its own negligence, fault or intentional misconduct; (vi) that
indemnifies a party for the indemnified party’s own negligence, fault or
misconduct; (vii) that indemnifies a party for the indemnified party’s failure
to comply with limitations or requirements of applicable law; (viii) providing
for the right to injunctive relief without a showing of irreparable harm; (ix)
requiring the payment of attorneys’ fees and expenses in an amount in excess of
reasonable





--------------------------------------------------------------------------------





August 31, 2018
Page 7




attorneys’ fees and expenses actually incurred; (x) governed in whole or in part
by reference to any document other than the Subject Documents; (xi) providing
that a guarantor is liable as a primary, rather than secondary, obligation;
(xii) that purports to grant any power of attorney; or (xiii) purporting to
waive defenses. We express no opinion on any agreement, document or other
instrument other than the Subject Documents (the “Other Documents”), regardless
of whether such agreement, document or instrument is referenced in, secured by,
or a condition of or requirement pursuant to the Subject Documents; or any term,
condition or provision of or referenced in any of the Subject Documents that are
governed in whole or in part by reference to any of the Other Documents. In
addition, certain of the remedial provisions of the Subject Documents may be
further limited or rendered unenforceable by other applicable laws or judicially
adopted principles which, in our judgment, do not make the remedies provided for
therein (taken as a whole) inadequate for the practical realization of the
principal benefits purported to be afforded thereby (except for the economic
consequences of procedural delay).
4.    With respect to our opinion regarding the validity, binding effect or
enforceability of any agreement or obligation of any of the Loan Parties, we
have assumed that each party to such agreement or obligation has satisfied those
legal requirements that are applicable to it to the extent necessary to make
such agreement or obligation enforceable against it (except that no such
assumption is made as to any Loan Party regarding matters of the law of the
States of New York, Arizona or California, or the federal law of the United
States of America that in our experience normally would be applicable to general
business entities with respect to such agreement or obligation).
5.    We express no opinion herein regarding priority or, except as expressly
provided herein, perfection of any security interest or other lien or
encumbrance under any applicable state, federal or foreign law, statute,
regulation or registration system. We express no opinion as to the Existing
Security Interest or the priority of any liens or security interests except as
exclusively provided herein.
6.    We express no opinion as to compliance by any Loan Party with any
financial covenants or negative lien provisions contained in any Specified
Contract. We express no opinion as to the waiver by any party of any defense,
rights, privileges or benefit to the extent such waiver is made to a greater
extent than would be permitted by applicable law.
7.    We express no opinion on (i) federal securities laws and regulations and
state “Blue Sky” laws and regulations, (ii) federal and state antitrust and
unfair competition laws and regulations, (iii) compliance with fiduciary duty
requirements, (iv) the statutes, codes and ordinances, the administrative
decisions and the rules and regulations of counties, towns, municipalities and
political subdivisions and judicial decisions to the extent they deal with any
of the foregoing; and (v) federal and state environmental, land use,
subdivision, tax, intellectual property, racketeering, federal banking laws and
regulations, health and safety, ERISA and labor and employment laws and
regulations.





--------------------------------------------------------------------------------





August 31, 2018
Page 8




This opinion letter is limited to the matters stated herein and may not be
relied on by you for any other purpose, and no opinion is implied or may be
inferred beyond the matters expressly stated. The opinions expressed in this
opinion letter are based upon the law in effect on the date hereof and the facts
in existence as of the date hereof and the express terms of the Transaction
Documents, and we assume no obligation to revise or supplement this opinion
letter should (i) such law be changed by legislative action, judicial decision,
or otherwise; (ii) such facts be changed or the occurrence or non-occurrence of
any event after the date hereof; or (iii) modification of or deviation from the
currently express terms of the Transaction Documents.
No one other than the Agent and the Lenders identified on the first page of this
opinion shall be entitled to rely on the opinions expressed herein; provided,
that this opinion letter may be relied upon by any Person that becomes a Lender,
as that term is defined in the Credit Agreement, pursuant to an assignment that
is made and consented to in accordance with the express provisions of Sections
10.06 or 10.13 of the Credit Agreement, on the condition and understanding that
(i) we have no responsibility or obligation to consider the applicability or
correctness of this opinion letter to any party other than its addressee, (ii)
any such reliance by a future assignee must be actual and reasonable under the
circumstances existing at the time of assignment and (iii) the knowledge of the
addressee with respect to matters addressed in this opinion letter as of the
date hereof shall be imputed to all future assignees of an interest in any of
the Transaction Documents. This opinion letter is being delivered to you based
on the understanding that neither this opinion letter nor its contents may be
published, communicated or otherwise be made available, in whole or in part, to
any other Person without, in each instance, our specific prior written consent,
which consent may be withheld in our sole and absolute discretion; provided that
the Agent or a Lender may furnish copies of this opinion letter (a) to your
accountants and to bank auditors and examiners, in each case in connection with
their audit and review activities, (b) to the National Association of Insurance
Commissioners and (c) in response to a court order or otherwise in connection
with a legal proceeding arising out of the transactions contemplated by the
Transaction Documents. This opinion letter is not intended to be employed in any
transaction other than this transaction and the opinions herein should not be
relied upon in connection with any subsequent modification of the Transaction
Documents. We disclaim any responsibility to advise you of changed facts, laws
or circumstances which hereafter may be brought to our attention.
Sincerely,
[Snell and Wilmer L.L.P.]









--------------------------------------------------------------------------------






SCHEDULE 1—LENDER PARTIES
Bank of America, N.A.
JPMorgan Chase Bank, N.A.
Wells Fargo Bank, National Association
Silicon Valley Bank
MUFG Union Bank, N.A.
ZB, N.A., dba California Bank & Trust





--------------------------------------------------------------------------------






EXHIBIT A


Officer’s Certificate


(See attached)







--------------------------------------------------------------------------------








August 31, 2018


Bank of America, N.A., as Administrative Agent for the Lenders party to the
Amended Credit Agreement (defined below), and the Lenders under the Amended
Credit Agreement
Agency Management
Mail Code: WA3-132-01-01
Houghton Banking Center
10623 NE 68th Street
Kirkland, Washington  98033


 

Re:
Quidel Corporation – Amended Credit Agreement

Ladies and Gentlemen: 
We have acted as special Ohio counsel to Diagnostic Hybrids, Inc., an Ohio
corporation (“DHI”), in connection with the Amended and Restated Credit
Agreement (the “Amended Credit Agreement”), dated as of even date herewith, by
and among Quidel Corporation, a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). This
opinion is being delivered to you pursuant to Section 4.01(a)(vii) of the
Amended Credit Agreement.
Capitalized terms used herein, which are not otherwise defined or referenced
herein, shall have the same meanings given to them in the Amended Credit
Agreement. Uncapitalized terms used herein that are defined in Article 9 (and
other Articles made applicable by Article 9) of the Uniform Commercial Code, as
enacted in the State of Ohio (the “Ohio Code”), Chapter 1309 of the Ohio Revised
Code (“R.C.”), have the meanings specified in the Ohio Code unless otherwise
defined herein.
In connection with this opinion, we have examined and relied on originals or
copies of executed counterparts of the following documents:
(i)
the Amended Credit Agreement;

(ii)the Reaffirmation Agreement, dated as of even date herewith, by and among
the Borrower, DHI and the other Subsidiary Grantors (as defined in the Security
Agreement (as defined below)) and the Administrative Agent on behalf of the
Secured Parties (as defined in the Security Agreement) (the “Reaffirmation
Agreement”);
(iii)the Guaranty Agreement, dated October 6, 2017, by and among the Borrower,
DHI and the other Guarantors (as defined in the Guaranty) party thereto and the
Administrative Agent, on behalf of itself and the other Guarantied Parties (as
defined in the Guaranty) (the “Guaranty”);
(iv)the Credit Agreement, dated October 6, 2017, by and among the Borrower, the
Lenders from time to time party thereto and the Administrative Agent (the
“Original Credit Agreement”);





--------------------------------------------------------------------------------





(v)the Security Agreement, dated October 6, 2017, by and among the Borrower, DHI
and the other Subsidiary Grantors party thereto, and the Administrative Agent
(the “Security Agreement”); and
(vi)the Uniform Commercial Code financing statement filed on October [__], 2017
in the office of the Secretary of State of the State of Ohio in favor of the
Administrative Agent and attached hereto as Exhibit A (the “Financing
Statement”).
The Amended Credit Agreement and the Reaffirmation Agreement are hereinafter
collectively referred to as the “New Loan Documents”. The New Loan Documents,
the Guaranty and the Security Agreement are hereinafter collectively referred to
as the “Loan Documents”.
We have made such examination of the laws of the State of Ohio as we deemed
relevant for the purpose of expressing our opinions. We have also examined (a) a
copy of a certificate issued by the Secretary of State of the State of Ohio and
dated August [__], 2018 with respect to the good standing of DHI, a copy of
which is attached hereto as Exhibit B (the “Good Standing Certificate”), (b) a
certified copy of the articles of incorporation of DHI issued by the Secretary
of State of the State of Ohio and dated August [__], 2018, a copy of which is
attached hereto as Exhibit C (the “Articles”), (c) the code of regulations of
DHI (the “Regulations”), (d) resolutions of the Board of Directors of DHI (the
“Resolutions”, and the Resolutions collectively with the Articles and the
Regulations, the “Governing Documents”), (e) an executed Certificate of an
officer of DHI, dated as of the date hereof, in favor of Vorys, Sater, Seymour
and Pease LLP, certifying, among other things, the completeness, accuracy and
continuing effectiveness of the Governing Documents (the “Officer’s
Certificate”) and (f) such records of DHI and such agreements, certificates of
public officials, certificates of officers or other representatives of DHI and
others, and such other documents, certificates and records, as we have deemed
necessary or appropriate as a basis for the opinions set forth herein.
We have relied solely upon the examinations and inquiries recited herein and,
except for the examinations and inquiries recited herein, we have not undertaken
any independent investigation to determine the existence or absence of any
facts, and no inference as to our knowledge concerning such facts should be
drawn. Without limiting the generality of the foregoing, we have made no
examination of the character, organization, activities, or authority of the
Administrative Agent which might have any effect upon our opinions expressed
herein, and we have neither examined, nor do we opine upon, any provision or
matter to the extent the examination or opinion would require a financial,
mathematical or accounting calculation or determination.
As used herein, the phrase “duly authorized by all necessary corporate action”
means all necessary corporate action of DHI under R.C. Chapter 1701 (the Ohio
General Corporation Law) and the Articles and the Regulations of DHI. As used
herein, the phrase “corporate power and authority” means power and authority
under R.C. Chapter 1701 and the Articles and the Regulations of DHI.
In rendering our opinions, we have, with your permission, made the following
assumptions, without independent investigation or verification:
(i)    Except to the extent set forth in the opinions expressed below with
respect to DHI, the Loan Documents have been duly authorized by, have been duly
executed and delivered by, and constitute the legal, valid, binding and
enforceable obligations of, all of the parties to such Loan Documents, all
signatories to such Loan Documents have been duly authorized and all of the
parties to such Loan Documents are duly organized and validly existing, have the
power and authority (corporate,





--------------------------------------------------------------------------------





limited liability company, partnership or other) to execute, deliver and perform
such Loan Documents and are qualified to do business in each jurisdiction where
such qualification is required;
(ii)    DHI has, or has the power to transfer, rights in the Collateral (as
defined in the Security Agreement) sufficient for the purposes contemplated by
R.C. §1309.203 and the Loan Documents;
(iii)    The Lenders have given value pursuant to the Loan Documents;
(iv)    The description of Collateral in the Security Agreement identifies the
property intended to be described as collateral;
(v)    None of the Collateral described in the Security Agreement is (A) timber
to be cut, minerals or the like or as-extracted collateral, (B) consumer goods
or (C) agricultural products as defined in R.C. §1311.55;
(vi)    (a) that execution and delivery of the New Loan Documents do not
constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Original Credit Agreement, (b) the
loans and other obligations of the Borrower and DHI outstanding under the
Original Credit Agreement remain loans and obligations outstanding under
the Amended Credit Agreement, (c) the Security Agreement, was at the time
executed, and continues to be, a legal, valid and binding obligation of the
Borrower and DHI, (d) the Security Agreement attached a security interest in the
Collateral described therein at the time of the execution and delivery of the
Security Agreement, and at all times thereafter to and including the date
hereof, (d) the Financing Statement (i) contains the correct legal name and
address of the secured party or a representative of the secured party; (ii) was
properly filed and indexed with the Secretary of State of the State of Ohio,
(iii) remains properly filed and indexed with the Secretary of State of the
State of Ohio and (iv) has not been amended or terminated; and
(vii)    All (A) natural persons have legal capacity, (B) all signatures are
genuine, (C) all documents submitted to us as originals or copies are authentic,
and (D) all documents submitted to us as copies conform to the original
documents.
We assume further that: (i) there has been no mutual mistake of fact, or
misunderstanding or fraud, duress or undue influence in connection with the
negotiation, delivery and execution of the Loan Documents; (ii) there has been
no oral modification of, or amendment or supplement (including any express or
implied waiver, however arising) to, any of the agreements, documents or
instruments used by us to form the basis of the opinions expressed below; and
(iii) there are and have been no agreements or understandings among the parties,
written or oral, and there is and has been no usage of trade or course of prior
dealing among the parties that would, in either case, vary, supplement or
qualify the terms of the Loan Documents.
As to the facts upon which this opinion is based, including, without limitation,
the completeness of corporate records of DHI furnished to us for our
examination, we have relied upon certificates of public officials, the Officer’s
Certificate, and the representations and warranties made in the Loan Documents,
and we have assumed in this regard the truthfulness of such representations. We
have not independently established the facts so relied on. In addition, in
rendering the opinions set forth in paragraph 1 below regarding the valid
existence of DHI, we are relying upon those Governing Documents that are
currently on file with the Secretary of State of Ohio and have been certified by
such office, and the Good Standing Certificate.





--------------------------------------------------------------------------------





The term “Applicable Laws” shall mean those statutes, rules and regulations as
in effect on the date hereof, which, in our experience, are normally applicable
generally to business organizations for profit in the State of Ohio with respect
to financing transactions of the type contemplated by the Loan Documents,
without our having made any special investigation as to the applicability of any
specific statute, rule or regulation, and which are not the subject of a
specific opinion herein referring expressly to a particular statute, rule or
regulation. The term “Governmental Approval” shall mean any consent, approval,
authorization, or registration with any Governmental Authority pursuant to the
Applicable Laws of the State of Ohio.
Based upon and subject to the foregoing and the further qualifications set forth
below, as of the date of this opinion (or as of the date of any assumption made
herein or the date of any certificate or other document stated to have been
examined, made or otherwise relied upon by us), we are of the opinion that:
1.    Based solely on our review of the Good Standing Certificate, DHI is a
corporation validly existing and in good standing under the laws of the State of
Ohio.
2.    DHI has the requisite corporate power and authority to execute and deliver
the Reaffirmation Agreement and to perform its obligations under the
Reaffirmation Agreement.
3.    No Governmental Approval of, and no filing with, any Governmental
Authority is required under any law or regulation of the State of Ohio in
connection with the execution and delivery by DHI of the Reaffirmation
Agreement, except for those filings that create, maintain or perfect the liens
and security interests created under the Security Agreement.
4.    The execution, delivery and performance by DHI of the Reaffirmation
Agreement have been duly authorized by all necessary corporate action, and the
Reaffirmation Agreement has been duly executed and delivered by DHI.
5.    The execution, delivery and performance by DHI of the Reaffirmation
Agreement do not violate the Governing Documents of DHI.
6.    The execution, delivery and performance by DHI of the Reaffirmation
Agreement do not violate any Applicable Laws.
7.    Assuming the security interest granted by DHI in the UCC Collateral (as
defined below) in favor of the Administrative Agent, for the benefit of the
Secured Parties was validly created, validly attached and was perfected at the
time the Financing Statement was filed with the Secretary of State of the State
of Ohio and remained continuously perfected immediately prior to giving effect
to the Loan Documents on the date hereof, no filing or recording is required in
the State of Ohio to maintain the perfection of such security interest. “UCC
Collateral” means the portion of the Collateral described in the Security
Agreement in which DHI has rights under Article 9 of the Ohio Code and in which
a security interest may be perfected under Article 9 of the Ohio Code by the
filing of a financing statement against DHI with the Secretary of State of the
State of Ohio.


The foregoing opinions are subject to the following exceptions, assumptions,
qualifications and limitations:


(a)    All of our opinions are subject to the limitations, if any, of Title 11,
U.S.C., as amended, and of any applicable insolvency, reorganization, moratorium
or other laws affecting creditors’





--------------------------------------------------------------------------------





rights generally and by principles of equity (including, without limitation,
those which may be expressed in terms of the public policies of the State of
Ohio). In addition, certain remedial and other provisions of the Loan Documents
may be limited by (i) implied covenants of good faith, fair dealing and
commercially reasonable conduct and (ii) judicial discretion, in the instance of
multiple or equitable remedies.
(b)    We express no opinion as to (i) title or ownership of property or the
interests in property described in the Loan Documents, (ii) the priority of any
lien, security interest or other encumbrance, (iii) the applicability of the
State of Ohio’s foreign entity licensing requirements to the Administrative
Agent or the Lenders or the impact the same may have upon the Administrative
Agent’s or any Lender’s ability to utilize the courts of the State of Ohio to
enforce its remedies under the Loan Documents, (iv) with respect to the
perfection of the Collateral, (A) to which the filing of a financing statement
does not apply, or (B) as to which compliance with both the perfection
provisions of the Ohio Code and provisions of federal notice or filing laws may
be necessary or permissible, (v) the perfection of any security interest of any
person or entity in accounts that are due from the United States, any political
subdivision or any governmental agency or department thereof, (vi) any property
which constitutes property of a type as to which any federal laws of the United
States have preempted the Ohio Code, or (vii) the effect of any provisions in
any organizational documents of any person which may purport to deny or restrict
any transfer of any such ownership interests, including any restriction
attempting to preclude the granting of any lien on such ownership interests.
(c)    In the case of all Collateral described in the Financing Statement as to
which the internal perfection rules of the Ohio Code apply, (i) perfection as to
proceeds is subject to the provisions of R.C. §1309.315, and (ii) R.C. §1309.515
requires, with certain exceptions, the filing of continuation statements within
the six month period immediately preceding the fifth anniversary of (A) the date
of the original filing of such financing statement, or (B) the effective date of
each continuation of such financing statement. Moreover, the Ohio Code may
require additional or amended filings in the event of certain changes of name,
identity or structure of a debtor or location of the debtor or any of the
collateral described therein.
(d)    The foregoing opinions concerning the security interests of the
Administrative Agent and the Secured Parties in any Collateral which constitutes
personal property are subject to the qualifications that we express no opinion
as to any situation or transaction excluded from the Ohio Code by virtue of R.
C. §1309.109.
(e)    Our opinions expressed herein are based upon our review of the Applicable
Laws, but without having made any review of any other laws or regulations.
Further, we have not conducted requisite factual or legal examinations, and
accordingly we express no opinion, with respect to the application, if any, of
laws concerning or promulgated by (i) environmental effects or agencies;
(ii) fraudulent dispositions or obligations (R.C. Chapter 1336 and R.C.
§1313.56); (iii) securities laws; (iv) political subdivisions of the State of
Ohio; (v) any order of any court or other authority directed specifically to any
party to the Loan Documents of which we do not have knowledge; (vi) any taxes or
tax effects; (vii) subdivision, use, building, zoning and planning, air quality,
flood hazard or health and safety; (viii) industries of which the operations,
financial affairs or profits are regulated by the State of Ohio or by the United
States (for example, banks and thrifts institutions); (ix) racketeer influenced
and corrupt organizations (RICO) statutes; (x) utility regulation; (xi)
antitrust or unfair competition laws; (xii) restrictions attendant to financings
of property by public authorities, for example, industrial revenue bond
financings; (xiii) Federal Reserve Board margin regulations; (xiv) federal
patent, copyright and trademark, state trademark and other federal and state
intellectual property laws and regulations; or (xv) the use of proceeds
contemplated by the Loan Documents.





--------------------------------------------------------------------------------





(f)    To the extent that the Administrative Agent elects to proceed under the
Ohio Code, the security interests created by the Security Agreement in the
Collateral are subject to such limitations, exceptions and rights of purchasers
and creditors as are provided for under the provisions of the Ohio Code.
(g)    We express no opinion as to the creation, attachment, validity, binding
effect, enforceability, perfection, priority or other effect of perfection or
non-perfection of any security interest in (i) commingled goods arising from any
collateral other than in accordance with, and subject to the limitations set
forth in, R.C. §1309. 336, (ii) commercial tort claims, (iii) rights to demand
payment or performance under a letter of credit, (iv) farm products, (v) goods
that are or are to become fixtures, (vi) manufactured homes, (vii) any item of
collateral which is subject to restriction on or prohibition against transfer
(except to the extent limited by R.C. §§1309.401, 406, 407, 408 or 409)
contained in an agreement, instrument, document or applicable law governing or
evidencing or otherwise relating to such item, (viii) any obligations of the
United States of America or any agency or instrumentality thereof, or (ix) any
collateral covered by a certificate of title.
(h)    The foregoing opinions concerning the security interests of the
Administrative Agent and the Secured Parties in any Collateral which constitutes
personal property are subject to the qualifications that we express no opinion
as to any situation or transaction excluded from the Ohio Code by virtue of R.C.
§1309.109.
This opinion is limited to the laws of the State of Ohio having effect on the
date hereof. Accordingly, we express no opinion as to the laws of any other
jurisdiction or as to any time after the date hereof, and we have no obligation
to advise the addressees (or any third party) of any changes in the law or facts
that may occur after the date of this opinion. This opinion is furnished to you
solely in connection with the transactions described herein. This opinion may
not be used or relied upon by you for any other purpose and may not be relied
upon for any purpose by any other person or entity without our prior written
consent; provided, however, that this opinion may be (i) relied upon by entities
that become Lenders under the Amended Credit Agreement as a result of an
assignment under the Amended Credit Agreement made and consented to in
accordance with the express provisions thereof and (ii) delivered to (x) your
regulators, accountants, attorneys and other professional advisors and may be
used in connection with any legal or regulatory proceeding relating to the
subject matter of this opinion for the purpose of proving this opinion’s
existence and (y) potential lenders solely for the purpose of determining
whether to become a Lender and, in each case, their professional advisers, but
only on the basis that it will not be relied upon by any such person. The
reliance consented to above is based on the understanding that (a) this opinion
speaks only as of its effective date, (b) opinion and examination standards may
change hereafter, (c) any such reliance will not (i) require us to update,
reissue or reaffirm this opinion or (ii) be deemed to constitute an update,
reissuance or reaffirmation of this opinion and (d) we will have made no
examination of law or factual matters in connection with such reliance.
Very truly yours,    


                        
[VORYS, SATER, SEYMOUR AND PEASE LLP]









--------------------------------------------------------------------------------










